Exhibit 10.1

SHARE PURCHASE AGREEMENT

in respect of

ILIM HOLDING S.A.

by and among

INTERNATIONAL PAPER INVESTMENTS (LUXEMBOURG) S.AR.L.

PULP HOLDING LUXEMBOURG S.AR.L.

ILIM HOLDING LUXEMBOURG S.AR.L.

ILIM HOLDING S.A.

INTERNATIONAL PAPER COMPANY

MR. ZAKHAR SMUSHKIN

MR. MIKHAIL ZINGAREVICH

MR. LEONID ERUHIMOVICH

and

MR. BORIS ZINGAREVICH

dated as of

16 August 2007



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE I PURCHASE AND SALE OF SALE SHARES

   7

Section 1.1

  

Sale and Transfer of Sale Shares

   7

Section 1.2

  

Final Purchase Price

   8

Section 1.3

  

Initial Purchase Price

   8

Section 1.4

  

Payments and Adjustments

   8

Section 1.5

  

Example Calculation of Initial Purchase Price

   9

Section 1.6

  

Preferred Equity Certificate

   10

ARTICLE II THE CLOSING

   10

Section 2.1

  

The Closing

   10

Section 2.2

  

Deliveries by Shareholders

   11

Section 2.3

  

Shareholders’ procurement obligations

   12

Section 2.4

  

Deliveries by Purchaser

   14

Section 2.5

  

Deliveries by Guarantors

   15

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE GUARANTORS

   15

Section 3.1

  

Share Ownership

   15

Section 3.2

  

Legal Power; Organization; Qualification of Guarantors

   16

Section 3.3

  

Binding Agreement

   16

Section 3.4

  

No Guarantor Conflict or Default

   16

Section 3.5

  

Shareholders Financial Statements

   16

Section 3.6

  

No Insolvency or Bankruptcy

   16

Section 3.7

  

Authorization; Validity of Agreement; Shareholders

   17

Section 3.8

  

Organization; Qualification of Shareholders

   17

ARTICLE IV WARRANTIES OF THE SHAREHOLDERS

   17

Section 4.1

  

Share Ownership

   18

Section 4.2

  

Legal Power; Organization; Authority; Qualification of Shareholders

   18

Section 4.3

  

Binding Agreement

   18

Section 4.4

  

No Shareholder Conflict or Default

   18

Section 4.5

  

Ownership and Possession of Shares

   18

Section 4.6

  

Good Title Conveyed

   19

Section 4.7

  

Authorization; Validity of Agreement; JVCo Action

   19

Section 4.8

  

Other Board Approvals Regarding Transaction

   19

Section 4.9

  

Capitalization

   19

Section 4.10

  

Organization; Qualification of JVCo

   20

Section 4.11

  

Subsidiaries and Affiliates

   21

Section 4.12

  

Consents and Approvals; No Violations

   21

Section 4.13

  

Financial Statements

   22

Section 4.14

  

Books and Records

   22

Section 4.15

  

Internal Controls

   23

Section 4.16

  

No Undisclosed Liabilities

   23

Section 4.17

  

Accounts Receivable

   23

 

2



--------------------------------------------------------------------------------

Section 4.18

  

Disputed Accounts Payable

   23

Section 4.19

  

Inventory

   24

Section 4.20

  

Prepayment of JVCo Debt

   24

Section 4.21

  

Absence of Certain Changes

   24

Section 4.22

  

Title to Properties; Encumbrances

   26

Section 4.23

  

Real Property

   26

Section 4.24

  

Leases

   27

Section 4.25

  

Plant and Equipment

   27

Section 4.26

  

Environmental Matters

   27

Section 4.27

  

Contracts and Commitments

   28

Section 4.28

  

Customers and Suppliers

   29

Section 4.29

  

Insurance

   29

Section 4.30

  

Casualties

   30

Section 4.31

  

Litigation

   30

Section 4.32

  

Compliance with Laws

   30

Section 4.33

  

Employee Benefit Plans

   30

Section 4.34

  

Tax Matters

   31

Section 4.35

  

Intellectual Property

   34

Section 4.36

  

Labor Matters

   35

Section 4.37

  

Personnel

   36

Section 4.38

  

Potential Conflict of Interest

   37

Section 4.39

  

Product Liability

   37

Section 4.40

  

Bank Accounts

   37

Section 4.41

  

Brokers or Finders

   37

Section 4.42

  

Investment in the Notes

   38

Section 4.43

  

Licenses and Consents; Forestry

   38

ARTICLE V REPRESENTATIONS AND WARRANTIES OF PURCHASER

   39

Section 5.1

  

Organization

   39

Section 5.2

  

Authorization; Binding Agreement

   39

Section 5.3

  

Consents and Approvals; No Violations

   40

Section 5.4

  

No Insolvency or Bankruptcy

   40

Section 5.5

  

Sufficient Funds

   40

Section 5.6

  

Brokers or Finders

   41

ARTICLE VI REPRESENTATIONS AND WARRANTIES OF PURCHASER PARENT

   41

Section 6.1

  

Organization

   41

Section 6.2

  

Authorization; Binding Agreement

   41

Section 6.3

  

Relationship to Purchaser

   42

ARTICLE VII COVENANTS

   42

Section 7.1

  

Interim Operations of JVCo

   42

Section 7.2

  

Access; Confidentiality

   45

Section 7.3

  

Efforts and Actions to Cause Closing to Occur

   45

Section 7.4

  

Notification of Certain Matters

   49

Section 7.5

  

No Solicitation of Competing Transaction

   50

 

3



--------------------------------------------------------------------------------

Section 7.6

  

Transfer of Sale Shares

   51

Section 7.7

  

Subsequent Actions

   51

Section 7.8

  

Publicity

   51

Section 7.9

  

Post Closing Covenants

   51

Section 7.10

  

Financial Statements

   53

ARTICLE VIII CONDITIONS

   53

Section 8.1

  

Conditions to Each Party’s Obligation to Effect the Closing

   53

Section 8.2

  

Conditions to Obligations of Purchaser to Effect the Closing

   55

Section 8.3

  

Conditions to Obligations of Shareholders to Effect the Closing

   58

ARTICLE IX TERMINATION

   58

Section 9.1

  

Termination

   58

Section 9.2

  

Effect of Termination

   59

ARTICLE X WARRANTY CLAIMS, INDEMNITIES AND LIMITATIONS

   59

Section 10.1

  

Quantifying a Warranty Claim against a Shareholder

   59

Section 10.2

  

Indemnities for Specified Matters

   60

Section 10.3

  

Limits on recoverability

   60

Section 10.4

  

Maximum total liability of Shareholders and Guarantors

   61

Section 10.5

  

De minimis claims

   62

Section 10.6

  

Thresholds for Warranty Claims and Tax Claims

   62

Section 10.7

  

Limits on Warranties

   62

Section 10.8

  

Time limits

   63

Section 10.9

  

Matters Provided For

   63

Section 10.10

  

Contingent liabilities

   63

Section 10.11

  

No Double Recovery

   63

Section 10.12

  

Conduct of Claims Brought Directly Against Purchaser

   63

Section 10.13

  

Conduct of Claims Brought Against JVCo

   65

Section 10.14

  

Set-off

   66

Section 10.15

  

Sources of Settlement of Operating Business Warranty Claims, Specified Matter
Claims, Tax Warranty Claims and Tax Claims

   66

Section 10.16

  

Tax Effect of Payment

   67

Section 10.17

  

Effect of Investigation

   67

Section 10.18

  

Survival of Covenants, Representations and Warranties

   68

Section 10.19

  

Waiver

   68

ARTICLE XI MISCELLANEOUS

   68

Section 11.1

  

Fees and Expenses

   68

Section 11.2

  

Amendment and Modification

   69

Section 11.3

  

Notices

   69

Section 11.4

  

Counterparts

   70

Section 11.5

  

Entire Agreement

   70

Section 11.6

  

Severability

   70

Section 11.7

  

Governing Law

   70

Section 11.8

  

Enforcement

   70

Section 11.9

  

Extension; Waiver

   72

 

4



--------------------------------------------------------------------------------

Section 11.10

  

Election of Remedies

   72

Section 11.11

  

Assignment

   72

Section 11.12

  

Contracts (Rights of Third Parties) Act 1999

   72

Section 11.13

  

Language

   72

Section 11.14

  

Ilim Shareholder Representatives

   72

ARTICLE XII WITHHOLDING

   74

Section 12.1

  

Withholding

   74

 

SCHEDULE A

  

DEFINITIONS AND INTERPRETATIONS

SCHEDULE B

  

SHAREHOLDER AND GUARANTOR DATA

SCHEDULE C

  

RESTRUCTURING SCHEDULE

SCHEDULE D

  

DETAILS OF JVCO SUBSIDIARIES AND EXCLUDED COMPANIES

SCHEDULE E

  

PREPARATION OF CLOSING STATEMENTS

SCHEDULE F

  

ACTUAL CAPITAL EXPENDITURE

SCHEDULE G

  

TIMBERLAND LEASE AGREEMENTS

SCHEDULE H

  

TEMPLATE OF BALANCE SHEET

SCHEDULE I

  

MATERIAL JVCO SUBSIDIARIES

SCHEDULE J

  

SPECIFIED MATTERS

EXHIBIT A

  

FORM OF NON- NEGOTIABLE PROMISSORY NOTE

EXHIBIT B

  

FORM OF GUARANTEE

EXHIBIT C

  

FORM OF SHAREHOLDERS AGREEMENT

EXHIBIT D

  

FORM OF TAX COVENANT

EXHIBIT E

  

FORM OF DEED OF INDEMNITY

EXHIBIT F

  

FORM OF SPOUSAL CONSENT

EXHIBIT G

  

FORM OF DEED OF UNDERTAKING

EXHIBIT H

  

PRINCIPLES OF PRIMARY SEPARATION AGREEMENTS

EXHIBIT I

  

FORM OF PREFERRED EQUITY CERTIFICATES

 

5



--------------------------------------------------------------------------------

SHARE PURCHASE AGREEMENT

This deed of Share Purchase Agreement, dated as of 16 August 2007, is made by
and among

 

(1) International Paper Investments (Luxembourg) S.àr.l., a société à
responsabilité limitée (limited liability company) incorporated under the laws
of Luxembourg with its principal place of business at 65 Boulevard
Grande-Duchesse Charlotte, L-1331 Luxembourg (“Purchaser”);

 

(2) Pulp Holding Luxembourg S.àr.l., a société à responsabilité limitée (limited
liability company) incorporated under the laws of Luxembourg with registered
office at 23 rue Aldringen, L-1118 Luxembourg and registered under number B
123088 in the Luxembourg commercial register (“LUXCO 1”);

 

(3) Ilim Holding Luxembourg S.àr.l., a société à responsabilité limitée (limited
liability company) incorporated under the laws of Luxembourg with registered
office at 23 rue Aldringen, L-1118 Luxembourg and registered under number B
123093 in the Luxembourg commercial register (“LUXCO 2” and together with Luxco
1 the “Shareholders” and each of them a “Shareholder”);

 

(4) Ilim Holding S.A., a société anonyme (stock corporation) organized and
existing under the laws of Switzerland with registered office at Place du Molard
7-9, Geneva, Switzerland (“JVCo”);

 

(5) International Paper Company, a corporation organized under the laws of the
State of New York United States of America having its headquarters at
International Place, 6400 Poplar Ave., Memphis, Tenn. 38197, United States of
America (“Purchaser Parent”); and

 

(6) Mr Zakhar Smushkin, Mr Mikhail Zingarevich, Mr Leonid Eruhimovich and Mr
Boris Zingarevich as guarantors of certain obligations of each Shareholder
hereunder (each a “Guarantor”, and together the “Guarantors”).

RECITALS

WHEREAS, each of the Shareholders has approved, and deems it advisable and in
the best interests of such Shareholder to enter into this Agreement and to
perform its obligations hereunder; and

WHEREAS, JVCo Board of Directors has approved, and deems it advisable and in the
best interests of the JVCo to enter into this Agreement and to perform its
obligation hereunder; and

WHEREAS, the board of directors of Purchaser has approved, and deems it
advisable and in the best interests of its shareholders to enter into this
Agreement and to perform its obligations hereunder; and

WHEREAS, each of the Guarantors has found it advisable and in his best interest
to enter into this Agreement and to perform its obligations hereunder; and

 

6



--------------------------------------------------------------------------------

WHEREAS, the board of directors of Purchaser Parent has approved, and deems it
advisable and in the best interests of its shareholders to enter into this
Agreement and to perform its obligations hereunder; and

WHEREAS, certain capitalized terms used in this Agreement have the meanings
assigned to them in Schedule A hereto.

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements set forth herein,
intending to be legally bound hereby, this deed witnesses as follows:

ARTICLE I

PURCHASE AND SALE OF SALE SHARES

Section 1.1 Sale and Transfer of Sale Shares.

(a) Subject to the terms and conditions of this Agreement, at the Closing each
Shareholder shall sell and Purchaser shall purchase the number of Sale Shares
set forth opposite such Shareholder’s name on Schedule B hereto (such sale and
purchase to be deemed to have taken place on the Effective Closing Date), on the
terms that:

(i) the same covenants shall be deemed to be given by the Shareholders on
Closing in relation to the Sale Shares as are implied under Part I of the Law of
Property (Miscellaneous Provisions) Act 1994 where a disposition is expressed to
be made with full title guarantee; and

(ii) the Sale Shares are free and clear of all Encumbrances.

(b) At Closing, legal and beneficial ownership of the Sale Shares shall be
deemed to have passed to Purchaser on the Effective Closing Date together with
all associated rights and benefits attaching to them on or after the Effective
Closing Date.

(c) The Shareholders hereby irrevocably waive, and agree to take all steps to
ensure that any third parties waive, all rights of pre-emption or other rights
over the Sale Shares conferred on such third parties by the articles of
incorporation of JVCo, by agreement or otherwise.

(d) Purchaser shall not be obliged to complete the purchase of any of the Sale
Shares unless the purchase of all of the Sale Shares is completed
simultaneously.

 

7



--------------------------------------------------------------------------------

Section 1.2 Final Purchase Price. The “Final Purchase Price” shall be an amount
equal to:

(a) (the Base Value;

(b) minus, Actual Net Debt;

(c) minus, Actual Extraordinary Taxes Payable;

(d) minus, Actual Extraordinary Balance Sheet Liabilities;

(e) plus, the amount of the difference between Actual Working Capital and
Estimated Actual Working Capital, if Actual Working Capital is greater than
Estimated Actual Working Capital (or minus the amount of such difference if
Actual Working Capital is less than the Estimated Actual Working Capital);

(f) plus, Actual Capital Expenditure); and

(g) multiplied by, ((100% minus Actual Minority Interest) divided by 2).

Section 1.3 Initial Purchase Price. The “Initial Purchase Price” shall be an
amount equal to:

(a)(the Base Value:

(b) minus, Estimated Net Debt;

(c) minus, Estimated Extraordinary Taxes Payable;

(d) minus, Estimated Extraordinary Balance Sheet Liabilities;

(e) plus, the amount of the difference between Estimated Actual Working Capital
and Target Working Capital, if Estimated Actual Working Capital is greater than
the Target Working Capital (or minus the amount of such difference if Estimated
Actual Working Capital is less than the Target Working Capital);

(f) plus, Estimated Capital Expenditure); and

(g) multiplied by, ((100% minus Estimated Minority Interest) divided by 2).

Section 1.4 Payments and Adjustments.

(a) The Final Purchase Price shall be satisfied by:

(i) payment by Purchaser to the Shareholders in cash at Closing of an aggregate
amount equal to the Initial Purchase Price minus the Retention Amount (“Initial
Cash Component”); and

 

8



--------------------------------------------------------------------------------

(ii) delivery to each Shareholder at Closing of a Note, which shall together be
in the aggregate principal amount of the Retention Amount, in each case pursuant
to Section 2.4; followed by,

(iii) subject to Section 1.4 (d) below, payment in cash, within 20 Business Days
of the final agreement or determination of the Final Purchase Price in
accordance with Part 2 of Schedule E, from Purchaser to the Shareholders of an
aggregate amount equal to the Final Purchase Price minus the Initial Purchase
Price if the difference is a positive number (or payment in cash from the
Shareholders to Purchaser of an aggregate amount equal to such difference if the
amount is a negative number).

(b) Each of the Initial Purchase Price and the Final Purchase Price shall be
agreed or determined in accordance with the principles and mechanics set out in
Schedule E.

(c) At the same time that any payment is made by the Shareholders to the
Purchaser or by the Purchaser to the Shareholders pursuant to
Section 1.4(a)(iii) the Purchaser shall, subject to Section 1.4(d) below, pay to
the Shareholders an amount equal to the Purchase Price Interest Amount .

(d) If any payment is due from the Shareholders to the Purchaser pursuant to
Section 1.4(a)(iii), the Shareholders’ obligation to make such payment (the
“Shareholder Balancing Payment”) and the Purchaser’s obligation to make the
payment of the Purchase Price Interest Amount shall be set-off against one
another so that:

(i) if the Shareholder Balancing Payment exceeds the Purchase Price Interest
Amount , the Shareholders shall deduct the amount of the Purchase Price Interest
Amount from the amount of the Shareholder Balancing Payment payable by the
Shareholders to the Purchaser pursuant to Section 1.4(a)(iii) and such deduction
shall be in full satisfaction of the Purchaser’s obligation to make the payment
of the Purchase Price Interest Amount pursuant to the provisions of
Section 1.4(c); and

(ii) if the Shareholder Balancing Payment is an amount which is less than the
amount of the Purchase Price Interest Amount, the amount payable by the
Purchaser pursuant to the provisions of this Section 1.4(c) shall be reduced by
an amount equal to the Shareholder Balancing Payment and the Shareholders
obligation to make payment of the Shareholder Balancing Payment shall be reduced
to zero.

Section 1.5 Example Calculation of Initial Purchase Price. The Shareholders
shall deliver to Purchaser, within 20 Business Days of the date of this
Agreement, a good faith, non-binding, estimate of the Initial Purchase Price
(the “Estimate”), which shall:

(a) have been determined using the formula set out in Section 1.3 (save that all
date references shall be adjusted to reflect the timing of the preparation of
the Estimate);

(b) be based on consolidated unaudited financial statements for JVCo, as at
30 June 2007, prepared on the basis of the principles set out in Part 5 of
Schedule E; and

 

9



--------------------------------------------------------------------------------

(c) contain and identify all line items used or required to determine the
Estimate.

Section 1.6 Preferred Equity Certificate.

(a) Subject to the terms and conditions of this Agreement, at the Closing, each
Shareholder agrees to issue and allot to Purchaser, and Purchaser agrees to
subscribe for, a Preferred Equity Certificate at the issue price of 100% of the
principal amount of such Preferred Equity Certificate, being Euro50,000 for each
Preferred Equity Certificate (“Issue Price”) such issue and subscription to be
deemed to have taken place on the Effective Closing Date.

(b) In accordance with Section 1.6(a) above, Purchaser shall, at the Closing
(but with effect from the Effective Closing Date) and subject always to
completion of the purchase of the Sale Shares in accordance with the terms and
conditions of this Agreement:

(i) subscribe for each Preferred Equity Certificate in one instalment; and

(ii) pay to each Shareholder an amount equal to the Issue Price of the Preferred
Equity Certificate issued and allotted by such Shareholder.

(c) In accordance with Section 1.6(a) above, the Shareholders shall each, at the
Closing (but with effect from the Effective Closing Date) and subject always to
completion of the purchase of the Sale Shares in accordance with the terms and
conditions of this Agreement:

(i) issue and allot a Preferred Equity Certificate to Purchaser;

(ii) register Purchaser as the fully paid holder of such Preferred Equity
Certificate; and

(iii) execute and do all things necessary as shall be required in order to vest
legal and beneficial title in such Preferred Equity Certificate to Purchaser,
free and clear of all Encumbrances.

(d) Upon issue of each Preferred Equity Certificate, Purchaser agrees to hold
such Preferred Equity Certificate with the benefit of the rights and subject to
the restrictions set out in the terms and conditions of such Preferred Equity
Certificate.

ARTICLE II

THE CLOSING

Section 2.1 The Closing. The sale and transfer of the Sale Shares by the
Shareholders to Purchaser shall take place at 11.00am (Moscow time) at the
offices of Skadden Arps, Slate, Meagher & Flom, 6 Gasheka Street, 125047 Moscow,
Russian Federation, on 1 October 2007 or, if later, five Business Days following
the satisfaction and/or waiver of all conditions to close set forth in Article
VIII (other than conditions which are expressed to be satisfied by delivery of
documents at the Closing) (“Closing Date” or “Closing”), unless another

 

10



--------------------------------------------------------------------------------

date or place is agreed in writing by each of the parties hereto. Purchaser and
the Shareholders shall not be required to complete the sale and purchase of the
Sale Shares or any of the items referred to in Article II hereof unless all such
acts and items in Articles II and VIII are completed in accordance with Articles
II and VIII hereof.

Section 2.2 Deliveries by Shareholders. At the Closing, each Shareholder shall,
simultaneously with Purchaser and the Guarantors taking the actions listed in
Sections 2.4 and 2.5 hereof (respectively), deliver, or procure the delivery, to
Purchaser of:

(a) share certificates representing the number of Sale Shares set opposite such
Shareholder’s name on Schedule B, each such certificate to be duly and validly
endorsed in blank;

(b) a certified copy of the resolutions of the JVCo Board of Directors approving
(i) the transfers of the Sale Shares referred to in Section 1.1 of this
Agreement to Purchaser and (ii) the registration of Purchaser as holder of the
Sale Shares with voting rights in the share register of JVCo on the Closing
Date;

(c) a certified copy of the share register of JVCo in which the Purchaser is
registered as holder of the Sale Shares on the Closing Date;

(d) a certified copy of the resolutions of the board of directors of such
Shareholder authorizing:

(i) execution of this Agreement and each of the other Transaction Documents to
which it is or will be a party; and

(ii) the issue and allotment of the Preferred Equity Certificate to be issued
and allotted by that Shareholder effective as of the Effective Closing Date;

(e) notarised copies of the resolutions of the competent corporate bodies of
each of JVCo and RusCo in the Agreed Form in order to adopt the articles of
incorporation or charter in respect of each of JVCo and RusCo with effect from
the Closing;

(f) the RusCo CEO Service Contract duly signed by RusCo;

(g) the Deed of Indemnity, the Guarantee and the Undertaking, duly executed by
the Shareholders and the Guarantors (as relevant) in the forms attached hereto
as Exhibit E, Exhibit B and Exhibit G (respectively);

(h) the Shareholders Agreement, duly executed by each Shareholder, each
Guarantor and JVCo;

(i) certified copies of duly executed letters of release in the Agreed Form in
respect of each person resigning or being removed from the board of directors of
each of JVCo, RusCo and each Material JVCo Subsidiary with effect from the
Closing;

(j) duly executed copies of the Third Party Consents, to the extent obtained at
or prior to the Closing;

 

11



--------------------------------------------------------------------------------

(k) the officer’s certificates on the terms of Section 8.2(a)(i) hereof or on
such other terms as may be mutually agreed by Purchaser and the Shareholders;

(l) the Escrow Agreement and the Material Subsidiary Escrow Agreements duly
signed by each party thereto (other than, to the extent relevant, Purchaser) and
evidence that the shares of the Material JVCo Subsidiaries and the Shares have
been deposited in escrow or blocked in the case of joint stock companies,
pursuant to the relevant escrow agreement, in each case free and clear of any
Encumbrances other than the Escrow Agreement or the Material Subsidiary Escrow
Agreements, as relevant;

(m) the Tax Covenant, duly executed and delivered by each Shareholder;

(n) a copy of the Disclosure Schedule duly signed by each Shareholder;

(o) each of the Primary Separation Agreements, duly signed by each party
thereto, other than Purchaser or any Affiliate of Purchaser;

(p) the Preferred Equity Certificate to be issued and allotted by that
Shareholder in accordance with the terms of Section 1.6(a) hereof, duly
registered; and

(q) the JVCo Security Agreement, duly signed by each of the Shareholders.

Section 2.3 Shareholders’ procurement obligations. At, or before, the Closing
the Shareholders shall jointly procure that:

(a) a shareholders’ meeting of JVCo is held at which it is resolved that, with
effect from the Closing:

(i) such Persons are either appointed or removed from office as directors of
JVCo so that the JVCo Board of Directors consists solely of such Persons as are
specified in Part A of Schedule 5 of the Shareholders Agreement; and

(ii) the Agreed Form of articles of incorporation of JVCo is adopted;

(b) a board meeting (or where necessary, a shareholders’ meeting) of JVCo is
held at which it is resolved that:

(i) the transfers of the Sale Shares to Purchaser are approved for registration;
and

(ii) each of the:

(1) JVCo Board Regulations;

(2) Initial Business Plan; and

(3) Business Operation and Management Policies,

are adopted by the JVCo Board of Directors; and

 

12



--------------------------------------------------------------------------------

(iii) such Person as is agreed by Purchaser and the Shareholders prior to the
Closing Date is appointed as the Voting Representative.

(c) a general meeting of the shareholders (or, where necessary, a board meeting)
of RusCo or the appropriate JVCo Subsidiary has approved by the necessary vote
each Primary Separation Agreement, each Ancillary Agreement and each related
party agreement referred to in Section 8.2(l) hereof to the satisfaction of each
of Purchaser and the Shareholders thereto.

(d) a board meeting (or, where necessary, a shareholders’ meeting) of RusCo is
held at which it is resolved that with effect from no later than the Closing:

(i) Paul Herbert be appointed as RusCo CEO;

(ii) such Persons are either appointed or removed from office as directors of
RusCo so that the board of directors of RusCo consists solely of such Persons as
are specified in Schedule I hereof or, with respect to Purchaser’s nominees, the
Persons notified by Purchaser to the Shareholders in writing on or prior to
20 August 2007, as composing the board of directors of RusCo with effect from
the Closing Date;

(iii) RusCo shall use its best endeavours to procure that each Senior Executive
and each Senior Manager employed by RusCo whose office or job description will
change following the Closing shall enter into a new employment agreement
reflecting such changes as soon as reasonably practicable thereafter;

(iv) The RusCo Board Regulations are adopted by RusCo; and

(v) RusCo shall adopt the Agreed Form of charter of RusCo; and

(e) a board meeting (or, where necessary, a shareholders’ meeting) of each
Material JVCo Subsidiary is held at which it is resolved that with effect from
the Closing:

(i) Paul Herbert or such other Person nominated by Paul Herbert and mutually
agreed by Purchaser and the Shareholders on or prior to 1 September 2007 be
appointed as CEO of such Material JVCo Subsidiary;

(ii) such Persons are either appointed or removed from office as directors of
each such Material JVCo Subsidiary so that the board of directors of each such
Material JVCo Subsidiary consists solely of the Persons nominated by each of the
Shareholders, Purchaser and the relevant CEO as set forth in Schedule I hereof
for that Material JVCo Subsidiary, the identity of such Persons to be notified
in writing by each nominator to the other nominators on or prior to 20 August
2007;

(iii) such Material JVCo Subsidiary shall use its reasonable commercial
endeavours to procure that each Senior Executive and each Senior Manager
employed by that Material JVCo Subsidiary whose office or job description will
change following the Closing shall enter into a new employment agreement
reflecting such changes as soon as reasonably practicable thereafter; and

 

13



--------------------------------------------------------------------------------

(f) the bank mandates of JVCo, RusCo and each Material JVCo Subsidiary are
revised, with effect from the Closing, in such a manner as is reasonably agreed
by Purchaser and the Shareholders not less than 10 Business Days prior to the
Closing Date.

Section 2.4 Deliveries by Purchaser. At the Closing, Purchaser shall
simultaneously with the Shareholders and the Guarantors taking the actions
listed in sections 2.2 and 2.5 respectively:

(a) pay to:

(i) Luxco 1, by wire transfer in USD to the account number(s) in Luxembourg
designated by Luxco 1 prior to the Closing:

(1) 50 per cent of the Initial Cash Component; and

(2) the Issue Price in respect of the Preferred Equity Certificate to be issued
and allotted to Purchaser by Luxco 1; and

(ii) Luxco 2, by wire transfer in USD to the account number(s) in Luxembourg
designated by Luxco 2 prior to the Closing:

(1) 50 per cent of the Initial Cash Component; and

(2) the Issue Price in respect of the Preferred Equity Certificate to be issued
and allotted to Purchaser by Luxco 2;

(b) deliver to each Shareholder a Note in the principal amount of 50 per cent of
the Retention Amount, dated as of the Effective Closing Date;

(c) deliver to each Shareholder a certified copy of the resolutions of the board
of directors of Purchaser authorizing:

(i) execution of this Agreement and each of the other Transaction Documents to
which it is or will be a party; and

(ii) subscription for the Preferred Equity Certificates;

(d) deliver to each Shareholder the officer’s certificates on the terms of
Section 8.3(a) hereof or on such other terms as may be mutually agreed by
Purchaser and the Shareholders;

(e) deliver to each Shareholder a counterpart of:

(i) the Shareholders Agreement;

(ii) the Escrow Agreement;

(iii) the Deed of Indemnity;

 

14



--------------------------------------------------------------------------------

(iv) the Guarantee;

(v) the Undertaking;

(vi) the Tax Covenant; and

(vii) the JVCo Security Agreement,

each such document duly executed by Purchaser and when applicable, Purchaser
Parent; and

(f) deliver to each Shareholder each of the Primary Separation Agreements, duly
signed by the relevant members of Purchaser Parent’s group.

Section 2.5 Deliveries by Guarantors. At the Closing, each Guarantor shall,
simultaneously with the Shareholders and Purchaser taking the actions listed in
Sections 2.2 and 2.4 respectively, deliver to Purchaser (i) a notarized spousal
consent in the form set out in Exhibit F, duly signed by such Guarantor’s spouse
and (ii) certificates on the terms of Section 8.2(a)(ii) hereof or on such other
terms as may be mutually agreed by Purchaser and the Guarantors.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE GUARANTORS

Subject to Article X, the Guarantors represent and warrant to the Purchaser
(jointly and severally with respect to Sections 3.1, 3.3, 3.4 and 3.8 and in
respect of all other Sections, severally and each in respect of itself only),
that all of the statements contained in this Article III are true and accurate
as of the date of this Agreement, and shall be deemed to be repeated as of the
Closing Date by reference to the facts and circumstances then existing as if
references in such representations and warranties to the date of this Agreement
were references to the Closing Date. The Guarantors acknowledge that Purchaser
has entered into this Agreement in reliance on the representations and
warranties contained in Article III.

Section 3.1 Share Ownership. The Guarantors have delivered to Purchaser on or
prior to the date of this Agreement a document entitled “Beneficial Ownership
Disclosure” which sets out the direct and indirect legal and beneficial owners
of each of the Shareholders and their respective direct and indirect
proportionate interests in the voting securities and other securities or
interests (including Voting Debt, if any) held with respect to each Shareholder
each of which is held free of Encumbrances (save as described therein). No
Person has any community property rights by virtue of marriage or otherwise in
any of the Shareholders. The information in the “Beneficial Ownership
Disclosure” is true, accurate and not misleading. Neither a Guarantor nor any
other Person not identified or referred to in the “Beneficial Ownership
Disclosure” or the letter dated the date of this Agreement and received by
Purchaser Parent’s officers and complementing such Beneficial Ownership
Disclosure, owns any equity, debt or other securities issued by, or other direct
or indirect interests in or obligations of, any Shareholder.

 

15



--------------------------------------------------------------------------------

Section 3.2 Legal Power; Organization; Qualification of Guarantors. Each
Guarantor is a natural person, is competent and has all requisite power and
authority to execute and deliver this Agreement and to consummate the
Transaction.

Section 3.3 Binding Agreement. This Agreement has been duly executed and
delivered by each Guarantor and, assuming due and valid authorization, execution
and delivery by each of the other parties to it, this Agreement constitutes a
legal, valid and binding obligation of each Guarantor, enforceable against such
Guarantor in accordance with its terms, except (a) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance and
other similar laws of general application affecting enforcement of creditors’
rights generally and (b) the availability of the remedy of specific performance
or injunctive or other forms of equitable relief may be subject to equitable
defenses and would be subject to the discretion of the court before which any
proceeding therefor may be brought. The spousal consents, in the form contained
in Exhibit F hereto, being validly executed by each spouse of each of the
Guarantors are enforceable against such persons in accordance with their terms.

Section 3.4 No Guarantor Conflict or Default. Neither the execution and delivery
of this Agreement or the Shareholders Agreement nor the performance by any
Guarantor of any of its obligations hereunder or thereunder will:

(a) result in a violation of, or a default under, or conflict with, or require
any consent, approval or notice under, any contract, trust, commitment,
agreement, obligation, understanding, arrangement or restriction of any kind to
which any Guarantor is a party or by which any Guarantor is directly or
indirectly bound or to which the Sale Shares are subject, either directly or
indirectly; or

(b) violate, or require any consent, approval or notice under, any provision of
any judgment, order, decree, statute, law, rule or regulation applicable to any
Guarantor or the Sale Shares, except for any necessary filings set forth in
Section 7.3.

Section 3.5 Shareholders Financial Statements. True and complete copies of the
Shareholders Financial Statements are included in the Disclosure Schedule. The
Shareholders Financial Statements have been prepared from, are in accordance
with and accurately reflect, the books and records of the Shareholders, fully
comply with applicable accounting requirements, have been prepared in accordance
with applicable GAAP or IFRS applied on a consistent basis during the periods
involved (except as may be stated in the notes thereto), give a true and fair
view of the financial position of the Shareholders as of the times and for the
periods referred to therein.

Section 3.6 No Insolvency or Bankruptcy. No Guarantor is insolvent or bankrupt
under any applicable law. No Guarantor is unable to pay its debts as they fall
due or has proposed or is liable to any arrangement (whether by court process or
otherwise) under which its creditors (or any group of them) would receive less
than the amounts due to them. There are no proceedings in relation to any
compromise or arrangement with creditors or any bankruptcy or insolvency
proceedings concerning any of the Guarantors and no events have occurred which
would justify such proceedings. No steps have been taken to enforce any security
over any assets of the Guarantors and no event has occurred to give the right to
enforce such security.

 

16



--------------------------------------------------------------------------------

Section 3.7 Authorization; Validity of Agreement; Shareholders. Each of the
Shareholders has full corporate power and authority to execute and deliver this
Agreement and the Shareholders Agreement and to consummate the transactions set
forth in such agreements. The execution, delivery and performance by the
Shareholders of this Agreement and the Shareholders Agreement and the
consummation by them of the transactions set forth in such agreements have been
duly authorized by each Shareholders’ board of directors, and no other corporate
action on the part of the Shareholders is necessary to authorize the execution
and delivery by the Shareholders of this Agreement or the Shareholders Agreement
or the consummation by them of the transactions set forth in such agreements.
Save as contemplated by or expressly required under, this Agreement, no vote of,
or consent by, the holders of any class or series of share capital or Voting
Debt issued by any of the Shareholders is necessary to authorize the execution
and delivery by the Shareholders of this Agreement or the consummation by them
of the Transaction. This Agreement has been duly executed and delivered by the
Shareholders and, assuming due and valid authorization, execution and delivery
thereof by each of the other parties to it, this Agreement is a valid and
binding obligation of the Shareholders enforceable against the Shareholders in
accordance with its terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance and other similar
laws of general application affecting enforcement of creditors’ rights generally
and (ii) the availability of the remedy of specific performance or injunctive or
other forms of equitable relief may be subject to equitable defenses and would
be subject to the discretion of the court before which any proceeding therefore
may be brought.

Section 3.8 Organization; Qualification of Shareholders. Each Shareholder (i) is
a corporation duly organized, validly existing and in good standing under the
laws of Luxembourg; and (ii) has full corporate power and authority to carry on
its business as it is now being conducted and to own the Shares, and the Shares
are the only assets owned, or liabilities owed, by the Shareholders (other than
cash or cash equivalents or liabilities recorded on the balance sheet of the
Shareholders Financial Statements as at 31 December 2006). The Guarantors have
heretofore delivered to Purchaser complete and correct copies of the charter and
by laws of each Shareholder as presently in effect.

ARTICLE IV

WARRANTIES OF THE SHAREHOLDERS

Subject to Article X and the immediately following sentence and except as fairly
disclosed in the Disclosure Schedule, each Shareholder jointly and severally
warrants to Purchaser that all of the statements contained in this Article IV
are true and accurate as of the date of this Agreement, and shall be deemed to
be repeated as of the Closing Date by reference to the facts and circumstances
then existing as if references in such warranties to the date of this Agreement
were references to the Closing Date. It is agreed that the warranties set forth
in this Article IV: (i) are qualified by the Knowledge of the Shareholders with
respect to Non-Controlled JVCo Subsidiaries other than Minority Interest JVCo
Subsidiaries, (ii) are not given in respect of each Person listed in Section II
of Part 1 of Schedule D until the date on which such

 

17



--------------------------------------------------------------------------------

Person becomes a Warranted Subsidiary and (iii) shall not be deemed repeated as
of the Closing Date in respect of those JVCo Subsidiaries in which JVCo owns no
share capital as of the Closing Date. The Shareholders acknowledge that
Purchaser has entered into this Agreement in reliance on the warranties
contained in this Article IV.

Section 4.1 Share Ownership. Each Shareholder is the legal and beneficial owner
of the number of Shares set opposite such Shareholder’s name on Part 1 of
Schedule B hereto. The Shares are owned free and clear of all Encumbrances and
are validly issued, fully paid and nonassessable. Neither the Shareholders nor
any other Person owns any equity, debt or other securities issued by, or other
obligations of JVCo which are not listed on Schedule B hereto.

Section 4.2 Legal Power; Organization; Authority; Qualification of Shareholders.
Each Shareholder is a legal entity of the type set opposite such Shareholder’s
name on Part 1 of Schedule B hereto, which has been duly organized and is
validly existing under the laws of its jurisdiction of formation, has all
requisite corporate power and authority to execute and deliver this Agreement
and the Shareholders Agreement and to consummate the transactions set forth in
such agreements, and has taken all necessary corporate or other action to
authorize the execution, delivery and performance of this Agreement and the
Shareholders Agreement and the consummation of the transactions set forth in
such agreements.

Section 4.3 Binding Agreement. This Agreement has been duly executed and
delivered by each Shareholder and, assuming due and valid authorization,
execution and delivery by each of the other parties to it, this Agreement
constitutes a legal, valid and binding obligation of each Shareholder,
enforceable against such Shareholder in accordance with its terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance and other similar laws of general application affecting
enforcement of creditors’ rights generally and (ii) the availability of the
remedy of specific performance or injunctive or other forms of equitable relief
may be subject to equitable defenses and would be subject to the discretion of
the court before which any proceeding therefor may be brought.

Section 4.4 No Shareholder Conflict or Default. Neither the execution and
delivery of this Agreement or the Shareholders Agreement nor the consummation of
the transactions set forth in such agreements by any Shareholder will result in
a violation of, or a default under, or conflict with, or require any consent,
approval or notice under any provision of any judgment, order, decree, statute,
law, rule or regulation applicable to any Shareholder or the Sale Shares, or any
contract, trust, commitment, agreement, obligation, undertaking, or restriction
of any kind to which any Shareholder is a party or by which any Shareholder is
bound or to which the Sale Shares are subject, either directly or indirectly.

Section 4.5 Ownership and Possession of Shares. The Sale Shares and the
certificates representing the Sale Shares are owned by each Shareholder and held
by each Shareholder, or by a nominee or custodian for the sole and exclusive
benefit of such Shareholder, and the Shareholders are entitled to sell and
transfer the full legal and beneficial ownership of the Sale Shares to Purchaser
on the terms set out in this Agreement, free and clear of all Encumbrances
whatsoever, except for any Encumbrances created by this Agreement.

 

18



--------------------------------------------------------------------------------

Section 4.6 Good Title Conveyed. The share certificates, share powers,
endorsements, assignments and other instruments to be executed and delivered by
the Shareholders at Closing with respect to the consummation of the Transaction
will be valid and binding obligations of the Shareholders, enforceable in
accordance with their respective terms, and will effectively vest in Purchaser
legal and beneficial ownership of all the Sale Shares to be transferred to
Purchaser pursuant to and as set out in this Agreement, free and clear of all
Encumbrances. No action is or will be required on the part of any Person in
order to effect the conveyance to Purchaser of each Shareholder’s right, title
and interest in the Sale Shares free and clear of any Encumbrances.

Section 4.7 Authorization; Validity of Agreement; JVCo Action. JVCo has full
corporate power and authority to execute and deliver this Agreement, and to
consummate the Transaction. The execution, delivery and performance by JVCo of
this Agreement and the consummation by it of the Transaction as well as the
registration of Purchaser as holder of the Sale Shares in JVCo’s shareholders’
register on the Closing Date have been duly authorized by JVCo Board of
Directors, and no other corporate action on the part of JVCo is necessary to
authorize the execution and delivery by JVCo of this Agreement or the
consummation by it of the Transaction. Save as expressly contemplated by or
expressly required under, this Agreement, no vote of, or consent by, the holders
of any class or series of share capital or Voting Debt issued by any Warranted
Subsidiary is necessary to authorize the execution and delivery by JVCo of this
Agreement or the consummation by it of the Transaction. This Agreement has been
duly executed and delivered by JVCo and, assuming due and valid authorization,
execution and delivery thereof by each of the other parties to it, this
Agreement is a valid and binding obligation of JVCo enforceable against JVCo in
accordance with its terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance and other similar
laws of general application affecting enforcement of creditors’ rights generally
and (ii) the availability of the remedy of specific performance or injunctive or
other forms of equitable relief may be subject to equitable defenses and would
be subject to the discretion of the court before which any proceeding therefor
may be brought.

Section 4.8 Other Board Approvals Regarding Transaction. JVCo Board of
Directors, at a meeting duly called and held, has (i) determined to waive any
rights JVCo may have under any agreement or otherwise to object to the transfer
to Purchaser of the Sale Shares; (ii) adequately approved the transfer to
Purchaser of all such Sale Shares, and (iii) resolved to register the Purchaser
as holder of the Sale Shares in JVCo’s shareholders’ register as of the Closing
Date. None of the aforesaid actions by JVCo Board of Directors has been amended,
rescinded or modified. No member of JVCo Group or any other Person (including,
without limitation, any creditor or previous shareholder of JVCo) has any right
of consent or to otherwise object to the transfer of the Sale Shares to
Purchaser.

Section 4.9 Capitalization. The issued and outstanding share capital of JVCo
amounts to CHF133,582,480, divided into 133,582,480 Shares with a nominal value
of CHF1 each. No rights to subscribe for or call for the issue of Shares, or
share capital reserved for such subscription have been issued by JVCo. No Share
is owned by a Person who is not a Shareholder and no Shares are held in the
treasury of JVCo. The authorized, issued and outstanding share capital (together
with any rights to subscribe for or call for the issue of shares, or share
capital reserved for such subscription issue) of each JVCo Subsidiary is
accurately and completely set forth in Schedule D hereto;

(a) All the outstanding shares (or, where relevant, participatory interest) of
each Warranted Subsidiary are issued in accordance with the respective terms
thereof, duly authorized, validly issued, fully paid and non-assessable.

 

19



--------------------------------------------------------------------------------

(b) There is no Voting Debt of any Warranted Subsidiary issued and outstanding;

(c) Except as set forth above and except for this Agreement, the Shareholders
Agreement, the Escrow Agreement, the Material Subsidiary Escrow Agreements and
the Restructuring as set forth in Schedule C hereto, as of the date hereof,
(i) there are no shares authorized, issued or outstanding; (ii) there are no
existing options, warrants, calls, pre-emptive rights, subscriptions or other
rights, agreements, arrangements or commitments of any character, relating to
the issued or unissued share capital of any Warranted Subsidiary, obligating any
Warranted Subsidiary to issue, transfer or sell or cause to be issued,
transferred or sold any shares or Voting Debt of, or other equity or Voting Debt
in, any Warranted Subsidiary or securities convertible into or exchangeable for
such shares or equity interests, or obligating any Warranted Subsidiary to
grant, extend or enter into any such option, warrant, call, subscription or
other right, agreement, arrangement or commitment; (iii) there are no
outstanding contractual obligations of any Warranted Subsidiary to repurchase,
redeem or otherwise acquire any Shares, or other share capital of any Warranted
Subsidiary; (iv) there are no commitments or agreements of any character to
which any Warranted Subsidiary is bound obligating any Warranted Subsidiary to
accelerate the vesting or exercisability of any instrument referred to in clause
(ii) of this sentence as a result of the Transaction, either alone or upon the
occurrence of any additional subsequent events; and (v) in respect of each
Warranted Subsidiary, there is only one official or statutory shareholders’
register (or only one such corresponding record for entities that are not joint
stock companies), which has been delivered or made available to Purchaser and
there are no outstanding or threatened claims that those shareholders’ registers
are not accurate and complete or are not the official or statutory shareholders’
registers.

(d) There are no voting trusts or other agreements or understandings to which
any Shareholder or any Warranted Subsidiary is a party with respect to the
voting of the share capital of any Warranted Subsidiary.

Section 4.10 Organization; Qualification of JVCo. JVCo (i) is a corporation duly
incorporated, organized and validly existing under the laws of Switzerland and
registered with the Commercial Register; and (ii) has full corporate power and
authority to carry on its business as it is now being conducted and to own the
properties and assets it now owns. JVCo has heretofore delivered or made
available to Purchaser complete and correct copies of the excerpt from the
relevant Commercial Register as well as of the articles of incorporation of JVCo
as presently in effect and no amendments of the articles and by-laws and no
registration in the Commercial Register are pending.

 

20



--------------------------------------------------------------------------------

Section 4.11 Subsidiaries and Affiliates. Schedule D includes the name,
jurisdiction of incorporation and authorized and outstanding share capital of
each JVCo Subsidiary and the jurisdictions in which each JVCo Subsidiary is
incorporated. Other than in the JVCo Subsidiaries, JVCo does not own, directly
or indirectly, any share capital or other equity securities of any other
corporation or have any direct or indirect legal or beneficial ownership
interest in any business. The shares of each JVCo Subsidiary are, legally and
beneficially owned directly or indirectly by JVCo as set forth in Schedule D
hereto, free and clear of all Encumbrances and are validly issued, fully paid
and nonassessable. None of the JVCo Subsidiaries listed in Schedule D as being
less than 100% owned by JVCo (other than those listed in Section II of Part 1 of
Schedule D) is a direct or indirect wholly-owned subsidiary of JVCo, the
Shareholders, the Guarantors or any of their Affiliates. All shares of each
Warranted Subsidiary, existing in a form of the joint stock company in Russia,
have been registered with the state authority responsible for the state
registration of the securities issues. Each Warranted Subsidiary (i) is a joint
stock company or limited liability company duly organized and validly existing
under the laws of its state of incorporation; (ii) has full corporate power and
authority to carry on its business as it is now being conducted and to own the
properties and assets it now owns; and (iii) is duly qualified or licensed to do
business as a foreign corporation in good standing in every jurisdiction in
which ownership of property or the conduct of its business requires such
qualification or, if a Warranted Subsidiary is not so qualified in any such
jurisdiction, it can become so qualified in such jurisdiction without any
material adverse effect (including assessment of state taxes for prior years)
upon its business and properties. JVCo has heretofore delivered or made
available to Purchaser complete and correct copies of the articles, charters and
by laws of each Warranted Subsidiary, as presently in effect. No Guarantor has
any interest in any Warranted Subsidiary. None of the JVCo Subsidiaries which:
(i) are listed in Section VI of Part 1 of Schedule D, (ii) are to be liquidated
prior to the Closing or (iii) are to be transferred outside JVCo Group prior to
the Closing, owns any asset (real, personal or mixed, tangible or intangible) or
provides any service to a member of the JVCo Group which is material to the
conduct of the businesses of JVCo Group as currently conducted.

Section 4.12 Consents and Approvals; No Violations. Other than the Third Party
Consents listed in the Disclosure Schedule and other applicable requirements of
Governmental Entities in connection with antitrust matters, none of the
execution, delivery or performance of this Agreement or the Shareholders
Agreement by JVCo, the consummation by the Warranted Subsidiaries of the
transactions set forth in such agreements, including the completion of any of
the steps of the Restructuring as set forth in Schedule C hereto will
(i) conflict with any applicable law or result in any breach of any provision of
the certificate of incorporation, the articles or charter or similar
organizational documents of any Warranted Subsidiary, (ii) require any filing
with, or permit, authorization, consent or approval of, any Governmental Entity,
(iii) require any consent, approval or notice under or result in a violation or
breach of, or constitute (with or without due notice or lapse of time or both) a
default (or give rise to any right of termination, amendment, cancellation or
acceleration) under, any of the terms, conditions or provisions of any
Indebtedness, lease, license, contract, agreement or other instrument or
obligation to which any Warranted Subsidiary is a party or by which any of them
or any of their respective properties or assets are bound, or (iv) violate any
order, writ, injunction, decree, statute, rule or regulation applicable to any
Warranted Subsidiary or any of their properties or assets.

 

21



--------------------------------------------------------------------------------

Section 4.13 Financial Statements.

(a) True and complete copies of the 2006 Consolidated Financial Statements are
included in the Disclosure Schedule. The 2006 Consolidated Financial Statements
have been prepared from, are in accordance with and accurately reflect, the
books and records of the entities to which they relate, fully comply with
applicable accounting requirements, have been prepared in accordance with and
consistent with IFRS and give a true and fair view of the financial position and
the consolidated results of operations and cash flows (and changes in financial
position, if any) of the entities to which they relate as of the times and for
the periods referred to therein.

(b) True and complete copies of the 2006 Combined Financial Statements, together
with the related auditor’s reports, are included in the Disclosure Schedule. The
2006 Combined Financial Statements have been prepared from, are in accordance
with and accurately reflect, the books and records of the entities to which they
relate, fully comply with applicable accounting requirements, have been prepared
in accordance with IFRS applied on a consistent basis during the periods
involved (except as may be stated in the notes thereto), give a true and fair
view of the combined financial position and the combined results of operations
and cash flows (and changes in financial position, if any) of the entities to
which they relate, as of the times and for the periods referred to therein.

(c) True and complete copies of the 2007 Financial Statements are included in
the Disclosure Schedule or shall be delivered as soon as reasonably practicable
following the date of this Agreement. The 2007 Financial Statements have been
prepared from, are in accordance with and accurately reflect, the books and
records of the entities to which they relate, have been prepared in good faith
and using accounting policies and principles consistent with the preparation of
the 2006 Consolidated Financial Statements and the 2006 Combined Financial
Statements.

(d) True and complete copies of the Russian statutory financial statements for
2006 in relation to each Warranted Subsidiary are included in the Disclosure
Schedule. Such financial statements have been prepared from, are in accordance
with and accurately reflect, the books and records of the entities to which they
relate, have been prepared in good faith and using accounting policies and
principles consistent with applicable GAAP.

(e) The reserves reflected in the Financial Statements are adequate, appropriate
and reasonable and have been calculated in a consistent manner.

Section 4.14 Books and Records.

(a) The books of account, minute books, share and other required registers of
each of the Warranted Subsidiaries are complete and correct in all material
respects and have been maintained in accordance with sound business practices.
The minute books of JVCo contain accurate and complete records of all meetings
of, and corporate actions taken by, JVCo’s shareholders and the JVCo Board of
Directors and no meeting of any such shareholders and JVCo Board of Directors
has been held for which minutes have not been prepared and are not contained in
such minute books. The minute books of each Warranted Subsidiary contain

 

22



--------------------------------------------------------------------------------

accurate and complete records of all meetings of, and corporate action taken by,
such Warranted Subsidiary’s shareholders and board of directors, and with
respect to each Warranted Subsidiary, no meeting of any such shareholders or
board of directors has been held for which minutes have not been prepared and
are not contained in such minute books. True and complete copies of all minute
books of each Warranted Subsidiary for the period after 1 January 2004 have
heretofore been made available to Purchaser.

(b) No Warranted Subsidiary has had any dispute with any of its auditors
regarding accounting matters or policies for an amount in excess of USD500,000
during any of its past three full fiscal years or during the current fiscal
year-to-date. The books and records of each Warranted Subsidiary have been, and
are being maintained in all material respects in accordance with applicable
legal and accounting requirements, and the Financial Statements are consistent
with such books and records. No Warranted Subsidiary is a party to, or has any
commitment to become a party to, any joint venture, off-balance sheet
partnership or any similar agreement relating to any transaction or relationship
between or among any of the Warranted Subsidiaries, on the one hand, and any
unconsolidated affiliate, including any special purpose or limited purpose
Person, on the other hand, or any other “off-balance sheet arrangements.”

Section 4.15 Internal Controls. Each Warranted Subsidiary has established and
maintain, adhere to and enforce a system of internal controls in compliance with
applicable law. No Warranted Subsidiary (including any director, officer and
employee thereof) nor, Warranted Subsidiaries’ independent auditors have
identified or been made aware of (i) any significant deficiency or material
weakness in the system of internal controls utilized by any Warranted
Subsidiary, (ii) any fraud, whether or not material, that involves Warranted
Subsidiaries’ management or other employees who have a role in the preparation
of financial statements or the internal controls utilized by the Warranted
Subsidiaries or (iii) any claim or allegation regarding any of the foregoing.

Section 4.16 No Undisclosed Liabilities. Except (a) as set forth in the
Financial Statements and (b) for liabilities and obligations incurred in the
ordinary course of business, consistent with past practice and in accordance
with applicable law, since the Balance Sheet Date, no Warranted Subsidiary has
any liability or obligation of any nature, whether or not accrued, contingent or
otherwise, that would be reasonably likely to have, a material adverse effect on
any Warranted Subsidiary.

Section 4.17 Accounts Receivable. All accounts receivable of each Warranted
Subsidiary, whether reflected in the Balance Sheet or otherwise, represent sales
that have been generated in the ordinary course of business and are current and
collectible less any reserves shown on the Balance Sheet. Subject to such
reserve, such accounts receivable, less such reserves, either remains
outstanding or has been discharged or collected in accordance with its terms or
consistent with past practice in the ordinary course of business.

Section 4.18 Disputed Accounts Payable. There are no unpaid invoices or bills
representing amounts in excess of USD1,000,000 alleged to be owed by any
Warranted Subsidiary, or other alleged obligations of any Warranted Subsidiary,
which any Warranted Subsidiary has disputed or determined to dispute or refuse
to pay.

 

23



--------------------------------------------------------------------------------

Section 4.19 Inventory. All of the inventories of each Warranted Subsidiary,
whether reflected in the Balance Sheet or otherwise, consist of a quality and
quantity usable and salable in the ordinary and usual course of business, except
for items of obsolete materials and materials of below-standard quality, all of
which items have been written off or written down on the Balance Sheet to fair
market value or for which adequate reserves have been provided therein in
accordance with applicable GAAP. All inventories not written off have been
valued at the lower of average cost or market. The quantities of each type of
inventory (whether raw materials, work-in-process, or finished goods) are not
excessive, but are reasonable and warranted in the present circumstances of each
Warranted Subsidiary. All work in process and finished goods inventory held by
any Warranted Subsidiary is free of any Defect or other deficiency.

Section 4.20 Prepayment of JVCo Debt. No Indebtedness of any Warranted
Subsidiary for an amount in excess of USD1,000,000 contains any restriction upon
(i) its prepayment, (ii) the incurrence of additional Indebtedness by any
Warranted Subsidiary or (iii) the ability of any Warranted Subsidiary to grant
any Encumbrance on properties or assets of any Warranted Subsidiary. The
Disclosure Schedule sets forth the amount of principal and unpaid interest
outstanding under each instrument evidencing Indebtedness of any Warranted
Subsidiaries, in an amount in excess of USD1,000,000 that will accelerate or
become due or result in a right on the part of the holder of such Indebtedness
(with or without due notice or lapse of time) to require prepayment, redemption
or repurchase as a result of the execution of this Agreement or the consummation
of the transactions set forth hereto, including, for the avoidance of doubt, the
completion of the Restructuring.

Section 4.21 Absence of Certain Changes. Since the Balance Sheet Date, each
Warranted Subsidiary has conducted its respective business only in the ordinary
course, consistent with past practice and in accordance with applicable law, and
no Warranted Subsidiary has:

(a) suffered any change in its working capital, financial condition, results of
operation, assets, liabilities (absolute, accrued, contingent or otherwise),
reserves, business, operations or prospects which would have a material adverse
effect on the business of the JVCo Group as a whole;

(b) incurred any liability or obligation (absolute, accrued, contingent or
otherwise) with a value in excess of USD1,000,000 (counting obligations or
liabilities arising from one transaction or a series of related transactions,
and all periodic instalments or payments under any lease or other agreement
providing for periodic instalments or payments, as a single obligation or
liability), or increased, or experienced any material change in any assumptions
underlying or methods of calculating, any bad debt, contingency or other
reserves, other than trade liabilities incurred in the ordinary course of
business;

(c) paid, discharged or satisfied any claim, liability or obligation (whether
absolute, accrued, contingent or otherwise) with a value in excess of
USD1,000,000 other than the payment, discharge or satisfaction in the ordinary
course of business, consistent with past practice and in all material respects
in accordance with applicable law, of liabilities and obligations reflected or
reserved against in the Balance Sheet or incurred in the ordinary course of
business, consistent with past practice, since the Balance Sheet Date;

 

24



--------------------------------------------------------------------------------

(d) permitted or allowed any of its property or assets (real, personal or mixed,
tangible or intangible) with a value in excess of USD1,000,000 to be subjected
to any Encumbrance;

(e) written down the value of any inventory (including write-downs by reason of
shrinkage or mark-down) or written off as uncollectible any notes or accounts
receivable with a value in excess of USD1,000,000;

(f) save to the extent reserved on the Balance Sheet cancelled any debts or
waived any claims or rights with a value in excess of USD1,000,000;

(g) save as expressly set out in Schedule C hereto, sold, transferred, or
otherwise disposed of any of its properties or assets (real, personal or mixed,
tangible or intangible) with a value in excess of USD1,000,000 except in the
ordinary course of business, consistent with past practice;

(h) except in the ordinary course of business consistent with past practice,
disposed of or permitted to lapse any rights to the use of any Intellectual
Property, or disposed of or disclosed to any Person other than representatives
of Purchaser any trade secret, formula, process, know-how or other Intellectual
Property not theretofore a matter of public knowledge except where the disposals
or disclosures were, are and could reasonably be expected to be, individually or
in the aggregate, immaterial;

(i) granted any general increase in the compensation of officers or employees
(including any such increase pursuant to any bonus, pension, profit-sharing or
other plan or commitment) of any member of JVCo Group or any increase in the
compensation payable or to become payable to any officer or employee of any
member of JVCo Group in each case, for an amount in excess of USD200,000;

(j) made any capital expenditure or binding commitment for an amount in excess
of USD1,000,000 for additions to property, plant, equipment or intangible
capital assets;

(k) declared, paid or set aside for payment any dividend or other distribution
in respect of its share capital or redeemed, purchased or otherwise acquired,
directly or indirectly, any shares or other securities of any Warranted
Subsidiary, except as expressly set out in Schedule C hereto;

(l) made any change in any method of accounting or accounting practice;

(m) paid, loaned or advanced any amount to, or sold, transferred or leased any
properties or assets (real, personal or mixed, tangible or intangible) to, or
entered into any agreement or arrangement with, any of its officers or directors
or any Affiliate of any of its officers or directors except for directors’ fees
and compensation to officers at rates not exceeding the rates of such fees and
compensation paid during the year ended December 31, 2006; or

(n) agreed, whether in writing or otherwise, to take any action described in
this section.

 

25



--------------------------------------------------------------------------------

Section 4.22 Title to Properties; Encumbrances. Each Warranted Subsidiary has
legal and beneficial title to all the properties and assets with a value in
excess of USD1,000,000 that it purports to own (tangible and intangible) free
and clear of all Encumbrances, including all the tangible properties and assets
reflected in the Balance Sheet except for cash and inventory sold since the
Balance Sheet Date and all such properties and assets purchased by any Warranted
Subsidiary since the date of the Balance Sheet are listed in the Disclosure
Schedule. All properties and assets reflected in the Balance Sheet have a
realizable value at least equal to the net value thereof as reflected therein.
The rights, properties and other assets presently owned, leased or licensed by
any Warranted Subsidiary and described elsewhere in this Agreement include all
such rights, properties and other assets necessary to permit Warranted
Subsidiaries to conduct their respective businesses in all material respects in
the same manner as such businesses have been conducted prior to the date hereof.

Section 4.23 Real Property.

(a) The Disclosure Schedule sets forth a complete list and the location of all
Real Property, indicating whether each such property is (i) owned or leased by
any Warranted Subsidiary and (ii) subject to any Encumbrances. True and complete
copies of all deeds, title registration certificates, title insurance policies
and surveys relating to the Real Property (as relevant) and all documents
evidencing all Encumbrances upon the Real Property have heretofore been made
available to Purchaser. There are no proceedings, claims, disputes or conditions
affecting any Real Property that would reasonably be expected to materially
interfere with the ownership and use of such Real Property in the business of
the JVCo Group in a manner consistent with such ownership and use prior to the
date hereof. Neither the whole nor any portion of the Real Property nor any
other assets of any Warranted Subsidiary is subject to any governmental decree
or order to be sold or is being condemned, expropriated or otherwise taken by
any public authority with or without payment of compensation therefor, nor has
any such condemnation, expropriation or taking been proposed or, to the
Knowledge of the Shareholders, threatened. No Warranted Subsidiary is a party to
any lease, assignment or similar arrangement under which any Warranted
Subsidiary is a lessor, assignor or otherwise makes available for use by any
third party any portion of Real Property.

(b) Each Warranted Subsidiary has obtained all appropriate certificates of
occupancy, licenses, easements and rights of way, including proofs of
dedication, required to use and operate the Real Property in the manner in which
the Real Property is currently being used and operated. Each Warranted
Subsidiary has all approvals, permits and licenses (including any and all
environmental permits and all timber management, harvesting, transport and other
appropriate permits and licenses) necessary to own or operate the Real Property
as currently owned and operated; and no such approvals, permits or licenses will
be required, as a result of the Transaction or the Restructuring, to be issued
after the date hereof in order to permit Warranted Subsidiaries, following the
Closing, to continue to own or operate the Real Property in the same manner as
heretofore, other than any such approvals, permits or licenses that are
ministerial in nature and are normally issued in due course upon application
therefore without further action by the applicant.

 

26



--------------------------------------------------------------------------------

Section 4.24 Leases. The Disclosure Schedule sets forth a complete list of all
Leases. Each Lease is valid, binding and enforceable in accordance with its
terms and is in full force and effect. The leasehold estate created by each
Lease is free and clear of all Encumbrances. There are no existing defaults by
any Warranted Subsidiary under any of the Leases except such defaults which are
and could reasonably be expected to be, individually or in the aggregate,
immaterial. No event has occurred that (whether with or without notice, lapse of
time or the happening or occurrence of any other event) would constitute a
default under any Lease. No written notice has been given and the Shareholders
have no other reason to believe, that any lessor under any Lease will not
consent (where such consent is necessary) to the consummation of the Transaction
or the Restructuring without requiring any modification of the rights or
obligations of the lessee thereunder.

Section 4.25 Plant and Equipment.

(a) The plants, structures and equipment owned or used by each Warranted
Subsidiary are structurally sound and are in good operating condition and repair
and are adequate for the uses to which they are being put.

(b) The plants, structures and equipment owned or used by each Warranted
Subsidiary have been duly registered with the appropriate state authorities
(including the ownership, lease and/or any other rights to such plants,
structures and equipment).

(c) All permits, resolutions, approvals, consents and/or any other
authorizations have been obtained from all appropriate federal and local
authorities and organizations as may be required to use and operate such plants,
structures and equipment in the manner in which the such plants, structures and
equipment are currently being used and operated.

Section 4.26 Environmental Matters.

(a) Each Warranted Subsidiary is in compliance with all Environmental Laws
subject to such exceptions, which, individually or in the aggregate, would be
immaterial to any Warranted Subsidiary. Such compliance includes, but is not
limited to, the possession by each Warranted Subsidiary of all permits and other
governmental authorizations required under all applicable Environmental Laws,
and compliance with the terms and conditions thereof.

(b) No Warranted Subsidiary has received any written communication from a
Governmental Entity that alleges that any Warranted Subsidiary is not in
compliance with any Environmental Laws, and, to the Knowledge of the
Shareholders, there are no circumstances that may prevent or interfere with such
compliance in the future.

(c) There is no Environmental Claim that is pending or, to the Knowledge of the
Shareholders, threatened against any Warranted Subsidiary, or against any Person
whose liability for any Environmental Claim any Warranted Subsidiary has
retained or assumed either contractually or by operation of law.

(d) There are no past or present actions, activities, circumstances, conditions,
events or incidents, including the release, emission, discharge, presence or
disposal of any Materials of Environmental Concern, that would reasonably be
expected to result in an Environmental Claim with a value in excess of
USD1,000,000 against any Warranted Subsidiary or against any Person whose
liability for any Environmental Claim any Warranted Subsidiary has retained or
assumed either contractually or by operation of law.

 

27



--------------------------------------------------------------------------------

(e) No Warranted Subsidiary is, as a result of the Transaction or as a condition
to the effectiveness of the Transaction, subject to any Environmental Laws
requiring (i) the performance of site assessment for Materials of Environmental
Concern, (ii) the removal or remediation of Materials of Environmental Concern,
(iii) the giving of notice to, or receiving the approval of, any Governmental
Entity or (iv) the recording or delivery to any other Person of any disclosure
document or statement pertaining to environmental matters.

Section 4.27 Contracts and Commitments.

(a) There are no outstanding sales or purchase contracts, binding commitments or
binding proposals of any Warranted Subsidiary which (i) cannot be terminated by
such Warranted Subsidiary for a period of more than 12 months without liability,
penalty or premium or (ii) are reasonably expected to result in an adverse
effect to EBIDTA of the relevant Warranted Subsidiary if performed in accordance
with their terms (except for contracts, commitments or proposals in respect of
products that represent less than 1% of the aggregate sales or costs/expenses of
the JVCo Group).

(b) No Warranted Subsidiary has any outstanding agreements with Shareholders,
Guarantors, directors, officers, agents, consultants, advisors, salesmen, sales
representatives, distributors or dealers (including any agreement or arrangement
providing for the payment of any bonus or commission or other fee based on sales
or earnings) that are not cancellable by it on notice of not longer than 60 days
and without liability, penalty or premium.

(c) No Warranted Subsidiary has any employment agreement or any other agreement
that contains any severance or termination pay liabilities or obligations
exceeding USD100,000 for one employee.

(d) No Warranted Subsidiary is in default under or in violation of, nor is there
any valid basis for any claim of default under or violation of, any Material
Agreement to which it is a party or by which it is bound.

(e) No Warranted Subsidiary has any employee to whom it, alone or together with
any other member of JVCo Group, has paid in 2006 or agreed to pay in 2007 a
total aggregate compensation, including applicable bonuses, commissions or other
fees, in excess of USD200,000.

(f) No Warranted Subsidiary is restricted by agreement from carrying on its
business anywhere in the world.

(g) No Warranted Subsidiary has outstanding any agreement to acquire any debt
obligations of others for an amount in excess of USD1,000,000.

(h) No Warranted Subsidiary has any outstanding loan to any Person for an amount
in excess of USD1,000,000 in the aggregate.

 

28



--------------------------------------------------------------------------------

(i) No Warranted Subsidiary has any agreements, contracts or binding commitments
which require the making of any gift or charitable contribution in excess of
USD100,000.

(j) None of the Shareholders, the Guarantors or any Person which (i) is related
to any Shareholder or Guarantor and (ii) is not a Warranted Subsidiary, is a
party to any outstanding Material Agreement.

(k) No Warranted Subsidiary has any power of attorney outstanding in favour of
any Person who is not a member of the JVCo Group or a director, officer,
employee or authorized representative or agent of any such member.

(l) No Warranted Subsidiary has any commitment or obligation outstanding under
any promissory note (or any similar debt instrument) to any Person, and no
Person has any obligation to any Warranted Subsidiary under any promissory note
(or any similar debt instrument) other than amounts less than USD1,000,000
payable to or receivable from third parties who are not affiliated with any
Warranted Subsidiary, any Guarantor or any of their respective Connected
Persons.

Section 4.28 Customers and Suppliers. There has not been any material adverse
change in the business relationship of any Warranted Subsidiary with any
customer who accounted for more than 2% of the sales of the JVCo Group (on a
consolidated basis) during the year ended December 31, 2006, or any supplier
from whom JVCo Group purchased more than 2% of the goods or services (on a
consolidated basis) which it purchased during the same period. Since January 1,
2006 no material licensor, or material licensee of any Warranted Subsidiary has
cancelled or otherwise modified its relationship with any Warranted Subsidiary.

Section 4.29 Insurance. The Disclosure Schedule sets forth a list of all
Insurance Policies in force on the date hereof with respect to the business or
assets of the Warranted Subsidiaries, together with a statement of the aggregate
amount of claims pending, under each such Insurance Policy. All such policies
are in full force and effect, are on arms’ length terms, have been written by a
recognized provider of insurance services licensed or otherwise authorized to
conduct insurance business in the Russian Federation, all premiums due and
payable thereon have been paid in accordance with the terms of the relevant
Insurance Policy, and Warranted Subsidiaries are otherwise in compliance in all
material respects with the terms and provisions of such policies. Furthermore,
(a) no Warranted Subsidiary has received any notice of cancellation or
non-renewal of any such policy, nor to the Knowledge of the Shareholders, has
the termination of any such policies been threatened, (b) there is no claim for
an amount in excess of USD1,000,000 pending under any such policies as to which
coverage has been questioned, denied or disputed in writing by the underwriters
of such policies say where such questioning, denial or dispute has been resolved
in favour of JVCo Group, and, (c) no Warranted Subsidiary has received any
notice, whether written or oral, from any of its insurance carriers that any
insurance premiums in respect of an Insurance Policy will be increased in the
future or that any insurance coverage presently provided for under the Insurance
Policies will not be available to any Warranted Subsidiary in the future on
substantially the same terms as now in effect and (d) none of such policies or
arrangements provides for any retrospective premium adjustment,
experienced-based liability or loss sharing arrangement affecting any Warranted
Subsidiary.

 

29



--------------------------------------------------------------------------------

Section 4.30 Casualties. Since the Balance Sheet Date, no Warranted Subsidiary
has been affected in any way as a result of flood, fire, explosion or other
casualty, whether or not covered by Insurance Policies, except such casualties
which are and could reasonably be expected to be, individually or in the
aggregate, immaterial, and no employee has been seriously injured or died in any
work-related incident.

Section 4.31 Litigation. There is no action, suit, inquiry, proceeding or
investigation by or before any court or governmental or other regulatory or
administrative agency or commission pending or, to the Knowledge of the
Shareholders, threatened against, or involving any Warranted Subsidiary, or
which questions or challenges the validity of this Agreement or any action taken
or to be taken by any Warranted Subsidiary pursuant to this Agreement or in
connection with the Transaction, and there is no valid basis for any such
action, proceeding or investigation. No Warranted Subsidiary is subject to any
judgment, order or decree which may reasonably be expected to have a material
adverse effect on its business practices or on its ability to acquire any
property or conduct its business in any area.

Section 4.32 Compliance with Laws.

(a) Warranted Subsidiaries have complied in all material respects with all laws
(including without limitation, privatization laws), rules and regulations,
ordinances, judgments, decrees, orders, writs and injunctions of all Russian
national, state, local, foreign governments and agencies thereof that apply to
the business, properties or assets of any Warranted Subsidiary, and no written
notice, charge, claim, action or assertion has been received by any Warranted
Subsidiary from any Governmental Entity or has been filed, commenced or, to the
Knowledge of the Shareholders, threatened against any Warranted Subsidiary
alleging any violation of any of the foregoing. No Governmental Entity has at
any time challenged or questioned the legal right of any Warranted Subsidiary to
design, market, offer or sell any of its services or products in the present
manner or style thereof.

(b) During the period of 24 (twenty four) months preceding the date of this
Agreement no claims have been asserted in writing against any Warranted
Subsidiary by any person or entity alleging a violation of such person’s or
entity’s privacy, personal or confidentiality rights.

(c) Each Warranted Subsidiary maintains systems and procedures reasonably
intended to respond to complaints received alleging violation of third party
content rights.

Section 4.33 Employee Benefit Plans.

(a) The Disclosure Schedule contains a list of all Plans. No Warranted
Subsidiary has any commitment or formal plan, whether legally binding or not, to
create any additional employee benefit plan or modify or change any existing
Plan that would materially affect the current or former employees of any
Warranted Subsidiary.

 

30



--------------------------------------------------------------------------------

(b) The Disclosure Schedule contains a copy of each Plan and any amendments
thereto, or if a Plan is not a written Plan, a description thereof, each
agreement creating or modifying any related trust or other funding vehicle, any
reports or summaries required under applicable law.

(c) Each Plan has been operated and administered in all material respects in
accordance with its terms and applicable law.

(d) No Plan provides medical, surgical, hospitalization, death or similar
benefits, whether or not insured, for current or former employees of any
Warranted Subsidiary for periods extending beyond their retirement or other
termination of service, other than (i) coverage mandated by applicable law,
(ii) death benefits under any “pension plan,” or (iii) benefits the full cost of
which is borne by the current or former employee or his beneficiary.

(e) The consummation of the Transaction will not, either alone or in combination
with another event, (i) entitle any current or former employee, director or
officer of any Warranted Subsidiary to severance pay, unemployment compensation
or any other payment for an amount in excess of USD1,000,000, except as
expressly provided in this Agreement, or (ii) accelerate the time of payment or
vesting, or increase the amount of compensation due to any such employee,
director or officer.

(f) Except for routine claims for benefits and compensations, there are no
pending, anticipated or, to the Knowledge of the Shareholders, threatened claims
by or on behalf of any Plan, by any employee or beneficiary covered under any
such Plan, or otherwise involving any such Plan.

(g) All contributions, insurance premiums, Tax and expenses due to and in
respect of the Plans (including the Fund) have been fully paid and cover all
liabilities or obligations (absolute, accrued, asserted or unasserted,
contingent or otherwise) of any Warranted Subsidiary. No Warranted Subsidiary
has or has committed to have any liability (absolute, accrued, asserted or
unasserted, contingent or otherwise, including, for the avoidance of doubt, any
contribution obligations) in respect of the Plans (including the Fund) which has
not been fully funded.

Section 4.34 Tax Matters.

(a) Each of Warranted Subsidiaries have duly filed all Tax Returns that are
required to be filed and have duly paid or caused to be duly paid in full or
made provision in accordance with IFRS, or there has been paid or provision has
been made on their behalf, for the payment of all Taxes for all periods or
portions thereof ending through the date hereof. All such Tax Returns are
correct and complete and accurately reflect all liability for Taxes for the
periods covered thereby. The Tax Returns have adequately disclosed all the
transactions performed by any Warranted Subsidiary reflecting their economic
substance to the extent required. All transactions performed by Warranted
Subsidiaries are and were at arm’s length and no Warranted Subsidiary has
carried out any transactions subject to Tax under the Russian legislation that
have resulted in the receipt of an Unjustified Tax Benefit as described in the
Ruling of Supreme Arbitration Court Plenum of the Russian Federation No. 53 of
October 12, 2006. All those transactions which may be regarded as exceptional
and other operations which may lead to incurrence by any Warranted Subsidiary of
additional liability for Taxes are set forth in detail in the Disclosure
Schedule.

 

31



--------------------------------------------------------------------------------

(b) There are no liens for Taxes upon any property or assets of any Warranted
Subsidiary thereof.

(c) No Warranted Subsidiary has made any change in accounting methods and hereby
no Warranted Subsidiary is required to include in income any adjustment by
reason of any voluntary change in accounting method (nor has any Governmental
Authority proposed in writing any such adjustment or change of accounting
method), or signed any Closing agreement with respect to any Tax year.

(d) Each Warranted Subsidiary has complied in all respects with all applicable
laws, rules and regulations relating to the payment and withholding of Taxes
(including withholding and similar provisions under any foreign laws) and have,
within the time and the manner prescribed by law, withheld and paid over to the
proper taxing authorities all amounts required to be so withheld and paid over
under applicable laws.

(e) Tax audits, examinations and other similar administrative proceedings (“Tax
Audits”) have been conducted with regard to any Taxes or Tax Returns of any
Warranted Subsidiary and a list of all conducted, commenced and/or pending Tax
Audits with respect to the any Warranted Subsidiary with respect to taxable
periods ending after 31 December 2001 is set forth in the Disclosure Schedule
(and no Governmental Authority has given notice of any other Tax Audits). The
Disclosure Schedule sets forth a list of all disputes or claims concerning any
Tax liability of any Warranted Subsidiary either claimed or raised by any taxing
authority in writing which (i) have not been settled and paid or (ii) have been
settled and paid and where the aggregate value of the amounts settled and paid
by the relevant Warranted Subsidiary exceed USD1,000,000.

(f) The Tax Returns of each Warranted Subsidiary have been examined by the
applicable taxing authorities (or the applicable statutes of limitation for the
assessment of Taxes for such periods have expired) for all periods through and
including 31 December 2003, and no material deficiencies were asserted as a
result of such examinations that have not been resolved or fully paid (with
those exceptions which are set forth in detail in the Disclosure Schedule). The
Tax Returns of each Warranted Subsidiary for the years 2004 and 2005 are
currently being reviewed by way of on site Tax audits, and no material
deficiencies have been asserted nor are there any facts or circumstances which
could reasonably be expected to give rise to material deficiencies being
asserted. No Warranted Subsidiary has waived any statute of limitations in any
jurisdiction in respect of Taxes or Tax Returns or agreed to any extension of
time with respect to a Tax assessment or deficiency.

(g) All Tax deficiencies that have been claimed, proposed or asserted against
any Warranted Subsidiary and are not the subject of a challenge by any Warranted
Subsidiary (in each case acting reasonably in making such challenge) which has
not yet been resolved, have been fully paid or finally settled, and no issue has
been raised in any examination by any taxing authority that, by application of
similar principles, could reasonably be expected to result in the

 

32



--------------------------------------------------------------------------------

proposal or assertion of a Tax deficiency for another year not so examined. The
Disclosure Schedule contains a full and detailed list of all Tax deficiencies
asserted against any Warranted Subsidiary which have been challenged by any
Warranted Subsidiary (i) where such challenge was not successful, or (ii) which
have not yet been resolved.

(h) There are no outstanding requests, agreements, consents or waivers to extend
the statutory period of limitations applicable to the assessment of any Taxes or
deficiencies against any Warranted Subsidiary.

(i) No power of attorney has been granted by or with respect to any Warranted
Subsidiary with respect to any matter relating to Taxes apart from those powers
of attorney set out in detail in the Disclosure Schedule that have been granted
by any Warranted Subsidiary to advisers to represent the interests of any
Warranted Subsidiary before taxing authorities.

(j) No Warranted Subsidiary has been or is a member of a Swiss VAT group as set
out in Article 22 of the Swiss VAT Act.

(k) No Warranted Subsidiary has a contingent or actual liability for any payment
or reimbursement of Taxes of any other person that was not disclosed.

(l) No Warranted Subsidiary is a party to, is bound by or has any obligation
under any Tax sharing agreement, Tax indemnification agreement or similar
contract or arrangement, and no Warranted Subsidiary has any potential liability
or obligation to any Person as a result of, or pursuant to, any such agreement,
contract or arrangement.

(m) With respect to each Warranted Subsidiary that is a partnership for income
tax purposes, (A) each such partnership has complied with all applicable
requirements of applicable tax law, including the registration and investor list
requirements applicable to tax shelters, (B) all partnership allocations satisfy
or have satisfied the requirements of applicable law including tax law and
regulations and (C) the capital accounts for no partner has a deficit.

(n) A list of all Tax-related litigation matters that are pending or threatened
against any Warranted Subsidiary is set forth in detail in the Disclosure
Schedule.

(o) The losses carried forward and credit carryovers, if any, available to
Warranted Subsidiaries, and their expiration dates, are set forth in detail in
the Disclosure Schedule.

(p) The Disclosure Schedule sets forth (i) all elections or their equivalents in
accordance with the Russian law, including but not limited to the election of
simplified system of taxation, with respect to Taxes made by each Warranted
Subsidiary, (ii) all agreements entered into with a Governmental Authority by
any Warranted Subsidiary; and (iii) all national, regional and local
jurisdictions in which any Warranted Subsidiary is or has been subject to Tax
and each material type of Tax payable in such jurisdiction during the taxable
year ended 31 December 2006.

 

33



--------------------------------------------------------------------------------

(q) JVCo has delivered or made available to Purchaser complete and accurate
copies of (i) all audit reports for the years 2004 and 2005 relating to any
Warranted Subsidiary, (ii) any existing letter rulings, existing technical
advice memoranda, agreements signed by any Warranted Subsidiary with any
Governmental Authority with respect to Tax, and similar documents issued by a
taxing authority in each case relating to any Warranted Subsidiary, and (iii)
all Closing agreements, if any, entered into by any Warranted Subsidiary with
any taxing authority existing on the date hereof.

(r) No Warranted Subsidiary has any liability with respect to income, franchise
or similar Taxes relating to the operation of Warranted Subsidiaries prior to
the Balance Sheet Date in excess of the amounts that are accrued with respect
thereto and are reflected in the Financial Statements, and since the date of the
Financial Statements, no Warranted Subsidiary has incurred any liability for
Taxes, except with respect to operations in the ordinary course of business
after the Balance Sheet Date. All Taxes owed and due by each Warranted
Subsidiary relating to operations on or prior to the Balance Sheet Date (whether
or not shown on any Tax Return) have been paid on a timely basis.

(s) No Warranted Subsidiary has received written notice of any claim made by an
authority in a jurisdiction where any Warranted Subsidiary file Tax Returns,
that any Warranted Subsidiary is or may be subject to taxation by that
jurisdiction.

(t) The Shareholders have fully recovered from the Swiss Federal Tax
Administration all Swiss dividend withholding tax on any dividend distributions
by JVCo to them, except for the portion of withholding tax the recovery of which
is still due under the appropriate treaty or tax ruling (and where this is the
case the application for refund has not been denied and there are no facts or
circumstances which could reasonably be expected to give rise to any such
portion not being fully recovered once the necessary period for holding shares
has expired).

(u) JVCo has been registered as a Swiss security dealer.

Section 4.35 Intellectual Property.

(a) The Disclosure Schedule sets forth a list of all patents and patent
applications, trademark registrations and applications, service mark
registrations and applications, Computer Software, Copyright registrations and
applications, material unregistered trademarks, service marks, and Copyrights,
and Internet domain names that are used in and are material to the conduct of
the businesses of Warranted Subsidiaries as currently conducted.

(b) Warranted Subsidiaries are the sole and exclusive owners or valid licensees
of all and each JVCo Intellectual Property, free and clear of all Encumbrances.

(c) All registrations for JVCo Intellectual Property (i) are valid, subsisting,
in proper form and enforceable, and have been duly maintained, including the
submission of all necessary filings and fees in accordance with the legal and
administrative requirements of the appropriate jurisdictions and (ii) have not
lapsed, expired or been abandoned, and no patent, registration or application
for Intellectual Property is the subject of any opposition, interference,
cancellation proceeding or other legal or governmental proceeding before any
Governmental Entity or, to the Knowledge of the Shareholders, threatened in any
jurisdiction.

 

34



--------------------------------------------------------------------------------

(d) Each Warranted Subsidiary owns or has the valid right to use all of the JVCo
Intellectual Property used by it or held for use by it in connection with its
business. There are no conflicts with or infringements of any JVCo Intellectual
Property by any third party. The conduct of business of each Warranted
Subsidiary as currently conducted does not conflict with or infringe in any way
on any proprietary right of any third party. There is no claim, suit, action or
proceeding pending or, to the Knowledge of the Shareholders, threatened against
any Warranted Subsidiary (i) alleging any such conflict or infringement with any
third party’s proprietary rights or (ii) challenging the ownership, use,
validity or enforceability of the Intellectual Property.

(e) The Computer Software used by any Warranted Subsidiary in the conduct of
their businesses was either (i) developed by employees of such Warranted
Subsidiary within the scope of their employment, (ii) developed on behalf of any
Warranted Subsidiary by a third party, and all ownership rights therein have
been assigned or otherwise transferred to or vested in such Warranted
Subsidiary, as the case may be, pursuant to written agreements or (iii) licensed
or acquired from a third party pursuant to a written license, assignment, or
other contract that is in full force and effect and of which no Warranted
Subsidiary is in material breach.

(f) All consents, filings, and authorizations by or with Governmental Entities
or third parties necessary with respect to the consummation of the Transaction,
as they may affect JVCo Intellectual Property, have been obtained.

(g) No Warranted Subsidiary has entered into any consent, indemnification,
forbearance to sue, settlement agreement or cross-licensing arrangement with any
Person relating to JVCo Intellectual Property or any Intellectual Property
licensed by any Warranted Subsidiary, or the Intellectual Property of any third
party, except as contained in any license agreements listed in the Disclosure
Schedule.

(h) No Warranted Subsidiary is, nor will it be as a result of the execution and
delivery of this Agreement or the performance of its obligations under this
Agreement, in breach of any license, sublicense or other agreement relating to
JVCo Intellectual Property.

Section 4.36 Labor Matters.

(a) There is no labor strike, collective labor dispute, corporate campaign,
slowdown, stoppage or lockout actually pending or, to the Knowledge of the
Shareholders, threatened, against or affecting any Warranted Subsidiary.

(b) No Warranted Subsidiary is a party to or bound by any collective bargaining
or similar agreement with any labor organization or work rules or practices
agreed to with any labor organization or employee association applicable to
employees of any Warranted Subsidiary.

 

35



--------------------------------------------------------------------------------

(c) No Warranted Subsidiary has any collective bargaining agreements with
employee representatives applicable to employees of Warranted Subsidiaries. None
of the employees of any Warranted Subsidiary is represented by any employee
representative and, to the Knowledge of the Shareholders, there have been no
union or employee representative organizing activities among the employees of
any Warranted Subsidiary within the past five years.

(d) No collective bargaining agreement which is binding on any Warranted
Subsidiary restricts any of them from relocating or Closing any of their
operations.

(e) A true and complete copy of each written personnel policy, rule and
procedure applicable to employees of any Warranted Subsidiary has been made
available to Purchaser.

(f) Each Warranted Subsidiary is in compliance, in all material respects, with
all applicable laws respecting employment and labor protection, terms and
conditions of employment, wages, hours of work and occupational safety and
health.

(g) There is no charge or complaint against any Warranted Subsidiary pending or,
to the Knowledge of the Shareholders, threatened before any labor regulatory
authority for the breach of employment law and labor protection rules.

(h) There is no presently pending grievance arising out of any collective
bargaining agreement or other grievance procedure for an amount in excess of
USD200,000.

(i) No Warranted Subsidiary has received any written notice of the intent of any
national, state, local or foreign labor regulatory authority to conduct an
investigation with respect to or relating to any Warranted Subsidiary’s
compliance with applicable employment laws.

(j) There are no complaints, lawsuits or other proceedings pending or, to the
Knowledge of the Shareholders, threatened by or on behalf of any current or
former employee of any Warranted Subsidiary, any applicant for employment or
classes of the foregoing alleging breach of any express or implied contract of
employment, any laws governing employment or the termination thereof or other
discriminatory, wrongful or tortuous conduct in connection with the employment
relationship, in each case with a value in excess of USD200,000 individually or
USD1,000,000 in the aggregate;

(i) The Disclosure Schedule contains a list of each employment agreement
currently in force to which a Senior Executive or a Senior Manager is a party.

(ii) Purchaser has, prior to the date of this Agreement, been provided with
access to each agreement referred to in sub-paragraph (i) above.

Section 4.37 Personnel. The Disclosure Schedule sets forth a list of (i) the
names and current salaries of all directors and elected and appointed officers
of each Warranted Subsidiary, and the family relationships, if any, among such
persons; (ii) the wage rates for non-salaried and non-executive salaried
employees of each Warranted Subsidiary by classification and (iii) all group
insurance programs in effect for employees of each of Warranted Subsidiaries. No
Warranted Subsidiary is in default with respect to any of its obligations
referred to in the preceding sentence. No officer, key employee or group of
employees has notified his or her intention to terminate employment with any
Warranted Subsidiary as a result of the Transaction or otherwise.

 

36



--------------------------------------------------------------------------------

Section 4.38 Potential Conflict of Interest. No Guarantor, Shareholder nor any
officer or director of any Shareholder or any Warranted Subsidiary owns or
holds, directly or indirectly, any interest in (excepting holdings solely for
passive investment purposes of securities of publicly held and traded entities
constituting less than 5% of the equity of any such entity), or is an officer,
director, employee or consultant of any Person that (i) will not be a member of
the JVCo Group after Closing and (ii) is a competitor, lessor, lessee, customer
or supplier of any Warranted Subsidiary. No Guarantor, Shareholder nor any
officer or director of any Warranted Subsidiary (a) owns or holds, directly or
indirectly, in whole or in part, any JVCo Intellectual Property, (b) has any
claim, charge, action or cause of action against any Warranted Subsidiary,
except for claims for reasonable unreimbursed travel or entertainment expenses,
accrued vacation pay or accrued benefits under any employee benefit plan
existing on the date hereof, (c) has made, on behalf of any Warranted
Subsidiary, any payment or commitment to pay any commission, fee or other amount
to, or to purchase or obtain or otherwise contract to purchase or obtain any
goods or services from, any other Person of which any Shareholder, officer or
director of any Warranted Subsidiary or a relative of any of the foregoing, is a
partner or shareholder (except holdings solely for passive investment purposes
of securities of publicly held and traded entities constituting less than 5% of
the equity of any such entity) or (d) owes any money to any Warranted Subsidiary
in excess of USD100,000 or (e) has any material interest in any property, real
or personal, tangible or intangible, used in or pertaining to the business of
any Warranted Subsidiary.

Section 4.39 Product Liability. There are not presently pending or, to the
Knowledge of the Shareholders, threatened, and there is no basis for, any civil,
criminal or administrative actions, suits, demands, claims, hearings, notices of
violation, investigations or proceedings relating to any alleged hazard or
alleged Defect in design, manufacture, materials or workmanship, including any
failure to warn or alleged breach of express or implied warranty or
representation, relating to any Product manufactured, distributed or sold by or
on behalf of any Warranted Subsidiary.

Section 4.40 Bank Accounts. The Disclosure Schedule sets forth the names and
locations of all banks, trust companies, savings and loan associations and other
financial institutions at which any Warranted Subsidiary maintains safe deposit
boxes, checking accounts or other accounts of any nature the available balance
of which exceeded USD100,000 in either 2006 or 2007 and the names of all Persons
authorized to draw thereon, make withdrawals therefrom or have access thereto.

Section 4.41 Brokers or Finders. No agent, broker, investment banker, financial
advisor or other firm or Person is or will be entitled to any brokers’ or
finder’s fee or any other commission or similar fee payable by any member of
JVCo Group in connection with the Transaction.

 

37



--------------------------------------------------------------------------------

Section 4.42 Investment in the Notes.

(a) By reason of the business and financial experience of each Shareholder and
such Shareholder’s financial advisors, each Shareholder has the capacity to
evaluate the merits and risks of accepting the Note to be issued to such
Shareholder.

(b) Each Shareholder is acquiring the Note to be issued to such Shareholder for
investment for Shareholder’s own account, not as a nominee or agent, and not
with a view to, or for resale in connection with, any distribution thereof in
violation of the Securities Act. Each Shareholder understands that the Notes
have not been, and will not be registered under the Securities Act by reason of
a specific exemption from the registration provisions of the Securities Act, the
availability of which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of Shareholder’s warranties as expressed
herein.

(c) Each Shareholder understands that no public market now exists for the Notes,
that a public market for such securities will not develop in the future and that
such securities are non-transferable by their terms.

(d) Each Shareholder acknowledges that it has access to the publicly available
information published or displayed on EDGAR regarding Purchaser Parent and its
Affiliates.

(e) Each Shareholder has had an opportunity to ask questions of, and to receive
information from, Purchaser concerning the condition, business, operations and
prospects of Purchaser and the terms and conditions of Note.

Section 4.43 Licenses and Consents; Forestry.

(a) Each Warranted Subsidiary has all licenses (including statutory licenses),
consents, approvals and authorizations necessary to own and operate its assets
and to carry on its business as it does at present and there is no valid basis
for the revocation, suspension, modification or non-renewal of any of those
licenses or consents.

(b) The Disclosure Schedule sets forth the parties’ names, regions of Russia,
lease periods, expiry dates, overall timberland area and annual allowable cuts
of each Timberland Lease Agreement entered into or obtained by any Warranted
Subsidiary. No Warranted Subsidiary (i) is a party to or expects to enter into
any other timberland lease agreement, (ii) has any other logging rights except
for those arising from or in connection with the Timberland Lease Agreements.
All the logging rights of any Warranted Subsidiary have been duly and timely
obtained and all Timberland Lease Agreements entered into by any Warranted
Subsidiary have been duly and timely registered and approved by all appropriate
Regulatory Authorities. The logging rights of any Warranted Subsidiary are valid
and free and clear of all Encumbrances and all material claims or charges of any
kind. Each Warranted Subsidiary is in full compliance with each Timberland Lease
Agreement and all applicable forestry codes and no Regulatory Authority has made
any claim, or, to the Knowledge of the Shareholders, threatened to make any
claim, or, to the Knowledge of the Shareholders, taken any action, or threatened
to take any action, against any Warranted Subsidiary in relation to any
Timberland Lease Agreement. The Shareholders have made available to Purchaser
complete and correct copies of all Timberland Lease Agreements with all
attachments and amendments thereto, as presently in effect.

 

38



--------------------------------------------------------------------------------

(c) No Warranted Subsidiary has, at any time within the last five (5) years,
exceeded the annual allowable wood cut permitted under the terms of any
Timberland Lease Agreement to which it is a party.

(d) The Warranted Subsidiaries have no less than:

(i) Timberland Area of 4.659 million hectares; and

(ii) AAC of 8.763 million cubic metres.

(e) No Warranted Subsidiary is required pursuant to the terms of:

(i) any Timberland Lease Agreement; or

(ii) any permit or license issued by any Regulatory Authority,

to make any capital or financial investment or capital or financial commitment
of any kind whatsoever.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Subject to Article X, Purchaser represents and warrants to the Shareholders that
all of the statements contained in this Article V are true, accurate and not
misleading as of the date of this Agreement and shall be deemed to be repeated
as of the Closing Date by reference to the facts and circumstances then existing
as if references in such representations and warranties to the date of this
Agreement were references to the Closing Date. Purchaser acknowledges that the
Shareholders have entered into this Agreement in reliance on the warranties and
representations contained in this Article V.

Section 5.1 Organization. Purchaser is a corporation duly organized and validly
existing under the laws of Luxembourg and has all requisite corporate or other
power and authority and all necessary governmental approvals to own, lease and
operate its properties and to carry on its business as now being conducted,
except where the failure to be so organized and existing or to have such power,
authority, and governmental approvals would not have, individually or in the
aggregate, a material adverse effect on Purchaser’s ability to consummate the
Transaction.

Section 5.2 Authorization; Binding Agreement. Purchaser has full corporate power
and authority to execute and deliver this Agreement and to consummate the
Transaction. The execution, delivery and performance by Purchaser of this
Agreement and the consummation of the Transaction have been duly authorized by
the board of directors of Purchaser, and no other corporate action on the part
of Purchaser is necessary to authorize the execution and delivery by Purchaser
of this Agreement or the consummation by it of the Transaction. Save as
expressly set

 

39



--------------------------------------------------------------------------------

forth in this Agreement, no vote of, or consent by, the holders of any class or
series of share capital or Voting Debt issued by Purchaser is necessary to
authorize the execution and delivery by Purchaser of this Agreement or the
consummation by it of the Transaction. This Agreement has been duly executed and
delivered by Purchaser, and, assuming due and valid authorization, execution and
delivery hereof by each of the other parties to it, this Agreement is a valid
and binding obligation of Purchaser, enforceable against Purchaser in accordance
with its terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and other similar laws of
general application affecting enforcement of creditors’ rights generally and
(ii) the availability of the remedy of specific performance or injunctive or
other forms of equitable relief may be subject to equitable defenses and would
be subject to the discretion of the court before which any proceeding therefor
may be brought.

Section 5.3 Consents and Approvals; No Violations. Except for the filings,
permits, authorizations, consents and approvals as may be required under, and
other applicable requirements of Governmental Entities in connection with
antitrust matters, none of the execution, delivery or performance of this
Agreement or the Shareholders Agreement by Purchaser, the consummation by
Purchaser of the transactions set forth in such agreements or compliance by
Purchaser with any of the provisions hereof and thereof will (i) conflict with
any applicable law or result in any breach of any provision of the certificate
of incorporation or articles of Purchaser, (ii) require any filing with, or
permit, authorization, consent or approval of, any Governmental Entity,
(iii) require any consent, approval or notice under or result in a violation or
breach of, or constitute (with or without due notice or lapse of time or both) a
default (or give rise to any right of termination, cancellation or acceleration)
under, any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, lease, license, contract, agreement or other instrument or obligation
to which Purchaser or any of its Subsidiaries is a party or by which any of them
or any of their respective properties or assets are bound, or (iv) violate any
order, writ, injunction, decree, statute, rule or regulation applicable to
Purchaser, any of its Subsidiaries or any of their properties or assets,
excluding from the foregoing clauses (ii), (iii) and (iv) such violations,
breaches or defaults which would not, individually or in the aggregate, have a
material adverse effect on Purchaser’s ability to consummate the Transaction or
which arise from the regulatory status of any Warranted Subsidiary.

Section 5.4 No Insolvency or Bankruptcy. The Purchaser is not insolvent or
bankrupt under the laws of its jurisdiction of incorporation, unable to pay its
debts as they fall due or has proposed or is liable to any arrangement (whether
by court process or otherwise) under which its creditors (or any group of them)
would receive less than the amounts due to them. There are no proceedings in
relation to any compromise or arrangement with creditors or any winding up,
bankruptcy or insolvency proceedings concerning the Purchaser and no events have
occurred which would justify such proceedings. No steps have been taken to
enforce any security over any assets of the Purchaser and no event has occurred
to give the right to enforce such security.

Section 5.5 Sufficient Funds. Purchaser has available, or has made arrangements
to obtain (through existing credit arrangements or otherwise), sufficient funds
to acquire all of the Sale Shares and to pay its fees and expenses related to
the Transaction.

 

40



--------------------------------------------------------------------------------

Section 5.6 Brokers or Finders. Neither Purchaser nor any of its Subsidiaries or
its Affiliates has entered into any agreement or arrangement entitling any
agent, broker, investment banker, financial advisor or other firm or Person to
any broker’s or finder’s fee or any other commission or similar fee in
connection with the Transaction, except for investment banking fees payable to
Deutsche Bank, whose fees and expenses will be paid by Purchaser in accordance
with Purchaser’s agreement with such firm.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF PURCHASER PARENT

Subject to Article X, Purchaser Parent represents and warrants to the
Shareholders that all of the statements contained in this Article VI are true,
accurate and not misleading as of the date of this Agreement and shall be deemed
to be repeated as of the Closing Date by reference to the facts and
circumstances then existing as if references in such representations and
warranties to the date of this Agreement were references to the Closing Date.
Purchaser Parent acknowledges that the Shareholders have entered into this
Agreement in reliance on the representations and warranties contained in this
Article VI.

Section 6.1 Organization. Purchaser Parent is a corporation duly organized and
validly existing under the laws of New York and has all requisite corporate or
other power and authority and all necessary governmental approvals to own, lease
and operate its properties and to carry on its business as now being conducted,
except where the failure to be so organized, existing and in good standing or to
have such power, authority, and governmental approvals would not have,
individually or in the aggregate, a material adverse effect on Purchaser
Parent’s ability to consummate the Transaction.

Section 6.2 Authorization; Binding Agreement. Purchaser Parent has full
corporate power and authority to execute and deliver this Agreement and to
consummate the Transaction. The execution, delivery and performance by Purchaser
Parent of this Agreement and the consummation of the Transaction have been duly
authorized by the board of directors of Purchaser Parent, and no other corporate
action on the part of Purchaser Parent is necessary to authorize the execution
and delivery by Purchaser Parent of this Agreement or the consummation by it of
the Transaction. Save as expressly set forth in this Agreement, no vote of, or
consent by, the holders of any class or series of share capital or Voting Debt
issued by Purchaser Parent is necessary to authorize the execution and delivery
by Purchaser Parent of this Agreement or the consummation by it of the
Transaction. This Agreement has been duly executed and delivered by Purchaser
Parent, and, assuming due and valid authorization, execution and delivery hereof
by each of the other parties to it, this Agreement is a valid and binding
obligation of Purchaser Parent, enforceable against Purchaser Parent in
accordance with its terms except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance and other similar
laws of general application affecting enforcement of creditors’ rights generally
and (ii) the availability of the remedy of specific performance or injunctive or
other forms of equitable relief may be subject to equitable defenses and would
be subject to the discretion of the court before which any proceeding therefore
may be brought.

 

41



--------------------------------------------------------------------------------

Section 6.3 Relationship to Purchaser. Purchaser is an indirect, wholly-owned
subsidiary of Purchaser Parent and save for other wholly-owned subsidiaries of
Purchaser Parent, no other Person owns any equity, Voting Debt or other voting
securities issued by or interest in Purchaser.

ARTICLE VII

COVENANTS

Section 7.1 Interim Operations of JVCo. Each Shareholder shall procure that, and
JVCo covenants and agrees that, after the date hereof and prior to the Closing
Date, except (i) as expressly provided in this Agreement, including, without
limitation, as described in Schedule C hereto with respect to the Restructuring,
(ii) as set forth in the Disclosure Schedule, (iii) as is in accordance with the
Initial Business Plan, (iv) as may be approved in writing by Purchaser (such
approval not to be unreasonably withheld or delayed), or as is required by
applicable mandatory Russian law, having given prior written notice of such
requirement to Purchaser; it being agreed that, with respect to Non-Controlled
JVCo Subsidiaries, JVCo and the Shareholders shall only be required to exercise
such corporate power as they are entitled to exercise under the relevant
applicable law in order to procure compliance by such subsidiaries with the
following covenants:

(a) the business of JVCo and JVCo Subsidiaries shall be conducted in the
ordinary course and in accordance with applicable laws, and each of the
Shareholders, JVCo and JVCo Subsidiaries shall use its best endeavours to
preserve the business organization of JVCo and JVCo Subsidiaries intact, keep
available the services of the current officers and employees of JVCo and JVCo
Subsidiaries and maintain the existing relations with franchisees, customers,
suppliers, creditors, business partners and others having business dealings with
JVCo or JVCo Subsidiaries, to the end that the goodwill and ongoing business of
JVCo and JVCo Subsidiaries shall be unimpaired at the Closing Date;

(b) neither JVCo nor any JVCo Subsidiary shall: (i) amend its certificate of
incorporation or by laws or similar organizational documents, (ii) issue, sell,
transfer, pledge, dispose of or encumber any shares of any class or series of
its share capital or Voting Debt, or securities convertible into or exchangeable
for, or options, warrants, calls, commitments or rights of any kind to acquire,
any shares of any class or series of its share capital or any Voting Debt, other
than Shares reserved for issuance on the date hereof pursuant to the exercise of
JVCo Options outstanding on the date hereof, (iii) declare, set aside or pay any
dividend or other distribution payable in cash, shares or property with respect
to any shares of any class or series of its share capital; (iv) split, combine
or reclassify any shares of any class or series of its share capital; or
(v) redeem, purchase or otherwise acquire directly or indirectly any shares of
any class or series of its share capital, or any instrument or security which
consists of or includes a right to acquire such shares;

(c) neither JVCo nor any JVCo Subsidiary shall organize any new Subsidiary or
acquire any shares or other equity securities, or equity or ownership interest
in the business, of any other Person;

 

42



--------------------------------------------------------------------------------

(d) neither JVCo nor any JVCo Subsidiary shall modify, amend or terminate any of
its material contracts or waive, release or assign any material rights or
claims, except in the ordinary course of business and in accordance with
applicable law;

(e) neither JVCo nor any JVCo Subsidiary shall: (i) incur or assume any
long-term Indebtedness, except in the ordinary course of business:
(ii) adversely modify the terms of any Indebtedness or other liability, other
than modifications of short term debt in the ordinary course of business;
(iii) assume, guarantee, endorse or otherwise become liable or responsible
(whether directly, contingently or otherwise) for the obligations of any other
Person who is not a member of the JVCo Group, except in the ordinary course of
business, and other than improvement of the terms of any Indebtedness or other
liability from the point of view of the borrower and/or the debtor; (iv) enter
into any “keep well” or other agreement to maintain the financial statement
condition of any Person who is not a member of the JVCo Group; (v) make any
loans, advances or capital contributions to, or investments in, any other
Person; (vi) enter into any material commitment or transaction (including any
capital expenditure or purchase, sale or lease of assets or real estate) or
(vii) dispose of or permit to lapse any rights to any Intellectual Property;

(f) neither JVCo nor any JVCo Subsidiary shall lease, license, mortgage, pledge
or encumber any assets other than in the ordinary course of business and in
accordance with applicable law or transfer, sell or dispose of any assets other
than in the ordinary course of business;

(g) JVCo and each JVCo Subsidiary shall duly file all Tax Returns that are
required to be filed and shall duly pay or cause to be duly paid in full or make
provision in accordance with IFRS or applicable GAAP (or there has been paid or
provision has been made on their behalf) for the payment of all Taxes for all
periods or portions thereof ending on or before the Closing Date.

(h) neither JVCo nor any JVCo Subsidiary shall make any change in the
compensation payable or to become payable to any of its officers, directors,
group or class comprising a material number of employees, agents or consultants
(other than normal recurring increases in the ordinary course of business of
wages payable to employees who are not officers or directors of a member of JVCo
Group) or to Persons providing management services, or enter into or amend any
material employment, collective bargaining, severance, consulting, termination
or other agreement with, or employee benefit plan for, or make any loan or
advance to, any of its officers, directors, group or class comprising a material
number of employees, agents or consultants or make any change in its existing
borrowing or lending arrangements for or on behalf of any of such Persons
pursuant to an employee benefit plan or otherwise, other than in the ordinary
course of business and in accordance with applicable laws;

(i) neither JVCo nor any JVCo Subsidiary shall (i) adopt or pay, grant, issue,
accelerate or accrue salary or other payments or benefits pursuant to any
pension, profit-sharing, bonus, extra compensation, incentive, deferred
compensation, stock purchase, stock option, stock appreciation right, group
insurance, severance pay, retirement or other employee benefit plan, agreement
or arrangement with respect to any senior director, officer or management
employee or material group of employees of JVCo Group whether past or present,
except to the extent JVCo or a JVCo Subsidiary is unconditionally obligated to
do so on the date hereof, or (ii) amend in any material respect any such
existing plan, agreement or arrangement in a manner inconsistent with the
foregoing;

 

43



--------------------------------------------------------------------------------

(j) neither JVCo nor any JVCo Subsidiary shall permit any Insurance Policy
naming it as a beneficiary or a loss payable payee to be cancelled or terminated
without notice to Purchaser, except policies providing coverage for losses not
in excess of USD100,000 which are replaced without diminution of or gaps in
coverage;

(k) neither JVCo nor any of the JVCo Subsidiaries shall enter into any contract
or transaction relating to the purchase of assets having a value exceeding
USD1,000,000 other than in the ordinary course of business and in accordance
with applicable laws;

(l) neither JVCo nor any JVCo Subsidiary shall pay, repurchase, discharge or
satisfy any of its claims, liabilities or obligations (absolute, accrued,
asserted or unasserted, contingent or otherwise), other than the payment,
discharge or satisfaction in the ordinary course of business and in accordance
with applicable law, of claims, liabilities or obligations reflected or reserved
against in, or contemplated by, the Financial Statements or incurred since the
date hereof in the ordinary course of business;

(m) neither JVCo nor any JVCo Subsidiary shall adopt a plan of complete or
partial liquidation, dissolution, merger, consolidation, restructuring,
recapitalization or other reorganization;

(n) neither JVCo nor any JVCo Subsidiary shall (i) change any of the accounting
methods used by it unless required by IFRS or GAAP or (ii) adopt any accounting
method relating to Taxes, change any accounting method relating to Taxes unless
required by IFRS or GAAP, or enter into any Closing agreement relating to Taxes,
(iii) make any election relating to Taxes, change any election relating to Taxes
already made, settle any claim or assessment relating to Taxes (unless and to
the extent that the making or changing of election or settlement of or consent
to any claim or assessment is reflected in a provision for Taxes contained in
the Closing Financial Statements); or (iv) make any waiver of the statute of
limitations for any claim or assessment referred to in (iii);

(o) neither JVCo nor any JVCo Subsidiary shall take, or agree to or commit to
take, any action that would or is reasonably likely to result in any of the
conditions to the Closing set forth in Article VIII not being satisfied, or that
would materially impair the ability of JVCo, Purchaser, Purchaser Parent or the
Shareholders to consummate the Closing in accordance with the terms hereof or
materially delay such consummation; and

(p) neither JVCo nor any of JVCo Subsidiaries shall enter into any agreement,
contract, binding commitment or arrangement to do any of the foregoing, or
announce an intention to do any of the foregoing.

 

44



--------------------------------------------------------------------------------

Section 7.2 Access; Confidentiality.

(a) Between the date of this Agreement and the Closing, JVCo shall use its
commercially reasonable endeavours with respect to Non-Controlled JVCo
Subsidiaries and its best endeavours with respect to all other JVCo Subsidiaries
in order to: (i) afford Purchaser and its authorized representatives, reasonable
access, during ordinary working hours, to all books, records, offices and other
facilities of JVCo and each JVCo Subsidiary as Purchaser may reasonably request,
(ii) permit Purchaser to make such inspections and to make copies of such books
and records as it may reasonably require (the cost of such copies to be paid by
Purchaser) and (iii) furnish Purchaser with such financial and operating data
and other information as Purchaser may from time to time reasonably request (the
cost of furnishing such data to be paid by Purchaser). Purchaser and its
authorized representatives shall conduct all such inspections in a manner that
will minimize disruptions to the business and operations of JVCo and JVCo
Subsidiaries.

(b) The provisions of the Confidentiality Agreements shall remain binding and in
full force and effect until the Closing, except that the Confidentiality
Agreements shall not apply to any documents prepared in connection with or
proceeding before or filed with, or other disclosure made to, a court,
arbitration tribunal or mediation service in accordance with Section 11.8 by any
party in order to enforce its rights arising in connection with the termination
of this Agreement pursuant to Section 9.2. The information contained herein, in
the Disclosure Schedule or delivered to Purchaser or its authorized
representatives pursuant hereto shall be subject to the Confidentiality
Agreements as Information (as defined and subject to the exceptions contained
therein) until the Closing and, for that purpose and to that extent, the terms
of the Confidentiality Agreements are incorporated herein by reference. All
obligations of the Purchaser under the IP Confidentiality Agreement, other than
with respect to the Swiss Information, shall terminate simultaneously with the
Closing. Except as otherwise provided herein, the Shareholders shall, and shall
cause JVCo, each JVCo Subsidiary and their consultants, advisors and
representatives to, treat after the date hereof as strictly confidential (unless
compelled to disclose by judicial or administrative process or, in the opinion
of legal counsel, by other requirements of law) the terms of this Agreement and
all nonpublic, confidential or proprietary information concerning JVCo and each
JVCo Subsidiary to the same extent that the Purchaser is obligated to keep such
information confidential under the Confidentiality Agreement and the
Shareholders shall not, and shall cause JVCo, each JVCo Subsidiary and their
consultants, advisors and representatives not to use such information to the
detriment of JVCo, any JVCo Subsidiary or Purchaser.

Section 7.3 Efforts and Actions to Cause Closing to Occur.

(a) Prior to the Closing, upon the terms and subject to the conditions of this
Agreement (and save when expressly provided otherwise in this Agreement),
Purchaser, the Shareholders and JVCo shall use all their respective best
endeavours to take, or cause to be taken, all actions, and to do, or cause to be
done and cooperate with each other in order to do, all things necessary (subject
to any applicable laws) to consummate the Transaction and the Restructuring as
promptly as practicable including, but not limited to (i) the preparation and
filing of all forms, registrations and notices required to be filed to
consummate the Transaction and the taking of such actions as are necessary to
obtain any requisite approvals, authorizations, consents, orders, licenses,
permits, qualifications, exemptions or waivers by any third party or
Governmental Entity, and (ii) the preparation of any disclosure documents
reasonably requested by Purchaser (and at the Purchaser’s cost) in order to
facilitate financing of the Transaction. In addition, no party hereto shall take
any action after the date hereof that could reasonably be expected to materially
delay the obtaining of, or result in not obtaining, any permission, approval or
consent from any Governmental Entity or other Person required to be obtained
prior to Closing.

 

45



--------------------------------------------------------------------------------

(b) Prior to the Closing, each party shall promptly consult with the other
parties hereto with respect to, provide any necessary information with respect
to, and provide the other parties (or their respective counsel) with copies of,
all filings made by such party with any Governmental Entity or any other
information supplied by such party to a Governmental Entity in connection with
this Agreement and the transactions contemplated hereto. Each party hereto shall
promptly report to and provide the other parties with copies of any
communication received by such party from any Governmental Entity regarding the
transactions contemplated by this Agreement. If any party hereto or Affiliate
thereof receives a request for additional information or documentary material
from any such Governmental Entity with respect to the transactions contemplated
by this Agreement, then such party shall endeavour in good faith to make, or
cause to be made, as soon as reasonably practicable and after consultation with
the other parties, an appropriate response in compliance with such request. To
the extent that transfers, amendments or modifications of permits of any JVCo or
any JVCo Subsidiary (including environmental permits) are required as a result
of the execution of this Agreement or consummation of the transactions
contemplated by this Agreement, JVCo shall use its commercially reasonable
endeavours to effect (or cause to be effected) such transfers, amendments or
modifications.

(c) JVCo, each Guarantor and each Shareholder shall use their respective best
endeavours to obtain the Third Party Consents prior to the Closing. All such
consents shall be in writing and executed counterparts thereof shall be
delivered to Purchaser at or prior to the Closing.

(d) In addition to and without limiting the agreements of the parties contained
above, JVCo, Purchaser and the Shareholders shall:

(i) take promptly all actions necessary to make the filings required of them or
any of their Affiliates under the Russian Antimonopoly laws and other filings
required of any other Governmental Entity pursuant to Section 8.1(c) in
connection with antitrust matters;

(ii) comply at the earliest practicable date with any request for additional
information or documentary material received by JVCo, Purchaser, the
Shareholders or any of their Affiliates from the Russian Antimonopoly Office or
other Governmental Entity in connection with antitrust matters;

(iii) except where prohibited by applicable legal requirements, consult with the
other parties prior to taking a position with respect to any filing pursuant
hereto, permit the other parties to review and discuss in advance, and consider
in good faith the views of the other parties in connection with any analyses,
appearances, presentations, memoranda, briefs, white papers, arguments, opinions
and proposals before making or submitting any of the foregoing to any
Governmental Entity in connection with any investigations or proceedings related
to this Agreement or the Transaction, coordinate with the other parties in
preparing and exchanging such information and promptly provide the other parties
(and their respective counsel) with copies of all filings,

 

46



--------------------------------------------------------------------------------

presentations or submissions (and a summary of any oral presentations) made by
such party with any Governmental Entity related to this Agreement or the
Transaction, provided that with respect to all such filings, presentations or
submissions, no party need supply another (or its counsel) with copies (or in
case of oral presentations, a summary) to the extent that any law, treaty, rule
or regulation of any Governmental Entity applicable to such party may require
such party or its Subsidiaries to restrict or prohibit access to any such
properties or information; and

(iv) use all best endeavours to resolve such objections, if any, as may be
asserted with respect to the Transaction under any antitrust law;

(e) Notwithstanding the foregoing or any other covenant herein contained, in
connection with the receipt of any necessary approvals from the Russian
Anti-Monopoly Office, neither JVCo nor any JVCo Subsidiary shall be entitled or
required to divest or hold separate or otherwise take or commit to take any
action that limits the Shareholders’ and/or Purchaser’s freedom of action with
respect of, or its ability to retain, JVCo or any JVCo Subsidiary or any
material portions thereof or any of the businesses, product lines, properties or
assets of JVCo or any JVCo Subsidiary, without the prior written consent of the
Shareholders and Purchaser.

(f) Notwithstanding the foregoing or any other covenant herein contained,
nothing in this Agreement shall be deemed to require Purchaser, any Shareholder,
JVCo or any JVCo Subsidiary, Purchaser Parent or any Guarantor, save as provided
or expressly permitted in this Agreement and without prejudice to the terms of
the Deed of Undertaking and the Shareholders Agreement, (i) to divest or hold
separate any assets or agree to limit its future activities, method or place of
doing business, (ii) to commence any litigation against any entity in order to
facilitate the consummation of the Transaction or (iii) to defend against any
litigation brought by any Governmental Entity seeking to prevent the
consummation of, or impose limitations on, the Transaction.

(g) Prior to the Closing, upon the terms and subject to the conditions of this
Agreement, the Shareholders and JVCo shall use their respective best endeavours
to take, or cause to be taken, all actions, and to do, or cause to be done and
cooperate with each other in order to do, all things necessary, proper or
advisable (subject to any applicable laws) in order to:

(i) complete, or procure the completion of a full financial Closing of the JVCo
Group on the Financial Closing Date;

(ii) complete, or procure the completion of the actions and events expressly set
out in Schedule E of this Agreement as soon as is reasonably practicable; and

(iii) convene a general meeting of the shareholders of RusCo and each Material
JVCo Subsidiary to occur on or prior to the day of Closing providing for the
appointment of directors of RusCo and each Material JVCo Subsidiary of the
persons referred to in Section 2.3 of this Agreement, the approval of the
Primary Separation Agreements, the Ancillary Agreements and the related party
agreements referred to in Section 8.2(l) hereto.

 

47



--------------------------------------------------------------------------------

(h) The Shareholders shall procure and each of the Guarantors shall use its
commercially reasonable efforts to procure that each of the items set out in
Part A of Schedule C hereof shall have been completed prior to the Closing.

(i) Prior to the Closing, the Shareholders, Purchaser, JVCo and each Guarantor
shall use their respective reasonable endeavours to agree amended forms (the
“LLC Documents”) of the Shareholders Agreement, articles of association of JVCo,
JVCo Board Regulations, Escrow Agreement and JVCo Security Agreement (together
the “Agreed Documents”), to be executed by the respective parties thereto and to
be adopted by JVCo upon its conversion into a limited liability company (GmbH)
(“LLC”) in accordance with the terms of the Shareholders Agreement and articles
53 ss. of the Swiss Merger Act of October 3, 2003 (as amended), so as to take
into account the corporate structure of the LLC, while including anything, which
may be necessary or reasonable to give effect to the provisions of Agreed
Documents, their effect and their purpose as closely as possible in the context
of an LLC and reflecting the general principles below:

(i) where the LLC-Act provides for restrictions that may conflict with the
rights and obligations set forth in the Agreed Documents and which restrictions
may be removed in the articles of association of the LLC, the articles of
association shall provide for the removal of such restrictions. In particular,
without limitation, the articles of association shall remove (i) the requirement
of quotaholder approval for transfers of quotas in accordance with article 786
para. 2 no. 1 LLC-Act, (ii) the casting vote of the chairman of the meeting of
quotaholders (“Gesellschafterversammlung”) and (iii) the casting vote of the
chairman of the meeting of the managing directors (“Geschäftsführung”);

(ii) the amended articles of association of JVCo shall contain provisions
reflecting the terms of the Agreed Documents, including such obligations which
are included in the Shareholders Agreement and in other Agreed Documents but
which (for lack of legal feasibility within the framework of the law of stock
corporations or for other reasons) are not included in the articles of
association of JVCo as a stock corporation. For the avoidance of doubt this
shall include, by way of example, Reserved Matters (as such term is defined in
the Shareholders Agreement) reserved to the JVCo Board or the shareholders in
JVCo, share transfer provisions and rights of first refusal set out in the
Shareholders Agreement;

(iii) the nominal value of each quota shall be CHF100 (or, if higher, the
minimum par value provided for by mandatory Swiss corporate law) and the total
nominal value of the company capital and the total number of quotas each be even
numbers divisible by two without any remainder.

(j) The Shareholders undertake to use their best endeavours to procure that
(i) prior to Closing, JVCo (or RusCo or another Material JVCo Subsidiary) shall
obtain the right to acquire shares of KPK currently held by Region-Trade Ltd and
(ii) at the Closing, JVCo (or RusCo or another Material JVCo Subsidiary) shall
exercise the above mentioned right and acquire all such KPK shares, free and
clear of all Encumbrances, on terms and conditions reasonably acceptable to
Purchaser and the Shareholders.

 

48



--------------------------------------------------------------------------------

(k) Prior to the Closing, the Shareholders, Purchaser, JVCo and each Guarantor
shall use their respective reasonable endeavours to take, or cause to be taken,
all actions, and to do, or cause to be done and cooperate with each other in
order to do, all things necessary (subject to any applicable laws) to have a
mutually acceptable group of employees of the Existing Trading Companies or
other Excluded Companies who are involved in the trading activities of any
member of the JVCo Group transferred to the New Trading Company on terms and
conditions acceptable to the parties; with the further understanding that some
of these employees may be co-employed by the Existing Trading Companies as to be
reasonably agreed by Purchaser after such transfer until December 1, 2007.

(l) The Shareholders, Purchaser, and JVCo shall, the Shareholders and JVCo shall
procure that the relevant JVCo Subsidiaries and Shareholders’ Affiliates (as
relevant) shall, and Purchaser shall procure that the Purchaser’s Affiliates
shall negotiate in good faith and use their respective reasonable endeavours to,
prior to the Closing, finalise and agree: (i) the Primary Separation Agreements
in accordance with the principles set forth in Exhibit H hereto or, with respect
to the Licence/Royalty Agreement and the Technical Services Agreement, in
accordance with the Purchaser’s drafts of such agreements dated June 2007 in the
Agreed Form, (ii) the Escrow Agreement and the Material Subsidiary Escrow
Agreements, (iii) the Organisational Chart as defined in the Shareholders
Agreements, (iv) the JVCo Security Agreement and (v) the Exit Agreements Among
Shareholders.

(m) JVCo undertakes to use its best endeavours to obtain, as soon as reasonably
practicable and in any event no later than 1 January 2008, all the required
Licenses to use each Computer Software listed in Section 4.35(e) of the
Disclosure Schedule.

Section 7.4 Notification of Certain Matters.

(a) From time to time prior to the Closing (and in respect of (B) below within
20 Business Days of the date of receipt thereof), the Shareholders shall
promptly supplement or amend the Disclosure Schedule by written notice to
Purchaser with respect to (A) any matter arising after the date hereof that, if
existing or known at, or occurring on or prior to, the date of this Agreement,
would have been required to be set forth or described in the Disclosure
Schedule, and (B) assessments and notifications received by a Warranted
Subsidiary after the date of this Agreement from a taxing authority which have
been issued following a desk tax audit:

(i) No supplement or amendment to the Disclosure Schedule made after the
execution hereof by Purchaser pursuant to this Section or otherwise shall be
deemed to cure any breach of any representation or warranty made pursuant to
this Agreement or qualify any representation or warranty repeated on the Closing
Date pursuant to this Agreement.

(ii) No supplement or amendment to the Disclosure Schedule made after the
execution hereof pursuant to this Section or otherwise shall prejudice
Purchaser’s rights to recover damages for breach of this Agreement (including
for breach of any representation or warranty).

 

49



--------------------------------------------------------------------------------

(b) Each party hereto shall give notice to the other parties as soon as
reasonably practicable after becoming aware of (i) the occurrence or
non-occurrence of any event whose occurrence or non-occurrence would be
reasonably expected to cause either (A) any representation or warranty contained
in this Agreement to be breached in any material respect at any time from the
date hereof to the Closing Date or (B) any condition set forth in Article VIII
to be unsatisfied in any material respect at any time from the date hereof to
the Closing Date and (ii) any material failure to comply with or satisfy any
covenant, condition or agreement to be complied with or satisfied by it
hereunder; provided, however, that (x) the delivery of any notice pursuant to
this section shall not limit or otherwise affect the remedies available
hereunder to the party receiving such notice and (y) such notice shall not be
required to be given from and after the time the party to whom such notice is to
be given has actual knowledge of the information required to be included in such
notice.

(c) JVCo shall deliver to Purchaser, on request (and at JVCo’s expenses) copies
of (i) all audit reports, letter rulings, technical advice memoranda and similar
documents issued by a Governmental Entity relating to national, regional, local
or foreign Taxes due from or with respect to JVCo or any JVCo Subsidiary and
(ii) any Closing agreements entered into by JVCo or any JVCo Subsidiary with any
taxing authority, which come into the possession of JVCo after the date hereof.

Section 7.5 No Solicitation of Competing Transaction.

(a) Neither the Guarantors, Shareholders, JVCo nor any JVCo Subsidiary or
Affiliate of JVCo shall (and the Guarantors, Shareholders and JVCo shall cause
the officers, directors, employees, representatives and agents of JVCo, each
JVCo Subsidiary and each Affiliate of JVCo, including investment bankers,
attorneys and accountants, not to), directly or indirectly, encourage, solicit,
initiate or participate in discussions or negotiations with, or provide any
information to, any Person or group (other than Purchaser, any of its Affiliates
or representatives) concerning any Acquisition Proposal. None of the Guarantors,
Shareholders, JVCo or any JVCo Subsidiary shall enter into any agreement with
respect to any Acquisition Proposal. Upon execution of this Agreement, the
Guarantors, Shareholders, JVCo and any JVCo Subsidiary shall immediately cease
any existing activities, discussions or negotiations with any parties conducted
heretofore with respect to any of the foregoing, and the Guarantors,
Shareholders, JVCo and any JVCo Subsidiary shall request (or if any of them has
the contractual right to do so, demand) the return of all documents, analyses,
financial statements, projections, descriptions and other data previously
furnished to others in connection with any efforts to sell part or all of JVCo
Group. For the purposes of this Section 7.5(a) it is agreed that, with respect
to each Non-Controlled JVCo Subsidiary and the officers, directors, employees,
representatives and agents of each Non-Controlled JVCo Subsidiary, the
Guarantors, Shareholders and JVCo shall only be required to exercise such
corporate power as they are entitled to exercise under the relevant applicable
law in order to procure compliance by such persons with the covenants set out in
this Section 7.5(a).

(b) JVCo Board of Directors shall not (i) withdraw or modify, or propose to
withdraw or modify, in a manner adverse to Purchaser, its approval of this
Agreement, (ii) approve or recommend or propose to approve or recommend, any
Acquisition Proposal or (iii) authorize JVCo or any JVCo Subsidiary to enter
into any agreement with respect to any Acquisition Proposal.

 

50



--------------------------------------------------------------------------------

Section 7.6 Transfer of Sale Shares.

(a) JVCo hereby waives, and JVCo hereby agrees to cause each JVCo Subsidiary to
waive, any and all rights JVCo or any JVCo Subsidiary may have under all
agreements between JVCo and one or more of the Shareholders or Guarantors or
otherwise to object to the transfer to Purchaser of any Sale Shares and hereby
covenants not to consent and not to permit any JVCo Subsidiary to consent to the
transfer of any Sale Shares to any Person other than Purchaser.

(b) No party will take any action, make any attempt or solicit anyone to, except
as expressly set out in the Transaction Documents, change, alter or otherwise
amend the share register of JVCo or to create an alternative share register for
JVCo.

Section 7.7 Subsequent Actions. If at any time after the Closing Purchaser will
consider or be advised that any deeds, bills of sale, instruments of conveyance,
assignments, assurances or any other actions or things are necessary or
desirable (i) to vest, perfect or confirm ownership (of record or otherwise) in
Purchaser, its right, title or interest in, to or under any or all of the Sale
Shares or (ii) otherwise to carry out this Agreement and consummate the
transactions contemplated by this Agreement, the Shareholders shall execute and
deliver all deeds, bills of sale, instruments of conveyance, powers of attorney,
assignments and assurances and take and do all such other actions and things as
may be reasonably requested by Purchaser in order to vest, perfect or confirm
any and all right, title and interest in, to and under such Sale Shares in
Purchaser or otherwise to carry out this Agreement and consummate the
transactions contemplated by this Agreement.

Section 7.8 Publicity. The initial press release with respect to the execution
of this Agreement shall be a joint press release acceptable to Purchaser and the
Shareholders. Thereafter, until the Closing, or the date the Transaction is
terminated or abandoned pursuant to Article IX, none of the Shareholders, JVCo,
Purchaser, Purchaser Parent, the Guarantors nor any of their respective
Affiliates shall issue or cause the publication of any press release or other
public announcement with respect to this Agreement (including its terms) or the
other Transaction Documents or the Shareholder Agreement transactions without
prior consultation with the other parties, except as may be required by law or
by any listing agreement with a national securities exchange or trading market.

Section 7.9 Post Closing Covenants.

(a) JVCo, each Guarantor and each Shareholder undertake to Purchaser and
Purchaser Parent, and Purchaser and Purchaser Parent undertake to JVCo, each
Guarantor and each Shareholder that they shall after Closing implement such
post-Closing transactions or other matters as they have agreed to implement in
writing by way of side letters prior to Closing, including, without limitation,
a side letter providing an agreed plan for acquiring RusCo’s shares not owned by
JVCo and converting RusCo into a private company (the “Post-Closing Side
Letter”), a side letter relating to the financial audit of JVCo Group (the
“Audit Side Letter”) and a side letter providing an agreed plan for the
conversion of JVCo into a limited liability company (the “LLC Side Letter”).

 

51



--------------------------------------------------------------------------------

(b) Each of the Guarantors, the Shareholders and Purchaser undertake to each
other and JVCo that they shall not, at any time following the Closing, acquire
(either directly or indirectly) any shares or any class or series of share
capital or Voting Debt, or securities convertible into or exchangeable for, or
options, warrants, calls, commitments or rights of any kind to acquire, any
shares of any class or series of share capital or any Voting Debt, of any JVCo
Subsidiary.

(c) To the extent not completed prior to the Closing, the Shareholders and
Purchaser undertake to exercise their commercially reasonable efforts to procure
that JVCo Group completes the matters set out in Schedule C hereto.

(d) Each of the Shareholders and Purchaser each undertake to use their best
endeavours to procure that the Material JVCo Subsidiary Board Regulations are
adopted by such Material JVCo Subsidiary as soon as reasonably practicable
following the Closing.

(e) The Guarantors and the Shareholders shall procure that all Separation
Agreements (other than the Material Separation Agreements or any other
Separation Agreements which the Purchaser and Shareholders agree in writing
shall not be terminated on or prior to 1 January 2008) shall have been
terminated on or prior to 1 January 2008 except where such termination is
prohibited by applicable law.

(f) The parties shall use their respective best endeavours to procure that JVCo
causes each Controlled JVCo Subsidiary to terminate the relevant Separation
Agreements to which it is a party (other than any Material Separation Agreement
or any other Separation Agreements which the Purchaser and Shareholders agree in
writing shall not be terminated on or prior to 1 January 2008) on or prior to
1 January 2008.

(g) JVCo, each Guarantor and each Shareholder undertake to Purchaser and
Purchaser Parent, and Purchaser and Purchaser Parent undertake to JVCo, each
Guarantor and each Shareholder to use their best endeavours to procure that on
or prior to 1 January 2008 new separation agreements (the “New Separation
Agreements”) which shall replace the Separation Agreements, other than the
Material Separation Agreements and any other Separation Agreements which the
Purchaser and Shareholders agree shall not be replaced, shall have been
(1) agreed to the reasonable satisfaction of the Shareholders and Purchaser,
(2) duly approved by the shareholders (or, where necessary, the board of
directors) of the parties thereto in accordance with applicable law and (3) duly
executed by the parties thereto.

(h) The Shareholders, Purchaser, JVCo and the Guarantors undertake to use their
respective reasonable endeavours to take, or cause to be taken, all actions in
order to transfer the employees of the Chinese representative office of the
Existing Trading Companies, which shall have been mutually agreed by the parties
for such transfer, to the Chinese representative office of the New Trading
Company upon the establishment of such representative office on terms and
conditions mutually agreed by the parties.

 

52



--------------------------------------------------------------------------------

Section 7.10 Financial Statements.

JVCo shall, and each of the Shareholders shall procure that JVCo shall, as soon
as reasonably practicable following the date of this Agreement and in any event
no later than 1 September 2007:

(a) deliver to Purchaser the 2007 Financial Statements;

(b) for each Controlled JVCo Subsidiary, deliver to Purchaser the Russian
statutory financial statements for the first quarter and the first six months of
the year 2007 (it being agreed that, if the Closing occurs on or after
15 November 2007, the Russian financial statements for the first nine months of
the year 2007 shall be provided before the Closing); and

(c) for each Non-Controlled JVCo Subsidiary, use commercially reasonable
endeavours to deliver to Purchaser the Russian statutory financial statements
for the first quarter and the first six months of the year 2007 (it being agreed
that, if the Closing occurs on or after 15 November 2007, the Russian financial
statements for the first nine months of the year 2007 shall endeavour to be
provided before the Closing).

ARTICLE VIII

CONDITIONS

Section 8.1 Conditions to Each Party’s Obligation to Effect the Closing. The
respective obligation of each party to effect the Closing shall be subject to
the satisfaction at or prior to the Closing Date of each of the following
conditions:

(a) Statutes; Court Orders. No statute, rule or regulation shall have been
enacted or promulgated by any Governmental Entity which prohibits the
consummation of the Closing; and there shall be no order or injunction of a
court of competent jurisdiction in effect precluding consummation of the
Closing;

(b) Russian Anti-Monopoly Approval. The approvals of the Federal Anti-monopoly
Service of Russia to the Transaction and the Joint Marketing Agreement shall
have been issued and such approvals shall be unconditional;

(c) Other Antitrust Approvals. The antitrust approvals (clearance decision or
expiry of waiting period, as applicable) in: (i) each of the following
jurisdictions: China, Germany, South Korea, Turkey, and Ukraine and (ii) any
other jurisdiction that is not identified in the preceding sentence, to the
extent that such approvals are necessary for Closing, shall have been issued and
such approvals shall be unconditional;

(d) Government Action. There shall not be threatened or pending any suit, action
or proceeding by any Governmental Entity:

(i) seeking to prohibit or impose any material limitations on the ownership or
operation by Purchaser or the Shareholders (or that of any of their Subsidiaries
or Affiliates) of all or a material portion of their or JVCo Group’s businesses

 

53



--------------------------------------------------------------------------------

or assets, or to compel Purchaser or JVCo or any of their respective
Subsidiaries or Affiliates to dispose of or hold separate any material portion
of the business or assets of the JVCo Group,

(ii) seeking to restrain or prohibit the consummation of the Closing or the
performance of the Transaction, or seeking to obtain from JVCo, Purchaser or the
Shareholders (or any of their Subsidiaries or Affiliates) any damages that are
material in relation to the JVCo Group, or

(iii) seeking to impose material limitations on the ability of Purchaser
effectively to exercise full rights of ownership of the Sale Shares, including
the right to vote the Sale Shares or on the ability of the Shareholders
effectively to exercise full rights of ownership of the Shares they retain after
Closing, including the right to vote such Shares;

or there shall be any statute, rule, regulation, judgment, order or injunction
enacted, entered, enforced, promulgated or deemed applicable to the Transaction,
or any other action shall be taken by any Governmental Entity, that is
reasonably likely to result, directly or indirectly, in any of the consequences
referred to in clauses (i) through (iii) above.

(e) Additional Policies and Plans. Each of the:

(i) Initial Business Plan;

(ii) Business Operation and Management Policies;

(iii) JVCo Board Regulations;

(iv) RusCo Board Regulations;

(v) Material JVCo Subsidiary Board Regulations,

(vi) Exit Agreements Among Shareholders,

(vii) Post-Closing Side Letter, Audit Side Letter and LLC Side Letter,

(viii) Actual Capital Expenditure as listed in Schedule F;

(ix) Voting Representative Appointment Contract; and

(x) RusCo CEO Service Contract

shall have been agreed on terms reasonably satisfactory to each of the
Shareholders and Purchaser;

(f) Primary Separation Agreements. Each of the Primary Separation Agreements to
which RusCo or any JVCo Subsidiary is a party shall have been (i) agreed to the
satisfaction of the Shareholders and Purchaser and in accordance with the
principles set forth in Exhibit H hereto or, with respect to the Licence/Royalty
Agreement and the Technical Services

 

54



--------------------------------------------------------------------------------

Agreement, consistent with the Purchaser’s drafts of such agreements dated June
2007 (ii) approved by the shareholders (or, where necessary, the board of
directors) of RusCo or the appropriate JVCo Subsidiary in accordance with
Russian law at extraordinary shareholders meetings (or, where necessary, board
meetings) of RusCo and the appropriate JVCo Subsidiary duly held on the date of
or prior to the Closing and (iii) duly executed by the parties thereto;

(g) Escrow Agreements. The Escrow Agreement, each Material Subsidiary Escrow
Agreement and the JVCo Security Agreement shall have been agreed on terms
reasonably satisfactory to each of the Shareholders and Purchaser and duly
executed by the parties thereto;

(h) Escrow Shares. At the Closing, the Shares and the shares of each Material
JVCo Subsidiary shall have been deposited in escrow pursuant to the Escrow
Agreement and the Material Subsidiary Escrow Agreements respectively;

(i) LLC Documents. The LLC Documents shall have been agreed in a form reasonably
satisfactory to each of the Shareholders and Purchaser, consistent with the
provisions of Section 7.3(i);

(j) Shareholders’ Procurement Obligations. Each of the matters set out in
Section 2.3 shall have been completed in accordance with the terms of
Section 2.3;

(k) Organisational Chart. The Organisational Chart as defined in the
Shareholders Agreement shall have been agreed on terms reasonably satisfactory
to each of the Shareholders and Purchaser; and

(l) Termination. The Transaction shall not have been terminated or abandoned in
accordance with the terms of this Agreement.

Section 8.2 Conditions to Obligations of Purchaser to Effect the Closing. The
obligations of Purchaser to consummate the Closing shall be subject to the
satisfaction on or prior to the Closing Date of each of the following
conditions:

(a) Certificates.

(i) Each Shareholder having delivered to Purchaser at Closing a certificate
jointly signed by an appropriate director of each of the Shareholders, dated on
the Closing Date, to the effect that as of Closing: (1) save as fairly disclosed
in the Disclosure Schedule, all of the warranties set out in Article IV hereof
are true and accurate, (2) each Shareholder has performed all obligations
required under this Agreement to be performed by it at or prior to the Closing
and (3) no material adverse change, or any development that, insofar as
reasonably can be foreseen, is reasonably likely to result in any material
adverse change, referred to in Section 8.2(i) hereto have occurred ;

(ii) Each Guarantor having delivered to Purchaser at Closing a certificate
signed by him, dated on the Closing Date, to the effect that, as of the Closing:
(1) save as fairly disclosed in the Disclosure Schedule, all of the
representations and

 

55



--------------------------------------------------------------------------------

warranties set out in Article III hereof are true and accurate, (2) each
Guarantor and each Shareholder has performed all obligations required under this
Agreement to be performed by it at or prior to the Closing in all material
respects and (3) no material adverse change, or any development that, insofar as
reasonably can be foreseen, is reasonably likely to result in any material
adverse change, referred to in Section 8.2(i) hereto have occurred.

(b) Consents.

(i) All Third Party Consents shall have been obtained on terms that if
implemented or accepted would not reasonably be expected to have a material
adverse effect on the JVCo Group and a copy of each such consent shall have been
provided to Purchaser prior to Closing; and

(ii) Such other consents or waivers of any Person necessary to the consummation
of the Closing, including consents or waivers from parties to loans, contracts
(including transferors of JVCo shares, if appropriate), leases or other
agreements, consents from governmental agencies, whether national, state or
local and waivers or settlements shall have been obtained on reasonably
satisfactory terms.

(c) Restructuring. The Restructuring described in Part A of Schedule C hereto
shall have been completed in full compliance with the terms set forth in Part A
of Schedule C hereto;

(d) Charters of Material JVCo Subsidiaries. The charter or articles of each
Material JVCo Subsidiary shall have been agreed in a form reasonably
satisfactory to Purchaser;

(e) Adoption of JVCo and RusCo Charters. The articles of incorporation or
charter of each of JVCo and RusCo shall have been adopted in the Agreed Form
with effect from the Closing;

(f) Guarantees. Each Guarantor shall have delivered to Purchaser at the Closing
signed counterparts of the Guarantee;

(g) Material Adverse Change. There shall not have occurred any material adverse
change (or any development that, insofar as reasonably can be foreseen, is
reasonably likely to result in any material adverse change) in the consolidated
financial condition, assets, liabilities, businesses, results of operations or
prospects of the JVCo Group as a whole;

(h) Disclosure. No supplement to the Disclosure Schedule nor any other document
or information delivered or disclosed to Purchaser as contemplated by this
Agreement or otherwise, shall have revealed any facts or circumstances which, in
the reasonable opinion of Purchaser, reflect in a material adverse way on
(i) the financial condition, assets, liabilities (absolute, accrued, contingent
or otherwise), reserves, business, operations or prospects of the JVCo Group as
a whole or (ii) Purchaser’s or the Shareholders’ ownership of the Shares or the
exercise of their rights of ownership of the Shares, including the right to vote
the Shares and the right to receive dividends and the proceeds on the sale of
the Shares;

 

56



--------------------------------------------------------------------------------

(i) Representations and Warranties. All of the representations and warranties of
the Shareholders and the Guarantors set forth in this Agreement that are
qualified as to materiality shall be true and complete in all respects and each
such representation or warranty that is not so qualified shall be true and
complete in all material respects, in each case as of this Agreement and as of
the Closing Date;

(j) Guarantor or Shareholder Breach. There shall not have occurred any failure
of any Guarantor and/or Shareholder to perform any obligation or to comply with
any agreement or covenant to be performed or complied with by such Guarantor or
Shareholder under this Agreement prior to or at Closing that would, individually
or taken together with all other such failures, result in (a) a material adverse
effect for JVCo Group as a whole or (b) any material limitation or prohibition
being imposed on Purchaser’s or the Shareholders’ ownership of the Shares or the
exercise of their rights of ownership of the Shares, including the right to vote
the Shares and the right to receive dividends and the proceeds on the sale of
the Shares;

(k) JVCo Breach. There shall not have occurred any failure of JVCo to perform
any obligation or to comply with any agreement or covenant to be performed or
complied with by it under this Agreement prior to or at Closing that would
individually or taken together with all other such failures, result in (a) a
material adverse effect for JVCo Group as a whole or (b) any material limitation
or prohibition being imposed on Purchaser’s or the Shareholders’ ownership of
the Shares or the exercise of their rights of ownership of the Shares, including
the right to vote the Shares and the right to receive dividends and the proceeds
on the sale of the Shares;

(l) Certain Related Party Arrangements. Any and all agreements that are to
survive the Closing between any Person that will be a member of the JVCo Group
at the Closing pursuant to clause 2(a) of Part A of Schedule C hereto on the one
hand and any other Person that is an Affiliate of any Guarantor or Shareholder
(not being an Affiliate of any Guarantor or Shareholder who will be a member of
the JVCo Group at the Closing pursuant to clause 2(a) of Part A of Schedule C
hereto) or any director, officer or representative thereof shall be in a
definitive written form and on terms reasonably satisfactory to Purchaser and
the Shareholders and approved by the extraordinary general shareholders’ meeting
(or, where necessary, board meetings) of RusCo or the appropriate JVCo
Subsidiary;

(m) Financial Statements. Purchaser shall have received the:

(i) Financial Statements;

(ii) Closing Estimated Unaudited Financial Statements; and

(iii) Initial Purchase Price calculation

and each of (ii) and (iii) shall have been agreed or determined in accordance
with Part 1 of Schedule E, hereto.

Subject to the provisions of Article IX: (i) the foregoing conditions in this
Section 8.2 are for the sole benefit of Purchaser, may be waived solely by
Purchaser; in whole or in part, at any time and from time to time in the sole
discretion of Purchaser; and (ii) the failure by Purchaser at any

 

57



--------------------------------------------------------------------------------

time to exercise any of the foregoing rights shall not be deemed a waiver of any
such right and each such right shall be deemed an ongoing right which may be
asserted at any time and from time to time.

It is expressly agreed that for the purposes of this Section 8.2, a material
adverse effect shall be deemed to occur where the matters or circumstances
referred to in this Section 8.2 would (i) have an adverse effect on the JVCo
Group or (ii) give rise to claims by Purchaser against the Shareholders, in each
of (i) or (ii) that are reasonably likely to have an aggregate effect exceeding
the Overall Threshold.

Section 8.3 Conditions to Obligations of Shareholders to Effect the Closing. The
obligations of the Shareholders to consummate the Closing shall be subject to
the satisfaction on or prior to the Closing Date of each of the following
conditions:

(a) Certificates.

(i) The Purchaser having delivered to the Shareholders at Closing a certificate
signed by a senior officer of the Purchaser, dated on the Closing Date, to the
effect that, as of the Closing: (1) all of the representations and warranties of
the Purchaser in Article V hereof are true and accurate and (2) the Purchaser
has performed all obligations required under this Agreement to be performed by
it at or prior to the Closing in all material respects.

(ii) The Purchaser Parent having delivered to the Shareholders at Closing a
certificate signed by a senior officer of the Purchaser Parent, dated on the
Closing Date, to the effect that, as of the Closing: (1) all of the
representations and warranties of the Purchaser Parent in Article VI hereof are
true and accurate and (2) the Purchaser Parent has performed all obligations
required under this Agreement to be performed by it at or prior to the Closing
in all material respects.

Subject to the provisions of Article IX: (i) the foregoing conditions in this
Section 8.3 are for the sole benefit of the Shareholders, may be waived solely
by the Shareholders, in whole or in part, at any time and from time to time in
the sole discretion of the Shareholders, and (ii) the failure by the
Shareholders at any time to exercise any of the foregoing rights shall not be
deemed a waiver of any such right and each such right shall be deemed an ongoing
right which may be asserted at any time and from time to time.

ARTICLE IX

TERMINATION

Section 9.1 Termination. The Transaction may be terminated or abandoned at any
time prior to the Closing Date:

(a) By the mutual written consent of Purchaser and the Shareholders;

(b) By Purchaser or the Shareholders (i) if any Governmental Entity shall have
issued an order, decree or ruling or taken any other action (which order,
decree, ruling or

 

58



--------------------------------------------------------------------------------

other action the parties hereto shall use their best endeavours to lift), which
permanently restrains, enjoins or otherwise prohibits transfer of the Sale
Shares to the Purchaser and such order, decree, ruling or other action shall
have become final and non-appealable and/or (ii) on or after 5:30pm (Moscow
time) on 5 October 2007, if the Closing shall not have theretofore occurred;

(c) By the Shareholders if Purchaser shall have breached in any material respect
any of its representations, warranties, covenants or other agreements contained
in this Agreement, which breach cannot be or has not been cured within 30 days
after the giving of written notice by the Shareholders to Purchaser specifying
such breach;

(d) By Purchaser if any Shareholder, any Guarantor or JVCo shall have breached
any warranties, covenants or other agreements contained in this Agreement which
breach cannot be or has not been cured within 60 days of the giving of written
notice by Purchaser to the Shareholders, Guarantors or JVCo specifying such
breach would result in a material adverse effect on JVCo Group as a whole.

Section 9.2 Effect of Termination. In the event of the termination or
abandonment of the Transaction by any party hereto pursuant to the terms of this
Agreement, written notice thereof shall forthwith be given to the other parties
specifying the provision hereof pursuant to which such termination or
abandonment of the Transaction is made, and there shall be no liability or
obligation thereafter on the part of Purchaser, Purchaser Parent, the
Shareholders, the Guarantors or JVCo except (a) for fraud or for breach of this
Agreement prior to such termination or abandonment of the Transaction and (b) as
set forth in Section 11.1.

ARTICLE X

WARRANTY CLAIMS, INDEMNITIES AND LIMITATIONS

Section 10.1 Quantifying a Warranty Claim against a Shareholder.

(a) The Shareholders undertake (without limiting any other rights of Purchaser
(or any Permitted IP Assignee) in any way including its rights to damages in
respect of a claim for breach of any Shareholder Warranty on any other basis)
that if there is a breach of any Shareholder Warranty, they shall pay in cash on
demand to Purchaser (or any Permitted IP Assignee):

(i) a sum equal to the aggregate of:

(1) the Relevant Proportion of the amount which, if received by the relevant
member (or members) of the JVCo Group, would be necessary to put that member (or
members) of the JVCo Group into the financial position which would have existed
had there been no breach of the Shareholder Warranty in question; and

(2) the Relevant Proportion of the amount of all costs and expenses suffered or
incurred by such member (or members) of the JVCo Group, directly or indirectly,
as a result of or in connection with such breach of Shareholder Warranty; and

 

59



--------------------------------------------------------------------------------

(ii) all costs and expenses suffered or incurred by Purchaser (or any Permitted
IP Assignee), directly or indirectly, as a result of or in connection with such
breach of Shareholder Warranty.

Section 10.2 Indemnities for Specified Matters.

(a) Subject always to the limitations expressly set out in this Agreement, the
Shareholders hereby, jointly and severally, irrevocably and unconditionally,
undertake to Purchaser to pay to Purchaser, with effect from Closing and
immediately upon demand, such amounts as are equal to, and indemnify Purchaser
and keep it indemnified on an after-Tax basis from and against:

(i) any Indemnified Damages Purchaser or any member of the Purchaser Parent
Group incurs or suffers, together with any related Purchaser Enforcement Costs,
and

(ii) the Relevant Proportion of any Indemnified Damages incurred or suffered by
JVCo or any member of the JVCo Group: (1) in which JVCo holds, directly or
indirectly, any equity interest and/or (2) in relation to which JVCo has,
directly or indirectly, any liability (absolute, accrued, contingent or
otherwise), together with the Relevant Proportion of any related JVCo Group
Enforcement Costs,

in either case arising out of any or all of the Specified Matters.

(b) Notwithstanding any other provision of this Agreement, it is expressly
understood that (i) the provisions of Sections 10.3(a) and 10.7 of this
Agreement shall not apply to any claim arising out of a Specified Matter
(“Specified Matter Claim”) and (ii) the provisions of Sections 10.5 and 10.6 of
this Agreement shall not apply to any claim arising out of the Specified Matter
listed in Section 2 of Schedule J hereto.

Section 10.3 Limits on recoverability.

(a) Nothing in this Agreement (including Section 10.1) shall or is intended by
the parties to disapply the principle of English law which excludes recovery of
consequential loss not in the reasonable contemplation of the parties.

(b) Purchaser shall take reasonable steps to avoid or mitigate any loss or
damage which it may suffer in consequence of any breach by the Shareholders or
the Guarantors of the terms of this Agreement or any fact, matter, event or
circumstance likely to give rise to a Warranty Claim or a Specified Matter Claim
other than claims arising out of the Specified Matter listed in Section 2 of
Schedule J hereto; provided, that with respect to losses or damages arising out
of: (i) a Specified Matter, Purchaser shall, subject to its right to act in its
own interest as a shareholder of JVCo, only have to take such steps as it is
entitled to take under the relevant applicable law and (ii) a Tax Warranty
Claim, the Purchaser shall not be required to take any steps which could cause
it to breach the terms of the Tax Covenant.

 

60



--------------------------------------------------------------------------------

Section 10.4 Maximum total liability of Shareholders and Guarantors.

(a) The total aggregate liability of the Shareholders under or in connection
with the Purchase Documents shall be limited to and shall not exceed the
Retention Amount for (i) all Warranty Claims arising out of a statement
contained in the Operating Business Warranties (“Operating Business Warranty
Claims”) and (ii) all Specified Matter Claims (other than to the extent any loss
resulting from a Specified Matter is a loss resulting from a Tax or Taxation
matter), and the sole recourse for satisfaction of such liability shall be the
set off against amounts due under the Note in accordance with Section 10.14
hereto and the provisions of the Note.

(b) The total aggregate liability of the Shareholders and the Guarantors under
or in connection with the Purchase Documents for Warranty Claims arising out of
a statement contained in the Tax Warranties (“Tax Warranty Claim”) or Tax Claims
or Specified Matter Claims to the extent any loss resulting from a Specified
Matter is a loss resulting from a Tax or Taxation matter, shall be limited to
and shall not exceed USD200,000,000.

(c) The total aggregate liability of the Shareholders and the Guarantors under
or in connection with the Purchase Documents for all Warranty Claims arising out
of a statement contained in the Title Warranties (“Title Warranty Claim”) shall
be limited to and shall not exceed the Final Purchase Price.

(d) Without prejudice to any other limitation in this Section 10.4 or any other
Transaction Documents:

(i) the total aggregate liability of the Shareholders and the Guarantors under
or in connection with the Purchase Documents shall be limited to and shall not
exceed the Final Purchase Price and

(ii) the total aggregate liability of each Guarantor under or in connection with
the Purchase Documents shall not exceed:

(1) Mr Zakhar Smushkin – the percentage of the Ilim Principal Liability Cap set
forth alongside his name in Part B of the Beneficial Ownership Disclosure;

(2) Mr Boris Zingarevich – the percentage of the Ilim Principal Liability Cap
set forth alongside his name in Part B of the Beneficial Ownership Disclosure;

(3) Mr Mikhail Zingarevich – the percentage of the Ilim Principal Liability Cap
set forth alongside his name in Part B of the Beneficial Ownership Disclosure;
and

(4) Mr Leonid Eruhimovich – the percentage of the Ilim Principal Liability Cap
set forth alongside his name in Part B of the Beneficial Ownership Disclosure.

 

61



--------------------------------------------------------------------------------

Section 10.5 De minimis claims.

(a) The Shareholders and the Guarantors shall not be liable in respect of a
Warranty Claim, a Specified Matter Claim (other than a claim pursuant to
Section 2 of Schedule J hereto) or a Tax Claim, unless the amount of liability
pursuant to that Warranty Claim, Specified Matter Claim or Tax Claim exceeds
USD100,000.

(b) For the purposes of paragraph (a) above, Warranty Claims, Specified Matter
Claims or Tax Claims arising directly from the same fact or event (or series of
related facts or events) shall be treated as one individual Warranty Claim,
Specified Matter Claim or Tax Claim rather than a series of individual Warranty
Claims, Specified Matter Claims or Tax Claims.

Section 10.6 Thresholds for Warranty Claims and Tax Claims.

(i) The Shareholders and Guarantors shall only be liable for a Warranty Claim or
a Specified Matter Claim, other than a claim pursuant to Section 2 of Schedule J
hereto, a Title Warranty Claim or a Tax Warranty Claim, once the total amount of
all Warranty Claims, Specified Matter Claims and Tax Claims not excluded by
Section 10.5 exceeds USD25,000,000 (the “Overall Threshold”), in which case
Purchaser (or any Permitted IP Assignee) shall only be entitled to claim for the
excess over USD25,000,000.

(ii) The Shareholders and Guarantors shall only be liable for a Tax Warranty
Claim or a Tax Claim once the total amount of all Tax Warranty Claims and Tax
Claims not otherwise excluded by section 10.5 exceeds USD10,000,000 (“Tax
Threshold”), in which case Purchaser (or any Permitted IP Assignee) shall only
be entitled to claim for the excess over USD10,000,000.

(iii) For the avoidance of doubt:

(1) the Shareholders and Guarantors shall be liable, subject to the other
provisions of this Agreement and the remaining Purchase Documents, in respect of
a Tax Warranty Claim or a Tax Claim as soon as the Tax Threshold has been
reached, irrespective of whether the Overall Threshold has been reached;

(2) any amounts counted for the purposes of reaching the Tax Threshold shall
also be counted for the purposes of reaching the Overall Threshold; and

(3) once the Overall Threshold has been reached, the Tax Threshold shall cease
to apply and the Shareholders and Guarantors shall, subject to the provisions of
this Agreement and the remaining Purchase Documents, then be liable for the full
amount of all Warranty Claims and Tax Claims (other than, for the avoidance of
doubt, any such amounts as are included in the Overall Threshold).

Section 10.7 Limits on Warranties. Each Warranty is only qualified by each fact,
matter or circumstance that is fairly disclosed in the Disclosure Schedule by
reference to the Warranty in question.

 

62



--------------------------------------------------------------------------------

Section 10.8 Time limits. The Shareholders and Guarantors shall not be liable
for a Warranty Claim, a Specified Matter Claim or a Tax Claim unless Purchaser
(or any Permitted IP Assignee) has given notice of the relevant fact or event
giving rise to the Warranty Claim, Specified Matter Claim or Tax Claim:

(a) in the case of a Title Warranty Claim:

(i) within two years from the date on which either Purchaser (or any Permitted
IP Assignee) or the Shareholders, or any of their Subsidiaries or Connected
Persons, (together) cease to hold Shares; or

(ii) the fifth anniversary of the Closing Date,

whichever is the later, provided however that, the Shareholders shall have no
liability in respect of a Title Warranty Claim unless Purchaser (or any
Permitted IP Assignee) has given notice of the relevant fact or event giving
rise to that Title Warranty Claim, by the tenth anniversary of the Closing Date;

(b) in the case of a Tax Warranty Claim or a Tax Claim, by 1 July of the fourth
year after the calendar year in which the Closing occurs; and

(c) in the case of any Operating Business Warranty Claim or any Specified Matter
Claim, within 18 months of the Closing Date.

Section 10.9 Matters Provided For. Neither the Shareholders nor the Guarantors
shall be liable for any Warranty Claim or any Specified Matter Claim to the
extent that the fact, matter, event or circumstance giving rise to such claim is
fully and specifically taken into account in any adjustment to the Final
Purchase Price.

Section 10.10 Contingent liabilities. If any Warranty Claim or Specified Matter
Claim is based upon a liability which is contingent only, neither the
Shareholders nor any Guarantor shall be liable to pay unless and until such
contingent liability gives rise to an obligation to make a payment (but, for the
avoidance of doubt, the Purchaser has the right to give notice of that claim
before such time).

Section 10.11 No Double Recovery. Purchaser shall not be entitled to recover
damages or obtain payment, reimbursement or indemnity under this Agreement in
respect of any one liability, loss, cost, shortfall, damage, deficiency, breach
or other set of circumstances which gives rise to a claim or demand hereunder to
the extent that it shall already have been fully compensated in respect of such
liability, loss, cost, shortfall, damage, deficiency, breach or other set of
circumstances under any other Purchase Document.

Section 10.12 Conduct of Claims Brought Directly Against Purchaser.

(a) Purchaser shall give prompt written notice to the Ilim Shareholder
Representatives of any third-party claim brought directly against Purchaser (or
any other member of the International Paper Group) that may result in Purchaser
being entitled to make a Warranty Claim or a Specified Matter Claim, other than
a Tax Warranty Claim, together with the estimated

 

63



--------------------------------------------------------------------------------

amount of such claim. Failure to give such notice shall not affect the
entitlement of Purchaser to make a Warranty Claim or a Specified Matter Claim in
the absence of actual and material prejudice. Following receipt of such notice,
the Shareholders may then without undue delay opt either to (i) confirm in
writing to Purchaser that the Shareholders will satisfy such third party claim
or (ii) deliver to Purchaser a written notice of disagreement, specifying in
reasonable detail, based upon information then available, the nature and extent
of the disagreement. Unless Purchaser is of the opinion that in light of the
corporate interests of Purchaser, its Affiliates or the JVCo Group, control of
the defense by the Shareholders is inappropriate, the Shareholders shall have
the right to assume the defense (at the Shareholders’ expense) of any such claim
by notifying Purchaser in writing within 30 days of the first receipt by the
Ilim Shareholder Representatives of such notice from Purchaser that the
Shareholders (x) disagree with such claims and intend to dispute such claims and
(y) acknowledge that such claim if determined adversely to Purchaser, its
Affiliates or the JVCo Group is an obligation entitling Purchaser to damages or
indemnification under this Agreement. For the avoidance of doubt, it is
understood that unless and until the Shareholders assume control pursuant to
this Section 10.12, JVCo shall have the right to assume the defense of any
third-party claim, including the right to appoint counsel of its own choosing.
In assuming the defense of any such matter, the Shareholders shall be entitled
to appoint counsel of Shareholders’ own choosing; provided, however, that any
such counsel shall be reasonably satisfactory to Purchaser. If, under applicable
standards of professional conduct, a conflict with respect to any significant
issue between Purchaser (or any other member of the International Paper Group)
and any Shareholder exists in respect of such third-party claim, the
Shareholders shall pay the reasonable fees and expenses of such additional
counsel as may be required to be retained in order to resolve such conflict. The
Shareholders shall be liable for the fees and expenses of counsel employed by
Purchaser (or any other member of the International Paper Group) for any period
during which the Shareholders have not assumed the defense of any such
third-party claim (other than during any period in which Purchaser will have
failed to give notice of the third-party claim as provided above). If the
Shareholders assume such defense, Purchaser shall have the right to participate
in the defense thereof and to employ counsel, at its own expense, separate from
the counsel employed by the Shareholders, it being understood that the
Shareholders shall control such defense. If the Shareholders choose to defend or
prosecute a third-party claim, Purchaser shall cooperate in the defense or
prosecution thereof, which cooperation shall include, to the extent reasonably
requested by the Shareholders, the retention, and the provision to Shareholders,
of records and information reasonably relevant to such third-party claim, and
making employees of the JVCo Group available on a mutually convenient basis to
provide additional information and explanation of any materials provided
hereunder. If the Shareholders defend or prosecute any third-party claim,
Purchaser shall agree to any settlement, compromise or discharge of such
third-party claim that the Shareholders may recommend and that, by its terms,
discharges Purchaser, any Affiliate of Purchaser and any member of the JVCo
Group that is (or is reasonably likely to be) the subject of such third-party
claim from the full amount of liability in connection with such third-party
claim; provided, however, that, without the consent of Purchaser, the
Shareholders shall not consent to, and Purchaser shall not be required to agree
to, the entry of any judgment or enter into any settlement that (i) provides for
injunctive or other non-monetary relief affecting Purchaser, any Affiliate of
Purchaser or any member of the JVCo Group or (ii) does not include as an
unconditional term thereof the giving of a release from all liability with
respect to such claim by each claimant or plaintiff to Purchaser and each
Affiliate of Purchaser that is (or is reasonably likely to be) the subject of
such third-party claim.

 

64



--------------------------------------------------------------------------------

(b) For the avoidance of doubt, the conduct of any Tax Claim or Tax Warranty
Claim shall be governed by the relevant provisions of the Tax Covenant.

Section 10.13 Conduct of Claims Brought Against JVCo.

(a) JVCo shall give prompt written notice to the Ilim Shareholder
Representatives and to Purchaser of any third-party claim brought directly
against JVCo (or any other member of the JVCo Group) that is reasonably likely
to result in Purchaser being entitled to make a Warranty Claim or a Specified
Matter Claim, other than a Tax Warranty Claim, together with the estimated
amount of such claim. Failure to give such notice shall not affect the
entitlement of Purchaser to make a Warranty Claim or a Specified Matter Claim in
the absence of actual and material prejudice. Following receipt of such notice,
the Shareholders may then without undue delay opt either to (i) confirm in
writing to JVCo that the Shareholders will satisfy such third party claim or
(ii) deliver to JVCo a written notice of disagreement, specifying in reasonable
detail, based upon information then available, the nature and extent of the
disagreement. Unless JVCo is of the opinion that, based on the corporate
interests of JVCo or its Affiliates, control of the defense by the Shareholders
is inappropriate, the Shareholders shall have the right to assume the defense
(at the Shareholders’ expense) of any such claim by notifying JVCo in writing
within 30 days of the first receipt by the Ilim Shareholder Representatives of
such notice from JVCo that the Shareholders (x) disagree with such claims and
intend to dispute such claims and (y) acknowledge that such claim if determined
adversely to JVCo, its Affiliates or the JVCo Group is an obligation entitling
Purchaser to damages or indemnification under this Agreement. For the avoidance
of doubt, it is understood that unless and until the Shareholders assume control
pursuant to this Section 10.13, JVCo shall have the right to assume the defense
of any third-party claim, including the right to appoint counsel of its own
choosing. In assuming the defense of any such matter, the Shareholders shall be
entitled to appoint counsel of Shareholders’ own choosing; provided, however,
that any such counsel shall be reasonably satisfactory to JVCo. If, under
applicable standards of professional conduct, a conflict with respect to any
significant issue between JVCo (or any other member of the JVCo Group) and any
Shareholder exists in respect of such third-party claim, the Shareholders shall
pay the reasonable fees and expenses of such additional counsel as may be
required to be retained in order to resolve such conflict. The Shareholders
shall be liable for the fees and expenses of counsel employed by JVCo (or any
other member of the JVCo Group) for any period during which the Shareholders
have not assumed the defense of any such third-party claim (other than during
any period in which JVCo will have failed to give notice of the third-party
claim as provided above). If the Shareholders assume such defense, each of JVCo
and Purchaser shall have the right to participate in the defense thereof and to
employ counsel, at its or their own expense, separate from the counsel employed
by the Shareholders, it being understood that the Shareholders shall control
such defense. If the Shareholders choose to defend or prosecute a third-party
claim, JVCo shall cooperate in the defense or prosecution thereof, which
cooperation shall include, to the extent reasonably requested by the
Shareholders, the retention, and the provision to Shareholders, of records and
information reasonably relevant to such third-party claim, and making employees
of the JVCo Group available on a mutually convenient basis to provide additional
information and explanation of any materials provided hereunder. If the

 

65



--------------------------------------------------------------------------------

Shareholders defend or prosecute any third-party claim, JVCo shall agree to any
settlement, compromise or discharge of such third-party claim that the
Shareholders may recommend and that, by its terms, discharges JVCo, any
Affiliate of JVCo and any member of the JVCo Group that is (or is reasonably
likely to be) the subject of such third-party claim from the full amount of
liability in connection with such third-party claim; provided, however, that,
without the consent of JVCo, the Shareholders shall not consent to, and JVCo
shall not be required to agree to, the entry of any judgment or enter into any
settlement that (i) provides for injunctive or other non-monetary relief
affecting JVCo, any Affiliate of JVCo or any member of the JVCo Group or
(ii) does not include as an unconditional term thereof the giving of a release
from all liability with respect to such claim by each claimant or plaintiff to
JVCo and each Affiliate of JVCo that is (or is reasonably likely to be) the
subject of such third-party claim.

(b) For the avoidance of doubt, the conduct of any Tax Claim or Tax Warranty
Claim shall be governed by the relevant provisions of the Tax Covenant.

Section 10.14 Set-off. Subject to Sections 10.4 and 10.15, the obligations of
the Shareholders and Guarantors to Purchaser (or any Permitted IP Assignee) set
forth in each of the Purchase Documents may be satisfied, in whole or in part
by: (i) set-off against the Note or any promissory note issued pursuant to the
Shareholders Agreement, (ii) withholding or deduction from any dividend
otherwise payable to the Shareholders by JVCo pursuant to Clauses 12.5 or 12.6
of the Shareholders Agreement or (iii) deduction from the consideration payable
for the Shares pursuant to paragraph 2.2 of Schedule 4 to the Shareholders
Agreement or otherwise as permitted under the Transaction Documents. If
exercised pursuant to paragraph (i) above, such right of offset shall be applied
to the payment next due under such Note or such promissory note after such right
of offset is asserted, and, to the extent necessary to satisfy such right of
offset, to subsequent payments due under such Note or such promissory note in
the chronological order in which such payments are scheduled. Where and to the
extent that the amount payable under the relevant Note represents a payment of
interest, the right of set-off shall only be exercisable against the amount of
interest net of any withholding tax that is required to be deducted by the
Purchaser (or Permitted IP Assignee) or any paying agent. In exercising the
right of set-off, the Purchaser (or Permitted IP Assignee) shall be making a
payment under the relevant Note or promissory note to the Purchaser but shall be
deemed to have received instructions from the Shareholders to apply such
payment, on the Shareholders’ behalf, to discharge up to the amount of the
payment (net of any withholding tax) the whole or part of an obligation of the
Shareholders or the Guarantors (as the case may be) to make a payment to the
Purchaser (or Permitted IP Assignee) under any of the Purchase Documents. For
the avoidance of doubt, no payment under a Note or promissory note against which
the right of set-off is asserted shall be treated as cancelled, waived or
written-off.

Section 10.15 Sources of Settlement of Operating Business Warranty Claims,
Specified Matter Claims, Tax Warranty Claims and Tax Claims. Notwithstanding any
other provision of this Agreement, Purchaser (or any Permitted IP Assignee)
shall only be entitled to recover damages or obtain payment in respect of:

(a) an Operating Business Warranty Claim or a Specified Matter Claim, by setting
off any such amount of damages or payment against the Note in accordance with
Section 10.14 of this Agreement and the terms of the Note.

 

66



--------------------------------------------------------------------------------

(b) a Title Warranty Claim, Tax Warranty Claim or Tax Claim:

(i) firstly, at the election of Purchaser, and in accordance with Section 10.14
of this Agreement and the terms of the relevant Note or promissory note issued
under the Shareholders Agreement, by setting off any such amount of damages or
payment against:

(1) the Note, but only to the extent that the payment obligation of Purchaser
under the Note is not otherwise set-off in full as a result of a claim (or
claims) under any of the Purchase Documents; or

(2) any promissory note issued pursuant to the Shareholders Agreement, but only
to the extent that the payment obligation of Purchaser under such promissory
note is not otherwise set-off in full as a result of a claim (or claims) under
any of the Purchase Documents; and

(ii) secondly, by direct claim against one or more of the Shareholders or, in
respect of liability under the Guarantee only, one or more of the Guarantors, or
by any other method provided for in the Purchase Documents or the Shareholders
Agreement.

Section 10.16 Tax Effect of Payment. All payments (other than payments of
interest) made by or on behalf of Shareholders to Purchaser (or any Permitted IP
Assignee), or by or on behalf of the Purchaser or Purchaser Parent (or any
Permitted IP Assignee) to Shareholders, by way of set-off under Section 10.14 or
otherwise, pursuant to this Agreement, the Deed of Indemnity, the Guarantee or
the Tax Covenant shall be treated (to the extent permitted by applicable law)
for all Tax purposes as adjustments to the consideration paid with respect to
the Sale Shares.

Section 10.17 Effect of Investigation. Subject only to Section 10.7, the right
of Purchaser (or any Permitted IP Assignee) to make or sustain a Claim based on
any representation, warranty, covenant or obligation of any Shareholder,
Guarantor or JVCo contained in or made pursuant to this Agreement or any of the
other Transaction Documents shall not be affected by any information, fact or
circumstance of which Purchaser, any Affiliate of Purchaser, any of their
respective representatives or on its or their behalf or otherwise, had knowledge
(whether actual, imputed or constructive) or which could have been discovered
(whether by investigation, search or enquiry (including of any Governmental
Entity) made by Purchaser, any Affiliate of Purchaser, any of their respective
representatives or on its or their behalf or otherwise) at any time, whether
before or after the execution and delivery of this Agreement or the date the
Closing occurs, with respect to the accuracy or inaccuracy of or compliance
with, any such representation, warranty, covenant or obligation (including any
claim that any of the Warranties is or was untrue, inaccurate, misleading or not
complete, whether at the date of this Agreement or on their repetition at
Closing). For the avoidance of doubt:

(a) the waiver of any condition to the obligation of Purchaser to consummate the
Transaction, where such condition is based on the accuracy of any representation
or warranty, or on the performance of or compliance with any covenant or
obligation, shall not affect any right Purchaser (or any Permitted IP Assignee)
may have to make or sustain a Claim based on such representation, warranty,
covenant or obligation; and

 

67



--------------------------------------------------------------------------------

(b) the liability of the Shareholders and Guarantors pursuant to the Warranties
on their repetition at Closing shall not be limited as a result of any
disclosure of additional facts, matters or circumstances after the date of this
Agreement or matters of which Purchaser, any Affiliate of Purchaser, any of
their respective representatives or on its or their behalf or otherwise, became
aware (or ought reasonably to have become aware) after the date of this
Agreement.

Section 10.18 Survival of Covenants, Representations and Warranties. Each of the
covenants, representations and warranties of the Shareholders and Guarantors in
this Agreement or in any schedule, instrument or other document delivered
pursuant to this Agreement shall survive the Closing Date and shall continue in
force thereafter subject to all applicable limitations and qualifications.

Section 10.19 Waiver. Each Shareholder and Guarantor agrees to waive the benefit
of all rights (if any) which they may have against any member of the JVCo Group,
or any present or former officer or employee of any such member, on whom a
Shareholder or Guarantor may have relied in agreeing to any terms of this
Agreement or any statement set out in the Disclosure Schedule and each
Shareholder and Guarantor undertakes not to make any claim in respect of such
reliance.

ARTICLE XI

MISCELLANEOUS

Section 11.1 Fees and Expenses. All costs and expenses incurred in connection
with this Agreement and the consummation of the Transaction shall be paid by the
party incurring such expenses, except as specifically provided to the contrary
in this Agreement and except as follows:

(a) The Shareholders as a group and Purchaser shall each bear half of the fee
payable in connection with the Russian Anti Monopoly filing previously made by
the parties;

(b) The Shareholders as a group and Purchaser shall each bear half of the
Transfer Taxes arising out of, in connection with or attributable to the
transfer of the Sale Shares pursuant to this Agreement (other than, for the
avoidance of doubt, any Transfer Taxes arising out of, in connection with or
attributable to the Restructuring); provided that all other Transfer Taxes in
connection with the Transaction shall be borne and paid by Shareholders. The
Transfer Tax Payor shall prepare and timely file all relevant Tax Returns
required to be filed in respect of such Transfer Tax, pay the Transfer Tax shown
on such Tax Return, and notify the other parties in writing of the Transfer Tax
shown on such Tax Return and how such Transfer Tax was calculated, and if the
Transfer Tax Payor is Purchaser or its Affiliates (including JVCo Subsidiaries
after the Closing Date), the Shareholders shall reimburse the Transfer Tax Payor
for the amount of such Transfer Tax in immediately available funds within ten
business days of receipt of such notice.

 

68



--------------------------------------------------------------------------------

Section 11.2 Amendment and Modification. This Agreement may be amended, modified
and supplemented in any and all respects, but only by a written instrument
signed by all of the parties hereto expressly stating that such instrument is
intended to amend, modify or supplement this Agreement.

Section 11.3 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given when mailed, delivered personally, delivered
by email (which is confirmed by the recipient) or sent by an overnight courier
service, such as Federal Express, to the parties at the following addresses (or
at such other address for a party as shall be specified by such party by like
notice):

If to either Purchaser or Purchaser Parent, to:

 

Party:

  

International Paper

Address:

  

International Place, 6400 Poplar

  

Ave., Memphis, Tenn. 38197, United States of America

Facsimile No:

  

+901 214 9875

Attention of:

  

Senior Vice President Corporate Department

And

 

Party:

  

International Paper (Europe) SA

Address:

  

166 Chaussee de la Hulpe, 1170

  

Brussels, Belgium

Facsimile No:

  

+322 774 1259

Attention of:

  

General Counsel

If to any of Guarantors, any of the Shareholders or JVCo to:

 

Party:

  

Mr. Zakhar Smushkin

Address:

  

17 ul. Marata,

Saint Petersburg 191025,

Russian Federation

Facsimile No:

  

+7 812 718 4101

Attention of:

  

Mr Zakhar Smushkin

And

 

69



--------------------------------------------------------------------------------

Party:

  

Mr. Boris Zingarevich

Address:

  

17 ul. Marata,

Saint Petersburg 191025,

Russian Federation

Facsimile No:

  

+7 812 718 4101

Attention of:

  

Mr Boris Zingarevich

Section 11.4 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when two or more counterparts have been signed by each of
the parties and delivered to the other parties.

Section 11.5 Entire Agreement. This Agreement, the Confidentiality Agreements
and the other Transaction Documents (each a “Document”) constitute the entire
agreement and supersede all prior agreements and undertakings, both written and
oral, among the parties with respect to the subject matter hereof and thereof.
It is agreed that no party shall have any claim or remedy in respect of any
statement, representation, warranty or undertaking made by or on behalf of any
other party (or any of its Connected Persons) in relation to the Transaction
which is not expressly set out in this Agreement or any other Document;
provided, however, that this Section 11.5 shall not exclude any liability for
(or remedy in respect of) fraudulent misrepresentation or deceit. Each party
agrees to the terms of this Section 11.5 on its own behalf and as agent for each
of its Connected Persons.

Section 11.6 Severability. Any term or provision of this Agreement that is held
by a court of competent jurisdiction or other authority to be invalid, void or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction or other authority declares that any term or provision hereof is
invalid, void or unenforceable, the parties agree that the court making such
determination shall have the power to reduce the scope, duration, area or
applicability of the term or provision, to delete specific words or phrases, or
to replace any invalid, void or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision.

Section 11.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of England and Wales.

Section 11.8 Enforcement.

(a) All and any Disputes shall be referred to and finally resolved by binding
arbitration in accordance with the ICC Rules in force at the time of the
commencement of the arbitration, which ICC Rules are deemed to be incorporated
by reference into this clause save as amended below.

 

70



--------------------------------------------------------------------------------

(b) There shall be three arbitrators, and the parties agree that one arbitrator
shall be nominated by each party to the Dispute for confirmation by the ICC
Court in accordance with the ICC Rules. The third arbitrator, who shall act as
the chairman of the tribunal, shall be nominated by agreement of the two
party-nominated arbitrators within fourteen days of the confirmation of the
appointment of the second arbitrator, or in default of such agreement, appointed
by the ICC Court.

(c) The seat or place of arbitration shall be London, England. The language to
be used in the arbitral proceedings shall be English. The award shall be final
and binding on the parties and may be entered and enforced in any court having
jurisdiction.

(d) Where there are more than two parties to the Dispute, whether as claimant or
as respondent, the multiple claimants, jointly, and the multiple respondents,
jointly, shall nominate an arbitrator for confirmation by the ICC Court in
accordance with the ICC Rules. The third arbitrator, who shall act as the
chairman of the tribunal, shall be nominated by agreement of the two
party-nominated arbitrators within fourteen days of the confirmation of the
appointment of the second arbitrator, or in default of such agreement, appointed
by the ICC Court. In the absence of such a joint nomination and where all
parties are unable to agree to a method for the constitution of the arbitral
tribunal, the ICC Court may appoint each member of the arbitral tribunal
pursuant to Article 10(2) of the ICC Rules and shall designate one of them to
act as chairman.

(e) The parties agree that, in order to facilitate the comprehensive resolution
of related Disputes, and upon request of any party to an arbitration pursuant to
this section 11.8, an arbitral tribunal may within 90 days of appointment
consolidate the arbitration with any other arbitration or proposed arbitration
involving any of the parties and relating to this Deed and/or any other
agreement between the parties or any of them. The arbitrations may be
consolidated, or heard concurrently, in such manner as the arbitral tribunal
determines in its discretion, save that the arbitral tribunal shall not
consolidate such arbitrations unless it determines that: (a) there are issues of
fact or law common to the arbitrations in question so that a consolidated
proceeding would be more efficient than separate proceedings; and (b) no party
would be prejudiced as a result of such consolidation through undue delay or
otherwise. In the event of different rulings on the question of consolidation by
differently constituted arbitral tribunals, the ruling of the arbitral tribunal
first formed shall be determinative. Unless the parties to the proceedings
sought to be consolidated agree otherwise, the arbitral tribunal first formed
shall determine the Disputes arising in the consolidated proceedings.

(f) By agreeing to arbitration pursuant to this Section 11.8, the parties do not
intend to deprive any court or other governmental body or regulatory agency of
its jurisdiction to issue an interim injunction or other interim relief or
assistance in aid of the arbitration proceedings or for the enforcement of any
arbitral award, provided that the parties agree that they may seek only such
relief as is consistent with their agreement to resolve Disputes by way of
arbitration.

(g) Without prejudice to such provisional remedies that may be granted by a
national court in aid of arbitration, the arbitral tribunal shall have full
authority to grant interim or conservatory measures, to order a party to seek
modification or vacation of interim or conservatory measures issued by a
national court, and to award damages or give other appropriate relief for the
failure of any party to respect the arbitral tribunal’s orders to that effect.

 

71



--------------------------------------------------------------------------------

Section 11.9 Extension; Waiver. At any time prior to the Closing Date, the
parties may (a) extend the time for the performance of any of the obligations or
other acts of the other parties, (b) waive any inaccuracies in the
representations and warranties of the other parties contained in this Agreement
or in any document delivered pursuant to this Agreement or (c) waive compliance
by the other parties with any of the agreements or conditions contained in this
Agreement. Any agreement on the part of a party to any such extension or waiver
shall be valid only if set forth in an instrument in writing signed on behalf of
such party. The failure of any party to this Agreement to assert any of its
rights under this Agreement or otherwise shall not constitute a waiver of those
rights.

Section 11.10 Election of Remedies. Neither the exercise of nor the failure to
exercise a right, including any right of set-off, or the giving or failure to
give notice of a Claim under this Agreement will constitute an election of
remedies or limit any party in any manner in the enforcement of any other
remedies that may be available to it, whether at law or in equity.

Section 11.11 Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto (whether by operation of law or otherwise) without the prior written
content of the other parties, except that Purchaser may assign, in its sole
discretion, any or all of its rights and interests hereunder to any direct or
indirect wholly owned Subsidiary of Purchaser Parent (each a “Permitted IP
Assignee”) provided that the liability of the Shareholders, the Guarantors and
JVCo under this Agreement shall not be increased thereby (other than in respect
of any withholding tax levied on payments of interest), and if such assignee
shall not be a wholly owned Subsidiary at any time after such assignment, the
Purchaser shall procure such rights and interests hereunder shall be assigned
back by such assignee to the Purchaser or another a Permitted IP Assignee.
Subject to the preceding sentence, this Agreement shall be binding upon, inure
to the benefit of and be enforceable by the parties and their respective
successors and assigns.

Section 11.12 Contracts (Rights of Third Parties) Act 1999. Save as expressly
provided in Section 11.5 in respect of Connected Persons, this Agreement is not
intended to confer any rights or remedies upon any Person other than the parties
hereto and thereto and a Person who is not a party to this Agreement has no
right under the Contracts (Rights of Third Parties) Act 1999 or otherwise to
enforce any term of this Agreement.

Section 11.13 Language. This Agreement has been executed in English and Russian.
The governing language of this Agreement is English and all notices, demands,
requests, statements, certificates or other documents or communications shall be
in English unless otherwise agreed. In the event of any discrepancies between
the English and the Russian versions of this Agreement or any dispute regarding
the interpretation of any provision in the English or Russian versions of this
Agreement, the English version of this Agreement shall prevail and questions of
interpretation shall be addressed solely in the English language.

Section 11.14 Ilim Shareholder Representatives.

(a) The Ilim Shareholder Representatives, one acting alone or two acting jointly
and not individually, shall serve as the agents of each of the Shareholders and
Guarantors

 

72



--------------------------------------------------------------------------------

as his or their agent, to act in his or their name, place and stead, as each
such Person’s attorney-in-fact, to act for and on behalf of such Person,
including, without limitation:

(i) to make all elections or decisions (including those related to Taxes)
entered into in connection with this Agreement;

(ii) to amend, waive or otherwise change the terms or conditions of this
Agreement in respect of obligations or rights of the Shareholders;

(iii) to defend, commence any action or proceeding with respect to, settle and
make payments in connection with any claim for indemnity made under this
Agreement;

(iv) authorize delivery (and to object to the delivery) to Purchaser of any
funds and property in its possession in satisfaction of claims by Purchaser (and
each Shareholder and Guarantor recognizes and acknowledges, for the benefit of
Purchaser, that he, she or it shall have no independent right to pursue any such
claim);

(v) review and accept all calculations regarding payments and negotiate any
modifications thereto (and each Shareholder and Guarantor shall have no
independent right to pursue any claim regarding any payments, calculations,
modifications, settlements or compromises in respect thereof except in the event
of a failure to be paid in accordance with the terms of this Agreement); and

(vi) to make, execute, acknowledge and deliver all such other agreements,
receipts, endorsements, notices, requests, instructions, certificates, letters
and other writings, and, in general, to do any and all things and to take any
and all actions that the Ilim Shareholder Representatives, in their sole
discretion, may consider necessary or proper or convenient in connection with or
to carry out the transactions contemplated by this Agreement and all other
agreements, documents or instruments referred to herein or therein or executed
in connection herewith or therewith. Any proceeds or other assets received by
the Ilim Shareholder Representatives on behalf of the Shareholders and the
Guarantors from Purchaser shall be distributed to Shareholders and the
Guarantors as promptly as practicable by the Ilim Shareholder Representatives,
in accordance with the terms and provisions of this deed. The death, incapacity,
dissolution, liquidation, insolvency or bankruptcy of any Shareholder and the
Guarantors shall not terminate such appointment or the authority and agency of
the Ilim Shareholder Representatives. The power-of-attorney granted in this
Section 11.14 is coupled with an interest and is irrevocable. No bond shall be
required of the Ilim Shareholder Representatives, and the Ilim Shareholder
Representatives shall not receive compensation for their services in their
capacity as Ilim Shareholder Representatives. Notices or communications to or
from the Ilim Shareholder Representatives shall constitute notice to or from
each of the Shareholders and the Guarantors during the term of the agency.

(b) The Ilim Shareholder Representatives shall be entitled to rely upon any
document or instrument reasonably believed by them to be genuine, accurate as to
content and signed by any Shareholder or Guarantor. The Ilim Shareholder
Representatives may assume that any person purporting to give any notice in
accordance with the provisions hereof has been duly authorized to do so.

 

73



--------------------------------------------------------------------------------

(c) The Ilim Shareholder Representatives shall be entitled to retain and rely
upon the advice of counsel or other professionals acceptable to them and to
incur such expenses as the Ilim Shareholder Representatives deem to be necessary
or appropriate in connection with their performance of their obligations under
this Agreement and, except as otherwise expressly provided herein, all fees and
expenses (including reasonable attorneys’ fees and expenses) incurred by the
Ilim Shareholder Representatives in connection with this Agreement shall be
jointly and severally borne by each Shareholder and Guarantor, but in no event
by Purchaser. The Ilim Shareholder Representatives shall pursue such fees and
expenses against the Shareholders and Guarantors directly. Purchaser shall not
have any liability or obligation to any Shareholder or Guarantor for any losses
incurred by the Ilim Shareholder Representatives in their capacity as such, for
the allocation of such losses or for any other arrangements between the Ilim
Shareholder Representatives.

(d) Messrs. Zakhar Smushkin and Boris Zingarevich shall serve as the Ilim
Shareholder Representatives until their resignation and replacement by another
Guarantor who has first agreed to act as Ilim Shareholder Representative upon
the terms of this Agreement. At no time shall more than two persons be appointed
or authorized to act as Ilim Shareholder Representatives.

(e) The decision, act, consent, instruction or omission of the Ilim Shareholder
Representatives shall constitute a decision, act, consent, instruction or
omission of all of the Shareholders and Guarantors and shall be final, binding
and conclusive upon each such Person, and, except as otherwise provided in this
Section 11.14 and notwithstanding any contrary action or direction from any
Shareholder or Guarantor, no such Person shall have the right to object,
dissent, protest or otherwise contest the same. Notwithstanding anything in this
Agreement to the contrary, Purchaser may reasonably rely upon any such decision,
act, consent, instruction or omission of the Ilim Shareholder Representatives as
being the decision, act, consent, instruction or omission of every Shareholder,
all of which shall be binding on the Shareholders and Guarantors.

ARTICLE XII

WITHHOLDING

Section 12.1 Withholding. Each party shall pay all sums payable by them for
damages, breach of warranty or under an indemnity under this Agreement, and all
sums payable under any other Transaction Document, free and clear of all
deductions or withholdings unless the law requires a deduction or withholding,
if so required and except in the case of interest payments each party shall pay
such additional amount as will ensure that the net amount the payee receives
equals the full amount which it would have received had the deduction or
withholding not been required provided however that the foregoing shall not
apply to the extent that the deduction or withholding would not have arisen but
for:

(a) a change in law after Closing; or

 

74



--------------------------------------------------------------------------------

(b) an assignment by Purchaser of any of its rights under this Agreement.

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered as a
deed on the date appearing at the head of this Agreement.

 

75



--------------------------------------------------------------------------------

SIGNED as a DEED and DELIVERED on behalf of

   

INTERNATIONAL PAPER INVESTMENTS

(LUXEMBOURG) S.AR.L

    a société a responsabilité limitée   )  

(limited liability company) incorporated under

  )   /s/ C. Cato Ealy

the laws of Luxembourg by Mr Cato Ealy,

  )  

as attorney-in-fact of the Company,

  )  

in the presence of

   

 

/s/ Ani Kusheva         Signature of Witness         Ani Kusheva         Name of
Witness     London         Address of Witness    

 

SIGNED as a DEED and DELIVERED on behalf of

  )  

ILIM HOLDING SA, a société anonyme

  )  

(stock corporation) organized and existing

  )  

under the laws of Switzerland by

  )   /s/ Patrick T Bittel

Mr Patrick T Bittel, being a person who,

  )  

in accordance with the laws of the territory,

  )  

is acting under the authority of the Company,

  )  

in the presence of

  )  

 

/s/ Sangy Sodiva         Signature of Witness         Sangy Sodiva         Name
of Witness     Geneva         Address of Witness    

 

76



--------------------------------------------------------------------------------

SIGNED as a DEED and DELIVERED on behalf of    

INTERNATIONAL PAPER COMPANY

    acting by a duly authorized representative     /s/ Mary Laschinger     /s/
C. Cato Ealy Signature of representative     Signature of representative Mary
Laschinger     C. Cato Ealy Name of representative     Name of representative

 

SIGNED as a DEED and DELIVERED on behalf of   )     PULP HOLDING LUXEMBOURG
S.À.R.L.   )   a société a responsabilité limitée   )   (limited liability
company) incorporated under   )   /s/ Aflalo Albert the laws of Luxembourg by Mr
Aflalo Albert,   )   as attorney-in-fact of the Company,   )   in the presence
of   )  

 

/s/ Aflalo Albert         Signature of Witness         Aflalo Marie-Laure      
  Name of Witness         23 Rue Aldringen, L-118 Luxembourg         Address of
Witness    

 

77



--------------------------------------------------------------------------------

SIGNED as a DEED and DELIVERED on behalf of   )   ILIM HOLDING LUXEMBOURG
S.À.R.L.   )   a société a responsabilité limitée   )   (limited liability
company) incorporated under   )   /s/ Jean Donnet the laws of Luxembourg by Mr
Jean Donnet,   )   as attorney-in-fact of the Company,   )   in the presence of
  )  

 

/s/ Sabine Sowgy     Signature of Witness     Sabine Sowgy     Name of Witness  
  Geneva     Address of Witness    

 

Signed as a DEED and DELIVERED by  

)

)

  MR. ZAKHAR SMUSHKIN   )   /s/ Zakhar Smushkin in the presence of   )  

 

/s/ E. Glukhov     Signature of Witness     Evgeny Glukhov     Name of Witness  
 

Moscow

   

Address of Witness

   

 

78



--------------------------------------------------------------------------------

Signed as a DEED and DELIVERED   )     by   )     MR. MIKHAIL ZINGAREVICH   )  
/s/ Mikhail Zingarevich in the presence of   )  

 

/s/ E. Glukhov     Signature of Witness     Evgeny Glukhov     Name of Witness  
  Moscow     Address of Witness    

 

Signed as a DEED and DELIVERED   )   /s/ Boris Zingarevich by   )   MR. BORIS
ZINGAREVICH   )   in the presence of   )  

 

/s/ E. Glukhov     Signature of Witness     Evgeny Glukhov     Name of Witness  
  Moscow     Address of Witness    

 

Signed as a DEED and DELIVERED   )   by   )   MR. LEONID ERUHIMOVICH   )   /s/
Leonid Eruhimovich in the presence of   )  

 

/s/ E. Glukhov     Signature of Witness     Evgeny Glukhov     Name of Witness  
  Moscow     Address of Witness    

 

79



--------------------------------------------------------------------------------

SCHEDULE A

DEFINITIONS AND INTERPRETATIONS

For all purposes of this Agreement, except as otherwise expressly provided or
unless the context clearly requires otherwise:

“30 June 2006 Financial Accounts” shall mean the final signed PwC special
purpose combined financial statements of JVCo, IPE and UIWP for the six months
ended 30 June 2006 and as at 30 June 2006.

“2006 Combined Financial Statements” shall mean the final combined financial
statements of the JVCo Group, IPE and Wood Plant Group (and their respective
consolidated Subsidiaries) for the year ended 31 December 2006 audited by PwC.

“2006 Consolidated Financial Statements” shall mean the final consolidated
financial statements of the JVCo Group for the year ended 31 December 2006
without auditor report.

“2007 Financial Statements” shall mean the consolidated unaudited financial
statements of JVCo Group for the quarter ended 31 March 2007 and the first 6
months of 2007 in the form approved by the senior management of RusCo and JVCo
consistent with the 2006 Consolidated Financial Statements.

“AAC” shall mean an amount of annual allowable cut in millions of cubic metres,
corresponding to the maximum cumulative volume of timber that may be harvested
by the JVCo Group in the total Timberland Area in any one year.

“Acquisition Proposal” shall mean any proposal or offer made by any Person other
than Purchaser or any Subsidiary of Purchaser to acquire all or a substantial
part of the business or properties of JVCo or any JVCo Subsidiary or any share
capital of JVCo or any JVCo Subsidiary, whether by merger, tender offer,
exchange offer, sale of assets or similar transactions involving JVCo or any
JVCo Subsidiary, division or operating or principal business unit of JVCo or any
JVCo Subsidiary.

“Actual Capital Expenditure” shall mean the aggregate amount of the Actual
Project Capital Expenditure for all of the projects set out in Schedule F hereto
or, if less, the amount of USD 110,000,000.

Hereinafter any line numbers are taken from the Template of Balance Sheet
included in Schedule H.

“Actual Cash” shall mean, in relation to the JVCo Group, the amount stated in
line 01 of the balance sheet included in the Closing Financial Statements, and
which shall include, without limitation, the aggregate of its cash or cash
equivalents in hand or credited to any account with any banking, financial,
acceptance credit, lending or other similar institution or organization,
including all unpaid interest accrued thereon.

 

A-1



--------------------------------------------------------------------------------

“Actual Extraordinary Balance Sheet Liabilities” shall mean, in relation to the
JVCo Group, the aggregate of all liabilities of an extraordinary nature
(including, for example, restructuring accruals, litigation accruals) which are
recognized in the Closing Financial Statements less those included in the
30 June 2006 Financial Accounts.

“Actual Extraordinary Taxes Payable” shall mean, in relation to the JVCo Group,
the aggregate of all liabilities for Tax:

(a) of an extraordinary nature recognized in the Closing Financial Statement,
but which were not recognized in the 30 June 2006 Financial Accounts; and

(b) arising as a result of or as a consequence of any step (or any part of any
step) of the Restructuring which occurs prior to the Closing.

“Actual Financial Debt” shall mean, in relation to the JVCo Group, the sum of
line items 20 and 25 of the balance sheet in the form of Schedule H included in
the Closing Financial Statements, and which shall include, without limitation,
all interest bearing borrowings and financial indebtedness (both short term and
long term, and including by way of loan stocks, debentures, promissory notes,
overdrafts or any other arrangement the purpose of which is to raise money) owed
to any Person, including the value of financial leases and together with all
accrued but unpaid interest (save to the extent that such interest has been
included as a liability within line 34 of the balance sheet included in the
Closing Financial Statements).

“Actual Minority Interest” shall mean the percentage determined from the balance
sheet in the form of Schedule H included in the Closing Financial Statements as
the difference between line item 33 minus Actual Minority Interest in KPK
divided by line 34 of the balance sheet included in the Closing Financial
Statements.

“Actual Minority Interest in KPK” shall mean 45.3% of net assets of KPK, as
determined on the basis of unaudited financial statements of KPK prepared in
accordance with IFRS as at the Financial Closing Date and included in the
Closing Financial Statements.

“Actual Minority Portion of KPK Net Debt” shall mean 45.3% of the actual net
debt of KPK, as determined in accordance with the definition of “Actual Net
Debt” set out below, save that:

(a) paragraph (e) of that definition shall be disregarded; and

(b) all references to the defined term “JVCo Group” contained in the definition
of “Actual Net Debt”, and in all defined terms either directly or indirectly
used in defining “Actual Net Debt”, shall be read as references to the defined
term “KPK”.

“Actual Net Debt” shall mean, in relation to the JVCo Group taken on a
consolidated basis, the following amounts as at the Financial Closing Date (as
determined in accordance with Schedule E hereto):

(a) Actual Financial Debt;

 

A-2



--------------------------------------------------------------------------------

(b) plus, Actual Pension Liability;

(c) minus, Actual Cash;

(d) minus, Actual Short Term Assets; and

(e) plus, Actual Minority Portion of KPK Net Debt.

“Actual Pension Liability” shall mean, in relation to the JVCo Group, the line
item 27 of the balance sheet included in the Closing Financial Statements less
(to the extent that the Purchaser shall have been provided with evidence from
third parties prior to the Financial Closing Date reasonably satisfactory to it
confirming that the pension liabilities of the JVCo Group set out in line item
27 of the balance sheet included in the Closing Financial Statements has been
reduced by an amount equal to the amount set out in line item 051 of the balance
sheet included in the Closing Financial Statements) line item 051 of the balance
sheet included in the Closing Financial Statements.

“Actual Project Capital Expenditure” shall mean, in respect of each project or
business set out in Part 1 of Schedule F hereof, the aggregate amount of
payments (including advances but excluding any amount in respect of value added
tax) made by the JVCo Group over the period 1 July 2006 to the Financial Closing
Date in connection with capital investment (other than maintenance-related
capital investment) relating to that project or business capitalised in
accordance with the categories identified in Part 2 of Schedule F hereof and
which are consistent with the amounts set out against such project or business
in Part 3 of Schedule F hereof, multiplied by the percentage set out alongside
that project or business in Part 1 of Schedule F hereof.

“Actual Short Term Assets” shall mean the sum of the following:

—cash credited to the JVCo Group bank accounts within 31 days following the
Financial Closing Date for promissory notes which are included in line item 021
in the balance sheet comprised in the Closing Financial Statements and which are
disposed of prior to and including the Financial Closing Date;

—cash credited to JVCo Group bank accounts within 31 days following the
Financial Closing Date for products and services sold by JVCo Group prior to and
including the Financial Closing Date and which are classified as a debtor on the
balance sheet comprised in the Closing Financial Statements;

—cash credited to JVCo Group bank accounts within 31 days following the
Financial Closing Date for finished goods (which have been classified as such on
the balance sheet comprised in the Closing Financial Statements) sold by the
JVCo Group prior to and including the Financial Closing Date and paid for within
31 days following the Financial Closing Date;

—cash credited to JVCo Group bank accounts within 31 days following the
Financial Closing Date for VAT receivable from tax authorities or offset by tax
authorities against Tax liabilities (relating to the period prior to and
including the Financial Closing Date) within 31 days following the Financial
Closing Date .

 

A-3



--------------------------------------------------------------------------------

“Actual Working Capital” shall mean, in relation to the JVCo Group, the
aggregate of the amounts of short term assets as at the Financial Closing Date
as accounted for in lines 02, 03, 04, 05, 06 of the balance sheet included in
the Closing Financial Statements plus the Adjustment for Finished Goods minus:
(i) line items 021 and 051 of the balance sheet included in the Closing
Financial Statements; and (ii) short term liabilities as accounted for in lines
21, 22, 23, 24 and which shall comprise the following:

(a) trade and other receivables (including notes received from factoring);

(b) plus, prepayments for assets, works and services of a non-capital nature;

(c) plus, short term investments not classified as cash equivalents, but, for
the avoidance of doubt, excluding the gross assets of the Fund;

(d) plus, taxes prepaid including V.A.T. to be received from the Russian
Federation (excluding those included in the definition of Actual Cash) net of
any provision for doubtful recovery;

(e) plus, inventories (including raw materials, operating supplies and
maintenance stores, work in progress and finished goods) net of any provision
for obsolescence;

(f) minus, trade and other creditors not bearing interest;

(g) minus, taxes payable other than deferred taxes;

(h) minus, other current liabilities,

but always minus the Actual Short Term Assets.

“Adjustment for Finished Goods” shall mean unrealized profit of the New Trading
Company as at Financial Closing Date, calculated as the product of finished
goods inventories accounted for in the unaudited balance sheet of NT as at the
Financial Closing Date which together with financial statements of other JVCo
Subsidiaries formed the basis for the preparation of the Closing Financial
Statements, and the margin calculated on the basis of unaudited accounts of
Interpulp Trading Limited (“IPT”) as at 30 June 2007, and for 6 months ending on
the said date, as the difference between (i) the fraction of IPT revenue from
the sale of pulp and paper products for the period ending on the Financial
Closing Date by the cost of purchase of pulp and paper products by IPT for the
same period and (ii) one.

“Adjustment for Finished Goods = I NT * M, where

I NT is NT’s inventories as at the Financial Closing Date; and

M is the margin calculated on the basis of IPT’s financial statements for the
first 6 months of 2007,

 

A-4



--------------------------------------------------------------------------------

M= (R/C)-1, where

R is the IPT’s revenues from the sale of pulp and paper products for the first 6
months of 2007;

And

C is the cost of purchase of pulp and paper products by IPT for the first 6
months of 2007

PROVIDED THAT the Adjustment for Finished Goods, when aggregated with the amount
included within line item 06 of the balance sheet included in the Closing
Financial Statements in respect of finished goods, shall not exceed the
aggregate amount of cash proceeds already realised by the JVCo Group in respect
of such finished goods within 3 months of the Financial Closing Date.

“Affiliate” means (i) in respect of any Person (including, where the context
permits, an individual) a person that directly, or indirectly through one or
more intermediaries, Controls, is Controlled by, or is under common Control
with, the Person specified and (ii) in respect of any individual, his or her
parents and all descendants of those parents and (in each case) their spouses or
a trust of which any of them is a beneficiary.

“Agreed Documents” shall have the meaning given to that term in Section 7.3(i)
of this Agreement.

“Agreed Form” in relation to any document means that document in a form agreed
by each of the Shareholders and Purchaser and initialled for the purposes of
identification by each them or on each of their behalf (including, in the case
of each of the Shareholders by Freshfields Bruckhaus Deringer as legal advisers
to the Shareholders and in the case of the Purchaser, by Skadden, Arps, Slate
Meagher & Flom (UK) LLP as legal advisers to the Purchaser), with such changes
as the parties may agree in writing prior to the Closing.

“Agreement” or “this Agreement” shall mean this Share Purchase Agreement,
together with the Schedules and Exhibits hereto, the Disclosure Schedule, the
Beneficial Ownership Disclosure, the Post-Closing Side Letter, the Audit Side
Letter and the LLC Side Letter.

“Ancillary Agreements” shall mean each of the agreements listed in Part B of
Schedule C hereof.

“Audit Side Letter” shall have the meaning given to that term in Section 7.9(a)
hereof.

“Balance Sheet” shall mean the balance sheet of the JVCo Group contained in the
2006 Consolidated Financial Statements.

“Balance Sheet Date” shall mean the date of the Balance Sheet.

 

A-5



--------------------------------------------------------------------------------

“Base Value” shall mean USD 1.550 billion.

“Beneficial Ownership Disclosure” shall have the meaning given to that term in
Section 3.1 hereof.

“BKH” shall mean OJSC Bratskkompleksholding.

“Business Day” shall mean any day (other than a Saturday, Sunday and/or public
or national holiday) on which banks are generally open for business in New York
and Moscow.

“Business Operations and Management Policies” shall mean each of the following
policies, practices, principles and procedures of the JVCo Group which shall be
agreed prior to the Closing and annexed to the Shareholders Agreement:

(a) general business principles, policies, practices and procedures;

(b) compliance principles, policies, practices and procedures;

(c) financial and accounting principles, policies, practices and procedures;

(d) environmental, health and safety principles, policies, practices and
procedures; and

(e) CEO principles, policies, practices and procedures.

“Claim” shall mean any claim or demand made by any of the parties hereto arising
out of or in connection with any of the Purchase Documents.

“Closing Date” or “Closing” shall have the meaning given to that terms in
Section 2.1

“Closing Estimated Unaudited Financial Statements” shall mean special purpose
forecast consolidated financial statements of JVCo as at 30 September 2007
prepared in accordance with IFRS and on the basis of the other principles set
out in Part 5 of Schedule E consisting of the balance sheet, income statement
and notes required to calculate the Initial Purchase Price.

“Closing Financial Statements” shall mean special purpose consolidated financial
statements as at and for the period ending on the Financial Closing Date for
JVCo audited by PwC and prepared in accordance with IFRS and on the basis of the
other principles set out in Part 5 of Schedule E.

“Computer Software” shall mean computer software programs, databases and all
documentation related thereto.

“Confidentiality Agreements” shall mean each of the IP Confidentiality Agreement
and the Ilim Confidentiality Agreement.

 

A-6



--------------------------------------------------------------------------------

“Connected Persons” shall mean (in relation to a party) the officers, employees
agents and advisers of that party or any of its Affiliates.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a person,
whether through the ownership of voting securities, by agreement, as trustee or
executor, or otherwise and “Controlled” and “Controls” shall be construed
accordingly.

“Controlled JVCo Subsidiary” shall mean each Person listed in Schedule D hereto
(i) that is Controlled by JVCo, the Shareholders, the Guarantors or any of their
Affiliates and/or (ii) in which JVCo, the Shareholders, the Guarantors or any of
their Affiliates, own more than 50% of the share capital.

“Copyrights” shall mean Russian and foreign registered and unregistered
copyrights (including those in computer software and databases), rights of
publicity and all registrations and applications to register the same.

“Deed of Indemnity” means the deed so entitled in the Agreed Form, as attached
as Exhibit E.

“Defect” shall mean a defect or impurity of any kind, whether in design,
manufacture, processing, or otherwise, including any dangerous propensity
associated with any reasonably foreseeable use of a Product, or the failure to
warn of the existence of any defect, impurity, or dangerous propensity.

“Disclosure Schedule” shall mean the disclosure schedule of even date herewith
prepared and signed by the Shareholders and delivered to Purchaser
simultaneously with the execution hereof as supplemented in accordance with
Section 7.4 hereto prior to Closing.

“Dispute” shall mean any dispute, controversy or claim (of any and every kind or
type, whether based on contract, tort, statute, regulation or otherwise) arising
out of, relating to, or connected with the Purchase Documents, including any
dispute as to the construction, formation, validity, interpretation,
enforceability, termination or breach of any Purchase Document.

“Effective Closing Date” means 1 October 2007.

“Encumbrances” shall mean any interest or equity of any Person with respect to
any securities or other assets (including any right to acquire, option or right
of pre-emption or conversion) or any mortgage, charge, pledge, lien, assignment,
hypothecation, security interest, title retention, proxies voting trusts, any
community property interest, any other security agreement or arrangement, or any
agreement, obligation, understanding or arrangement to create any of the above
or other restriction on title or transfer of any nature whatsoever.

“Enforcement Costs” means Purchaser Enforcement Costs and/or JVCo Group
Enforcement Costs.

 

A-7



--------------------------------------------------------------------------------

“Environmental Claim” shall mean any claim, action, cause of action,
investigation or notice (written or oral) by any Person alleging actual or
potential liability for investigatory, cleanup or governmental response costs,
or natural resources or property damages, or personal injuries, attorney’s fees,
levies or penalties relating to (i) the presence, or release into the
environment, of any Materials of Environmental Concern at any location owned or
operated by any Warranted Subsidiary, now or in the past, or (ii) circumstances
forming the basis of any violation, or alleged violation, of any Environmental
Law.

“Environmental Law” shall mean each national, regional, local and foreign law
and regulation relating to pollution, protection or preservation of human health
or the environment including ambient air, surface water, ground water, land
surface or subsurface strata, and natural resources, and including each law and
regulation relating to emissions, discharges, releases or threatened releases of
Materials of Environmental Concern, or otherwise relating to the manufacturing,
processing, distribution, use, treatment, generation, storage, containment
(whether above ground or underground), disposal, transport or handling of
Materials of Environmental Concern, or the preservation of the environment or
mitigation of adverse effects thereon and each law and regulation with regard to
record keeping, notification, disclosure and reporting requirements respecting
Materials of Environmental Concern;

“Escrow Agreement” shall mean the agreement to be entered into between the
Shareholders, Purchaser and an escrow agent appointed by the Shareholders and
Purchaser, relating to the escrow of the Shares.

“Estimate” shall have the meaning given to that term in Section 1.5.

“Estimated Actual Working Capital” shall mean the estimate of Actual Working
Capital, as agreed or determined in accordance with the principles set out in
Schedule E hereto.

“Estimated Capital Expenditure” shall mean the estimate of Actual Capital
Expenditure, as agreed or determined in accordance with the principles set out
in Schedule E, but in any event not exceeding USD 110,000,000.

“Estimated Extraordinary Balance Sheet Liabilities” shall mean the estimate of
Actual Extraordinary Balance Sheet Liabilities, as agreed or determined in
accordance with the principles set out in Schedule E hereto.

“Estimated Extraordinary Taxes Payable” shall mean the estimate of Actual
Extraordinary Taxes Payable, as agreed or determined in accordance with the
principles set out in Schedule E hereto.

“Estimated Minority Interest” shall mean the estimate of Actual Minority
Interest, as agreed or determined in accordance with the principles set out in
Schedule E hereto.

“Estimated Net Debt” shall mean the estimate of Actual Net Debt, as agreed or
determined in accordance with the principles set out in Schedule E hereto

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

A-8



--------------------------------------------------------------------------------

“Excluded Companies” shall mean each of (i) a Guarantor or any Affiliate of a
Guarantor, (ii) the Persons listed in Part 2 of Schedule D, (iii) any other
Person (other than a member of the International Paper Group or a member of JVCo
Group) which is or was an Affiliate of JVCo or any JVCo Subsidiary, (iv) any
member of Wood Plant Group, any Existing Trading Company, any Person (other than
a member of JVCo Group) named in clauses 3(g), 3(h) and 5 of Part A of Schedule
C.

“Existing Trading Company” means each of CJSC Ilim Pulp Enterprise and Interpulp
Trading Limited.

“Exit Agreements Among Shareholders” means the two forms of Agreement among
Shareholders attached as exhibits to the Shareholders Agreement to be entered
into in the event either:

(a) Purchaser or its permitted transferee is a continuing shareholder within the
meaning of the Shareholders Agreement and enter into a new form of Agreement
Among Shareholders with a transferee acquiring the shares of JVCo held by Luxco
1 and Luxco 2 ; or

(b) Luxco 1 and Luxco 2 are continuing shareholders within the meaning of the
Shareholders Agreement and enter into a new form of Agreement Among Shareholders
with a transferee acquiring the shares of JVCo held by Purchaser

“FAS” shall mean the Federal Anti-Monopoly Service of the Russian Federation.

“Final Purchase Price” shall have the meaning given to that term in Section 1.2.

“Financial Closing Date” means 30 September 2007, or such other date as
Purchaser and Shareholders shall otherwise mutually agree in writing;

“Financial Statements” shall mean each of:

(a) the 2006 Combined Financial Statements;

(b) the 2006 Consolidated Financial Statements; and

(c) the 2007 Financial Statements.

“FSFM” shall mean Federal Service on Financial Markets of the Russian
Federation.

“Fund” shall mean the non-statutory pension fund “St Petersburg”.

“GAAP” shall mean generally accepted accounting principles.

“Governmental Entity” shall mean a court, arbitral tribunal, administrative
agency or commission or other governmental or other regulatory authority or
agency having jurisdiction or authority over the Transaction.

 

A-9



--------------------------------------------------------------------------------

“Guarantee” shall mean the deed of guarantee in the form attached hereto as
Exhibit B.

“Guarantor(s)” shall mean each of Mr. Zakhar Smushkin, Mr. Mikhail Zingarevich,
Mr. Boris Zingarevich and Mr. Leonid Eruhimovich.

“Guarantor Warranty” shall mean each of the representations and warranties set
out in Article III of this Agreement.

“ICC” shall mean the International Chamber of Commerce.

“ICC Court” shall mean the International Court of Arbitration of the ICC.

“ICC Rules” shall mean the Rules of Arbitration of the International Chamber of
Commerce.

“IFRS” shall mean International Financial Reporting Standards.

“Ilim Confidentiality Agreement” shall mean the letter agreement dated
15 November 2006 between CJSC Ilim Pulp Enterprise, International Paper Company
and the Guarantors, as amended from time to time.

“Ilim Principal Liability Cap” shall have the meaning given to that term in the
Shareholders Agreement.

“Ilim Shareholder Representative” has the meaning given to that term in the
Shareholders Agreement.

“Indebtedness” shall mean (i) all indebtedness for borrowed money or for the
deferred purchase price of property or services (other than current (within one
year, inclusively)) trade liabilities incurred in the ordinary course of
business and payable in accordance with customary practices), (ii) any other
indebtedness that is evidenced by a note, bond, debenture or similar instrument,
(iii) all obligations under financing leases, (iv) all obligations in respect of
acceptances issued or created, (v) all liabilities secured by any Encumbrances
on any property and (vi) all third party guarantee obligations. No double
counting whatsoever is permitted in the calculation of the Indebtedness.

“Indemnified Damages” means any liabilities, claims, losses, damages, fines,
penalties, reasonable expenses and/or charges but not including Enforcement
Costs.

“Initial Business Plan” shall mean the initial five-year business plan of the
JVCo Group, which is to be annexed to the Shareholders Agreement.

“Initial Cash Component” shall have the meaning given to that term in
Section 1.4(a)(i).

“Initial Purchase Price” shall have the meaning given to that term in
Section 1.3.

 

A-10



--------------------------------------------------------------------------------

“Insurance Policies” shall mean the framework insurance contracts maintained by
any Warranted Subsidiary that are material to the business of JVCo Group as a
whole.

“Intellectual Property” shall mean all of the following: Trademarks, Patents,
Copyrights, Trade Secrets, Licenses and Internet domain names.

“International Paper” shall mean International Paper Company, a corporation
organized under the laws of the State of New York, United States of America
having its headquarters at International Place, 6400 Poplar Ave., Memphis,
Tenn., 39197, United States of America.

“International Paper Group” shall have the meaning given to that term in the
Shareholders Agreement.

“IP Confidentiality Agreement” shall mean the letter agreement dated 13 October
2005 between CJSC Ilim Pulp Enterprise, International Paper and the Guarantors,
as amended from time to time.

“IPE” shall mean ZAO Ilim Pulp Enterprises.

“IRS” shall mean the Initial Revenue Service of the United States of America.

“Issue Price” shall have the meaning given to that term in Section 1.6(a) of
this Agreement.

“JVCo” shall mean Ilim Holding SA, a société anonyme organized under the laws of
Switzerland.

“JVCo Board of Directors” shall mean the JVCo board of directors.

“JVCo Board Regulations” shall mean the set of organizational regulations to be
adopted by the board of directors of JVCo with effect from the Closing.

“JVCo Group Enforcement Costs” means all reasonable attorneys’ fees and other
costs reasonably incurred by any member of the JVCo Group in connection with a
claim or demand made by any person (whether or not against a member of the JVCo
Group) in connection with a Specified Matter Claim, including, without
limitation, costs of experts, court costs and fees, costs of preparation of
witness evidence and testimony, and fees and expenses of arbitrators and
arbitration bodies.

“JVCo Group” shall mean JVCo and each JVCo Subsidiary.

“JVCo Intellectual Property” shall mean all Intellectual Property that is
currently used in the business of any Warranted Subsidiary or that is necessary
to conduct the business of Warranted Subsidiaries as presently conducted.

 

A-11



--------------------------------------------------------------------------------

“JVCo Notes” shall mean all of the debt owed by JVCo to any or all of the
Shareholders (other than obligations of JVCo to reimburse a Shareholder for
expenses not in excess of USD 2,000 per Shareholder incurred on JVCo’s behalf by
such Shareholder).

“JVCo Option” shall mean an option to purchase Shares which has been granted by
JVCo.

“JVCo Security Agreement” shall mean the agreement to be entered into between
the Shareholders and Purchaser and relating to the pledge by each party thereto
(the pledgor) of its Shares in favor of the other party thereto (the pledgee) in
order to: (a) secure the pledgor’s obligations to transfer its Shares to the
other party under the Shareholders Agreement and (b) to protect the other party
to the greatest extent possible in case of the insolvency of the pledgee.

“JVCo Subsidiary” shall mean each person listed in Schedule D hereto.

“Knowledge of the Shareholders” in determining whether the Shareholders have
knowledge referred to in a Shareholder Warranty, they shall each be treated as
knowing:

(a) anything which is actually known to any of its directors;

(b) anything which is actually known to any of the following persons: any of the
Guarantors, Alexsey Lomko, Sergey Kostylev, Nikita Leonov, Alexander Emdin,
Viktor Solomatin, Vladimir Sokolovskiy, Yuriy Zayac, Vladimir Batischev and
Sergey Kuznetsov at the date of this Agreement or the Closing Date (as the case
may be); and

(c) anything which would have been known by any of the persons listed or
referred to in paragraphs (a) and (b) above had such person made due and careful
enquiry into the subject matter of the Warranty, provided that with respect to
Non-Controlled JVCo Subsidiaries, the duty of enquiry shall only require or be
deemed to include receipt of information from such subsidiaries that JVCo (or
the relevant JVCo Subsidiary’s holding and investment in such Non-Controlled
JVCo Subsidiary) has a right to receive on request as a shareholder.

“Kotlas” shall mean OJSC Kotlas Pulp and Paper Mill.

“KPK” shall mean OJSC “Saint-Petersburg Carton-Polygraphic Factory”.

“Lease” shall mean each lease pursuant to which any Warranted Subsidiary leases
any real or personal property used in the business of the JVCo Group which lease
has a value in excess of USD 1,000,000.

“LIBOR” means in relation to any amount the applicable screen rate as at 11.30
a.m. (UK time) on the relevant calculation date for the offering of deposits of
that amount in USD for a three-month period and the “screen rate” means The
British Bankers’ Association Interest Settlement Rate for USD for the period
displayed on the appropriate page of The British Bankers’ Association’s website.

 

A-12



--------------------------------------------------------------------------------

“Licenses” shall mean all licenses and agreements pursuant to which JVCo or any
JVCo Subsidiary has acquired rights in or to any Intellectual Property or
licenses and agreements pursuant to which JVCo or any JVCo Subsidiary has
licensed or transferred the right to use any Intellectual Property.

“Licenses and Permits” shall mean each of the licenses and permits required by
RusCo to carry on its business as at the date of this Agreement in compliance
with law or regulation, including those licenses and permits set out in Part C
of Schedule C.

“Liquidation Companies” shall mean each of the Persons listed in Part 3 of
Schedule D.

“LLC-Act” means the Swiss Federal Act on the Amendment of the Code of
Obligations (LLC and amendments of the law of corporations, cooperatives,
commercial register and company names) of December 16, 2005 (as amended from
time to time).

“LLC Documents” shall have the meaning given to that term in Section 7.3(i) of
this Agreement.

“LLC Side Letter” shall have the meaning given to that term in Section 7.9(a)
hereof.

“Material Agreements” shall mean: (i) each Timberland Lease Agreement, (ii) each
agreement relating to Indebtedness to which any Warranted Subsidiary is a party
or by which it is bound, (iii) each Lease; (iv) each Insurance Policy; (v) each
agreement relating to Intellectual Property and any other contract entered into
by any Warranted Subsidiary or by which any Warranted Subsidiary’s properties,
assets or conduct may be bound and which amendment or termination is reasonably
likely to adversely affect any Warranted Subsidiary, but in each of (ii) - (v)
above, only if such agreements or documents have a value in excess of
USD1,000,000.

“Material JVCo Subsidiary” shall mean each of the entities listed in Schedule I
hereof.

“Material Subsidiary Escrow Agreement” shall mean an agreement between the
shareholder (JVCo, RusCo or another JVCo Subsidiary, as applicable) of each
Material JVCo Subsidiary, an escrow agent appointed by the Shareholders and
Purchaser and Purchaser providing that any transfer of, or transactions with,
the shares of such Material JVCo Subsidiary prior to Closing could be recorded
in the shareholders’ register only if the representative of Purchaser named in
such agreement counter-signed the respective transaction order to the registrar.

“Materials of Environmental Concern” shall mean chemicals; pollutants;
contaminants; wastes; toxic or hazardous substances, materials and wastes;
petroleum and petroleum products; asbestos and asbestos-containing materials;
polychlorinated biphenyls; lead and lead-based paints and materials; and radon.

 

A-13



--------------------------------------------------------------------------------

“Material Separation Agreements” shall mean those Separation Agreements which
the Purchaser and Shareholders shall agree in writing within 5 Business Days of
the date of this Agreement to constitute the “Material Separation Agreements”
for the purposes of this Agreement or, if the Purchaser and Shareholders are
unable to reach agreement on the identity of such Separation Agreements within
such 5 Business Day Period shall mean (i) all those Separation Agreements
providing for the purchase or supply of saw logs, veneer logs, ply log,
fibreboard raw material and/or woodchips; (ii) all those Separation Agreements
which the Purchaser acting in good faith considers to be material to the
business of the JVCo Group and notifies to the Shareholders in writing within 2
Business Days of the expiry of the aforementioned 5 Business Day Period; and
(iii) all those Separation Agreements which the Shareholders acting in good
faith consider to be material to the business of the Wood Plant Group and notify
to the Purchaser in writing within 2 Business Days of the expiry of the
aforementioned 5 Business Day Period.

“Minority Interest JVCo Subsidiary” shall mean each Person listed in Schedule D
hereto in which JVCo, together with the Shareholders, the Guarantors and any of
their Affiliates, own either directly or indirectly less than 10% of the share
capital.

“New Separation Agreements” shall have the meaning given to that term in
Section 7.9(g).

“New Trading Company” or “NT” shall mean Ilim Trading SA, a société anonyme
(stock corporation) organized and existing under the laws of Switzerland with
registered office at Place du Molard 7-9, Geneva, Switzerland, a wholly owned
subsidiary of JVCo.

“Non-Controlled JVCo Subsidiary” shall mean each Person listed in Schedule D
hereto (i) that is not Controlled by JVCo, the Shareholders, the Guarantors and
any of their Affiliates and (ii) in which JVCo, the Shareholders, the Guarantors
and any of their Affiliates, own less than or equal to 50% of the share capital.

“Note” shall mean the form of promissory note, to be issued by the Purchaser to
each of the Shareholders at Closing, in the form set out in Exhibit A of this
Agreement.

“Operating Business Warranties” shall mean each of the warranties set out in
Article IV, other than a Tax Warranty or a Title Warranty.

“Operating Business Warranty Claims” shall have the meaning given to that term
in Section 10.4.

“Overall Threshold” shall have the meaning given to that term in Section 10.6.

“Patents” shall mean issued patents and pending patent applications, patent
disclosures, and any and all divisions, continuations, continuations-in-part,
reissues, reexaminations, and extension thereof, any counterparts claiming
priority therefrom, utility models, patents of importation/confirmation,
certificates of invention and like statutory rights.

“PCM” shall mean OJSC Pulp-Carton Mill.

 

A-14



--------------------------------------------------------------------------------

“Permitted Actual Net Debt” shall mean, in relation to the Actual Net Debt, an
amount equal to USD500,000,000.

“Permitted IP Assignee” shall have the meaning given to that term in
Section 11.11.

“Person” shall mean a natural person, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, Governmental Entity or other entity or organization.

“Plan” shall mean each deferred compensation and each incentive compensation,
stock purchase, stock option and other equity compensation plan, program,
agreement or arrangement; each severance or termination pay, medical, surgical,
hospitalization, life insurance and other “welfare” plan, fund or program; each
profit-sharing, stock bonus or other “pension” plan, fund or program; each
employment, termination or severance agreement; and each other employee benefit
plan, fund, program, agreement or arrangement, in each case, that is sponsored,
maintained or contributed to or required to be contributed to by JVCo, or to
which JVCo is party, whether written or oral, for the benefit of any director,
employee or former employee of any Warranted Subsidiary.

“Post-Closing Side Letter” shall have the meaning given to that term in
Section 7.9(a) hereof.

“Preferred Equity Certificates” shall mean the non-voting preferred equity
certificates with an aggregate value of EUR100,000 in the form attached as
Exhibit I hereto.

“Primary Separation Agreements” shall mean each of: (i) Wood Supply Agreement,
(ii) Solid Wood Chip Supply Agreement, (iii) Solid Wood Plant Services
Agreement, (iv) Technical Services Agreement and (v) License/Royalty Agreement
and (vi) Joint Marketing Agreement.

“Product” shall mean any product designed, manufactured, shipped, sold,
marketed, distributed and/or otherwise introduced into the stream of commerce by
or on behalf of JVCo or any JVCo Subsidiary, including any product sold by JVCo
or any JVCo Subsidiary as the distributor, agent, or pursuant to any other
contractual relationship with a manufacturer.

“Purchase Documents” shall mean each of this Agreement (including the
Post-Closing Side Letter, the Audit Side Letter, the LLC Side Letter and any
other side letter hereto), the Tax Covenant, the Guarantee, the Undertaking, the
Escrow Agreement, the Material Subsidiary Escrow Agreements, the JVCo Security
Agreement and the Deed of Indemnity.

“Purchase Price Interest Amount” means an amount representing interest on the
Final Purchase Price to be calculated at the rate of LIBOR plus one per cent
compounded annually and based upon a 365-day year in respect of the period from
and including 1 October 2007 to, but excluding, the Closing Date (provided that,
for the avoidance of doubt, if the Closing Date is 1 October 2007, the Purchase
Price Interest Amount shall be zero);

 

A-15



--------------------------------------------------------------------------------

“Purchaser” shall mean International Paper Investments (Luxembourg) S.ar.l, a
company organized under the laws of Luxembourg, and an indirect, wholly-owned
subsidiary of Purchaser Parent.

“Purchaser Enforcement Costs” means all reasonable attorneys’ fees and other
costs reasonably incurred by Purchaser or a member of the Purchaser Parent Group
in connection with a Specified Matter Claim, including, without limitation,
costs of experts, court costs and fees, costs of preparation of witness evidence
and testimony, and fees and expenses of arbitrators and arbitration bodies.

“Purchaser Parent” shall mean International Paper Company.

“Purchaser Parent Group” shall mean Purchaser Parent and each of its
Subsidiaries (other than JVCo and each of its Subsidiaries).

“Purchaser Warranties” shall mean the representations and warranties set out in
article V of this Agreement.

“PwC” shall mean PricewaterhouseCoopers.

“Quarterly Financial Statements” shall mean each of:

(a) unaudited management consolidated financial statements of JVCo Group as at
30 September 2006 (such statements to be provided to Purchaser prior to
17 August 2007) and 31 December 2006 (such statements have been provided to
Purchaser prior to the date hereof);

(b) the 2007 Financial Statements; and

(c) the Closing Financial Statements.

“Real Property” shall mean all real property that is owned or used by a
Warranted Subsidiary in the business of JVCo Group or that is reflected as an
asset of any Warranted Subsidiary on the most recent Balance Sheet and is still
owned by a Warranted Subsidiary on the date hereof, and which has, in either
case, of a value in excess of USD 1,000,000.

“Relevant Proportion” shall mean:

(a) in relation to JVCo or any Controlled JVCo Subsidiary, 50 per cent; and

(b) in relation to any Non-Controlled JVCo Subsidiary, 0.5 multiplied by the
percentage of the total economic rights conferred by all the shares for the time
being in issue in the capital of such Non-Controlled JVCo Subsidiary directly
and indirectly held by JVCo.

“Regulatory Approval” means the approval of a Regulatory Authority.

“Regulatory Authority” means any domestic or foreign court or tribunal of
competent jurisdiction or any competent governmental, regulatory or
administrative authority, agency, commission or instrumentality (whether local,
municipal, provincial, federal, national, supra-national or otherwise) and
includes any recognized stock exchange.

 

A-16



--------------------------------------------------------------------------------

“Restructuring” shall mean the restructuring plan provide for in Schedule C
thereto.

“Retention Amount” shall mean USD75,000,000.

“RusCo” shall mean OJSC Ilim Group; for the avoidance of doubt, any reference to
RusCo or to the business and operations of RusCo shall be deemed to include a
reference to each of Kotlas, BKH, PCM and UILPK (as to which RusCo is the sole
legal and beneficial successor) or to the business and operations of each of
Kotlas, BKH, PCM and UILPK.

“RusCo Board Regulations” shall mean the set of organizational regulations to be
adopted by the board of directors of RusCo with effect from the Closing.

“RusCo CEO” shall have the meaning given to that term in the Shareholders
Agreement.

“RusCo CEO Service Contract” shall mean the service contract for the RusCo CEO.

“Russian Tax Authority” shall mean the Federal Tax Service of the Russian
Federation.

“Sale Shares” shall mean the Shares to be purchased by Purchaser under the terms
of this Agreement, as identified in Schedule B.

“Securities Act” shall mean the U.S. Securities Act of 1933, as amended.

“SEC” shall mean the U.S. Securities and Exchange Commission.

“Senior Executives” shall have the meaning given to that term in the
Shareholders Agreement.

“Senior Managers” shall mean each person who directly reports to the RusCo CEO
or a Senior Executive.

“Separation Agreements” shall mean the agreements listed in the document in the
Agreed Form entitled “Separation Agreements”.

“Shareholder” shall mean each of the Persons named on Schedule B hereto as
holders of Shares.

“Shareholders Agreement” shall mean the Shareholders Agreement between the
Shareholders, Guarantors, Purchaser Parent, JVCo and Purchaser, to be executed
in the form attached hereto as Exhibit C.

 

A-17



--------------------------------------------------------------------------------

“Shareholders Financial Statements” shall mean stand-alone balance sheets of
each Shareholder for the year ended 31 December 2006.

“Shareholder Warranties” shall mean the representations and warranties set out
in Article IV of this Agreement.

“Shares” shall mean 133,582,480 shares of common stock, nominal value CHF1,
issued by JVCo.

“Shareholder Balancing Payment” has the meaning given to that term in
Section 1.4(d).

“Single Share Restructuring” shall mean the reorganization of Kotlas, BKH, PCM
and UILPK in the form of a merger into RusCo.

“Specified Matters” shall mean the matters listed in Schedule J hereto.

“Specified Matter Claim” shall have the meaning given to that term in
Section 10.2(b).

“Subsidiary” shall mean, with respect to any Person, any corporation or other
organization, whether incorporated or unincorporated, of which (a) at least a
majority of the securities or other interests having by their terms ordinary
voting power to elect a majority of the board of directors or others performing
similar functions with respect to such corporation or other organization is
directly or indirectly owned or controlled by such Person or by any one or more
of its Subsidiaries, or by such Person and one or more of its Subsidiaries or
(b) such Person or any other Subsidiary of such Person is a general partner
(excluding any such partnership where such Person or any Subsidiary of such
party does not have a majority of the voting interest in such partnership).

“Swiss Federal Tax Administration” shall mean the Swiss Federal tax authority or
any other substitute body from time to time.

“Swiss Information” shall have the meaning given to that term in the IP
Confidentiality Agreement.

“Swiss Merger Act” shall mean the Swiss Federal act on Merger, Demerger,
Transformation and Transfer of Assets of 3 October 2003, as amended.

“Swiss VAT” shall mean VAT according to the Swiss VAT Act.

“Swiss VAT Act” shall mean the Swiss Federal Act on Value Added Tax of
2 September 1999.

“Target Working Capital” means USD144,000,000.

“Tax” or “Taxation” shall have the meaning given to them in the Tax Covenant.

 

A-18



--------------------------------------------------------------------------------

“Tax Claim” shall mean a Claim made:

(a) under the Tax Covenant; or

(b) under the Guarantee, to the extent it relates to the Tax Covenant or the Tax
Warranties.

“Tax Covenant” means the tax deed of covenant in the Agreed Form, as attached as
Exhibit D of this Agreement.

“Tax Return” shall mean any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any such document
prepared on a consolidated, combined or unitary basis and also including any
schedule or attachment thereto, and including any amendment thereof.

“Tax Threshold” shall have the meaning given to that term in Section 10.6.

“Tax Warranty” shall mean each of the warranties set out in Section 4.34 of this
Agreement.

“Tax Warranty Claim” shall have the meaning given to that term in Section 10.4.

“Third Party Consents” shall mean the unconditional consents (or waivers) to the
Closing and the consummation of the Transaction under the agreements or
documents by which JVCo or any JVCo Subsidiary is bound, being the agreements
and documents listed in Section 4.12 of the Disclosure Schedule.

“Timberland Area” shall mean an amount in millions of hectares covering all the
areas of commercially exploitable forests located in the territory of the
Russian Federation where all of the Warranted Subsidiaries have full right,
power and authority to carry out logging activities.

“Timberland Lease Agreement” shall mean each of the agreements set out in
Schedule G hereto, being: (i) each timberland lease agreement and (ii) any other
agreement granting logging rights, in each of (i) and (ii), to which any
Warranted Subsidiary is a party.

“Title Warranty” shall mean each of the representations and warranties set out
in Section 3.1 to 3.5 (inclusive), Section 4.1 to Section 4.6 (inclusive) of
this Agreement.

“Title Warranty Claim” shall have the meaning given to that term in Section 10.4
of this Agreement.

“Trademarks” shall mean nationally registered and unregistered trademarks, trade
dress, service marks, logos, trade names and corporate names.

“Trade Secrets” shall mean all categories of trade secrets including business
information.

 

A-19



--------------------------------------------------------------------------------

“Transaction Documents” shall mean each of this Agreement (including the
Post-Closing Side Letter, the Audit Side Letter and the LLC Side Letter and any
other side letter hereto), the Guarantee, the Undertaking, the Tax Covenant, the
Deed of Indemnity, the Escrow Agreement, the Material Subsidiary Escrow
Agreements, the JVCo Security Agreement and the Shareholders Agreement.

“Transaction” shall mean the purchase and sale of the Sale Shares as set forth
in this Agreement.

“Transfer Taxes” shall mean all sales (including bulk sales), use, transfer,
recording, ad valorem, privilege, documentary, gains, gross receipts,
registration, conveyance, excise, license, stamp, duties or similar Taxes and
fees.

“Transfer Tax Payor” shall mean the party which has primary legal responsibility
for the payment of any particular Transfer Tax.

“UILPK” shall mean OJSC Industrial Complex Ust Ilimskiy Wood Industrial Complex.

“UIMP” shall mean Ust-Ilim Woodprocessing Plant.

“Undertaking” shall mean the deed of undertaking in the form attached hereto as
Exhibit G.

“USD” shall mean United States Dollars.

“VAT” shall mean value added tax charged under the Tax Code of the Russian
Federation or the Customs Code of the Russian Federation, Swiss VAT Act, or any
Tax (wheresoever charged) similar to or replacing same.

“Voting Debt” shall mean indebtedness having general voting rights and debt
convertible into securities having such rights.

“Voting Representative” shall mean the voting representative of the Shareholders
and Purchaser.

“Voting Representative Appointment Contract” shall mean the letter of
appointment or other agreement setting out the terms of the Voting
Representative’s appointment to that role.

“Warranties” shall mean each of the representations and warranties set out in
Articles III and IV of this Agreement.

“Warranted Subsidiary” shall mean JVCo and any JVCo Subsidiary other than a
Minority Interest JVCo Subsidiary.

“Warranty Claim” means a claim the basis of which is that a Warranty is untrue,
inaccurate or misleading.

 

A-20



--------------------------------------------------------------------------------

“Wood Plant Group” shall mean OOO DOTs, OOO Ilim SeverDrev, OOO Ilim Bratsk DOK,
OOO Ilim Bratsk LDZ and OAO Ist-Ilimsky Lesopilno- Derevoobrabatyvayushchiy
Zavod.

Interpretation.

(a) When a reference is made in this Agreement to a section or article, such
reference shall be to a section or article of this Agreement unless otherwise
clearly indicated to the contrary.

(b) Whenever the words “include”, “includes” or “including” are used in this
Agreement they shall be deemed to be followed by the words “without limitation.”

(c) The words “hereof”, “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement, and article,
section, paragraph, exhibit and schedule references are to the articles,
sections, paragraphs, exhibit and schedules of this Agreement unless otherwise
specified.

(d) The meaning assigned to each term defined herein shall be equally applicable
to both the singular and the plural forms of such term, and words denoting any
gender shall include all genders. Where a word or phrase is defined herein, each
of its other grammatical forms shall have a corresponding meaning.

(e) A reference to any party to this Agreement or any other agreement or
document shall include such party’s successors and permitted assigns.

(f) A reference to any legislation or to any provision of any legislation shall
include any amendment to, and any modification or re-enactment thereof, any
legislative provision substituted therefor and all regulations and statutory
instruments issued thereunder or pursuant thereto.

(g) As used in this Agreement, any reference to any event, change or effect
being material or having a material adverse effect on or with respect to any
entity (or group of entities taken as a whole) means such event, change or
effect is materially adverse to (i) the prospects, financial condition,
businesses or results of operations of such entity and the members of its
corporate group taken as a whole (or, if used with respect thereto, of such
group of entities taken as a whole) or (ii) the ability of such entity (or
group) to consummate the Transaction.

(h) The parties have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favouring or
disfavouring any party by virtue of the authorship of any provisions of this
Agreement.

(i) As used in this Agreement, a document shall have been delivered or made
available to Purchaser if attached to the Disclosure Schedule or delivered or
made available to any of Purchaser or Purchaser Parent’s respective directors or
officers.

 

A-21



--------------------------------------------------------------------------------

SCHEDULE B

SHAREHOLDER AND GUARANTOR DATA

PART 1: SHAREHOLDER DATA

 

Name and Address of Shareholder

  

Type of Entity

   Number of
Sale Shares    Total
Number of
Shares Held    Principal Amount
of JVCo Notes

Luxco 1: Pulp Holding Luxembourg S.à.r.l.,

located at 23 rue Aldringen, L-1118 Luxembourg

   Société à responsabilité limitée    33,395,620    66,791,240    USD37,500,000

Luxco 2: Ilim Holding Luxembourg S.à.r.l.,

located at 23 rue Aldringen, L-1118 Luxembourg

   Société à responsabilité limitée    33,395,620    66,791,240    USD37,500,000

PART 2: GUARANTOR DATA

 

Name and Address of Guarantor

  

Total Number of Shares of Luxco 1 Held

  

Total Number of Shares of Luxco 2 Held

Zakhar Smushkin

   As per Beneficial Ownership Disclosure.    As per Beneficial Ownership
Disclosure.

Boris Zingarevich

     

Mikhail Zingarevich

     

Leonid Eruhimovich

     

 

B-1



--------------------------------------------------------------------------------

[The following exhibits have been omitted and will be supplementally furnished
to the Securities and Exchange Commission upon request:]

 

Schedule C    Restructuring Schedule Schedule D    Details of Jvco Subsidiaries
and Excluded Companies Schedule E    Preparation of Closing Statements Schedule
F    Actual Capital Expenditure Schedule G    Timberland Lease Agreements
Schedule H    Template of Balance Sheet Schedule I    Material Jvco Subsidiaries
Schedule J    Specified Matters Exhibit A    Form of Non- Negotiable Promissory
Note Exhibit B    Form of Guarantee Exhibit C    Form of Shareholders Agreement
Exhibit D    Form of Tax Covenant Exhibit E    Form of Deed Of Indemnity Exhibit
F    Form of Spousal Consent Exhibit G    Form of Deed Of Undertaking Exhibit H
   Principles of Primary Separation Agreements Exhibit I    Form of Preferred
Equity Certificates

 

Exhibit I-1